EXHIBIT 10.3

﻿

[NOTE: Certain information has been excluded from this exhibit because it is
both (i) not material and (ii) would likely be competitively harmful if publicly
disclosed.]

﻿

﻿

SHARE SALE AND PURCHASE AGREEMENT

﻿

﻿

between

﻿

﻿

CANAM OFFSHORE LIMITED
("Seller")

﻿

and

﻿

PTTEP HK OFFSHORE LIMITED

("Purchaser")

﻿

﻿

﻿

for the sale and purchase of the entire issued share capital of

﻿

MURPHY SARAWAK OIL CO., LTD.

and

﻿

MURPHY SABAH OIL CO., LTD.

﻿

﻿

dated 21 March 2019

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





Picture 2 [mur-20190331xex10_3g001.jpg]

__________

One Raffles Quay
#37-01 North Tower, Singapore 048583
+65 6507 3600 Tel   +65 6507 3650 Fax

 

 

--------------------------------------------------------------------------------

 

Table of Contents

Page

﻿

﻿

 

﻿Section 1 Definitions

1 

﻿Section 2 Sale and Purchase

24 

﻿Section 3 Liability apportionments; Indemnities

24 

﻿Section 4 Consideration

25 

﻿Section 5 Conditions Precedent

29 

﻿Section 6 Closing

32 

﻿Section 7 Seller'S Warranties

34 

﻿Section 8 Purchaser's Warranties

46 

﻿Section 9 Covenants

48 

﻿Section 10 EMPLOYEES AND BENEFITS

55 

﻿Section 11 LIMITATIONS OF LIABILITY

57 

﻿Section 12 Termination

64 

﻿Section 13 Taxation

67 

﻿Section 14 Miscellaneous

67 

Exhibit 1 SALE COMPANY PARTICIPATING INTERESTS

79 

Exhibit 2 PARTICULARS OF THE SALE COMPANIES

80 

Exhibit 3 ADJUSTMENTS TO THE BASE CONSIDERATION – CLOSING STATEMENT

82 

Exhibit 4 MATERIAL CONTRACTS

83 

Exhibit 5 MATERIAL AGREEMENTS

85 

Exhibit 6 TAXATION

87 

Exhibit 7 EMPLOYEE MATTERS

97 

Exhibit 8 FPSO CHARTER CONTRACT GUARANTEE

98 

Exhibit 9 FPSO O&M AGREEMENT GUARANTEE

102 

Exhibit 10 LOCKED BOX ACCOUNTS

106 

Exhibit 11 TRANSITION PRINCIPLES

107 

Exhibit 12 WORKING CAPITAL ADJUSTMENT

109 

Exhibit 13 ADDITIONAL SIGNING DATE ACTIONS

114 

Exhibit 14 PRESENTATIONS

116 

﻿

NOTE: Certain exhibits have been omitted  from this document pursuant to Item
601(b)(2) of Regulation S-K. The registrant hereby undertakes to furnish
supplementally copies of any of the omitted exhibits upon request by the SEC.

***** Indicates that commercial terms have been omitted.

†††††   Indicates that personal information has been omitted.

 

i

--------------------------------------------------------------------------------

 

 

 

This Agreement is made on 21 March 2019 (the "Signing Date") by and between:

(1)    CANAM OFFSHORE LIMITED, a company organised under the laws of the
Commonwealth of The Bahamas, and having a registered office at Ocean Centre,
Montagu Foreshore, East Bay Street, Nassau, New Providence, The Bahamas
("Seller"); and

(2)    PTTEP HK OFFSHORE LIMITED, a company organised under the laws of Hong
Kong, and having its registered office Room 1901, 19/F Lee Garden One, 33 Hysan
Avenue, Causeway Bay, Hong Kong ("Purchaser").

Seller and Purchaser are also individually referred to as a "Party" or
collectively as "Parties".

RECITALS

(A)    Seller is the owner of the Sale Shares.

(B)    Seller has agreed to sell the Sale Shares to Purchaser and Purchaser has
agreed to purchase the Sale Shares from Seller, for the consideration and upon
the terms and subject to the conditions set out in this Agreement.

(C)    Guarantor and Seller’s Guarantor have agreed to enter into the Guarantee
and Seller’s Guarantee, respectively, each in the Agreed Form, on the date of
this Agreement.

Therefore, the Parties agree and enter into the following share sale and
purchase agreement (the "Agreement"):

Section 1
Definitions

1.1    In this Agreement, the following capitalised words and terms shall have
the meaning ascribed to them below:

﻿

 

    is the Adjustment Amount;

    is the number of days between the Effective Date and the Signing Date
(including both days);

    the number of days from (but excluding) the Signing Date to (and including)
the Closing Date;

    is the Pre-Signing Daily Rate Payment; and

    is the Post-Signing Daily Rate Payment;

 

"Adjustment Amount" means an amount calculated in accordance with the following
formula:

 

Where:

AA    is the Adjustment Amount;

X    is the number of days between the Effective Date and the Signing Date
(including both days);

Y    the number of days from (but excluding) the Signing Date to (and including)
the Closing Date;

DRP1    is the Pre-Signing Daily Rate Payment; and

DRP2    is the Post-Signing Daily Rate Payment;



1

 

--------------------------------------------------------------------------------

 

 

 

"Affiliate" means, with respect to a specified person, any other person that
directly or indirectly controls or is controlled by, or is under common control
with, the person specified. The term "person" for purposes of this definition
shall also include any legal entity. The term "control" means the right to
exercise directly or indirectly fifty percent (50%) or more of the voting rights
attributable to the shares or other equity interest of that person, or with
respect to any person, the possession directly or indirectly, of the power to
direct or cause the direction of the management or policies of such person and
the terms "controlling" and "controlled" shall be construed accordingly.  For
the purposes of this Agreement, PTTEP shall be considered the ultimate
controlling person of Purchaser, and neither the Government of Thailand nor any
shareholder of PTTEP shall be considered an ‘Affiliate’ of Purchaser;

"Agreed Form" means in relation to any document, the form of that document which
has been agreed between Seller and Purchaser;

"Agreed Interest" means interest calculated daily at a rate of LIBOR plus
[*****] accruing daily and compounding monthly for the period from the due date
for payment specified in this Agreement up to and including the date of payment;

"Agreement" has the meaning given to it in the introductory sentence after the
Recitals;

"AML Laws" means any applicable directives, laws, rules, orders or regulations
in relation to money laundering or terrorist financing;

"Anti-Corruption Laws" means (a) in relation to the Seller Group and the Sale
Companies, the U.S. Foreign Corrupt Practices Act of 1977, the U.K. Bribery Act
2010, Malaysian Anti-Corruption Commission Act 2009, and any applicable
anti-bribery or anti-corruption law of the United States, Bahamas, or Malaysia;
and (b) in relation to the Purchaser Group, the U.S. Foreign Corrupt Practices
Act of 1977, Malaysian Anti-Corruption Commission Act 2009, and any applicable
anti-bribery or anti-corruption law of China, Hong Kong, Malaysia, or Thailand,
and in each case any other applicable directives, laws, rules, orders or
regulations in relation to bribery or corruption and prohibits (i) the
conferring of any gift, payment or other benefit on any person or any officer,
employee, agent or advisor of any person or (ii) the receiving of any gift,
payment or other benefit from any person or any officer, employee, agent or
advisor of any person;

"Appointing Authority" has the meaning given to it in Section 12.2(c);

"Base Consideration" means US$2,127,000,000;

"Block DW 2C JOA" means the joint operating agreement with respect to Block DW
2C between Carigali and Newfield Sarawak Malaysia Inc. dated 25 May 2004 as
amended by (i) the amendment agreement between Carigali, Newfield Sarawak
Malaysia Inc. and Mitsubishi Corporation dated 16 February 2007 and (ii) the
novation and amendment agreement between Murphy Sarawak, Carigali, Mitsubishi
Corporation and SapuraKencana Energy Sarawak Inc. dated 17 March 2015;

"Block DW 2C PSC" means the production sharing contract with respect to Block DW
2C between PETRONAS, Newfield Sarawak Malaysia Inc. and Carigali dated 25 May
2004 as amended by the amendment agreement between PETRONAS, Carigali, Newfield
Sarawak Malaysia Inc. and Mitsubishi Corporation dated 16 February 2007;

"Block H GSA" means the gas sales agreement between PETRONAS, PETRONAS LNG Ltd,
Carigali, Pertamina and Murphy Sabah dated 4 August 2015 as amended by the side
letter between PETRONAS, PETRONAS LNG Ltd, Carigali, Pertamina and Murphy Sabah
dated 16 January 2018;



2

 

--------------------------------------------------------------------------------

 

 

 

"Block H JOA" means the joint operating agreement with respect to Block H
between Esso Production Malaysia Inc. and Carigali dated 19 March 1997 as
amended by (i) the supplemental agreement to the joint operating agreement
between Esso Exploration and Production Sabah Limited, Carigali and Murphy Sabah
dated 4 December 2000 and (ii) the novation and amendment agreement between
Murphy Sabah, Carigali and Pertamina dated 16 December 2014;

"Block H PSC" means the production sharing contract with respect to Block H
between PETRONAS, Esso Production Malaysia Inc. and Carigali dated 19 March 1997
as amended;

"Block K JOA" means the joint operating agreement with respect to Block K
between Murphy Sabah and Carigali dated 27 January 1999 as amended by the
novation and amendment agreement between Murphy Sabah, Carigali and Pertamina
dated 16 December 2014;

"Block K PSC" means the production sharing contract with respect to Block K
between PETRONAS, Murphy Sabah and Carigali dated 27 January 1999 as amended;

"Block K Tax Refund" means any refund, credit or repayment of Taxation
(excluding goods and services tax), which is not a Purchaser’s Relief, received
after Closing by Murphy Sabah in connection with the Block K PSC and in respect
of an accounting period ending on or after 2011 but on or before the Locked Box
Accounts Date;

"Block SK Tax Refund" means any refund, credit or repayment of Taxation
(excluding goods and services tax), which is not a Purchaser’s Relief, received
after Closing by Murphy Sarawak in connection with the Block SK 309 PSC and/or
the Block SK 311 PSC and in respect of an accounting period ending on or after
2016 but on or before the Locked Box Accounts Date;

"Block SK 309 JOA" means the joint operating agreement with respect to Block SK
309 between Murphy Sarawak and Carigali dated 27 January 1999 as amended by the
novation and amendment agreement between Murphy Sarawak, Carigali and Pertamina
dated 16 December 2014;

"Block SK 309 PSC" means the production sharing contract with respect to Block
SK 309 between PETRONAS, Murphy Sarawak and Carigali dated 27 January 1999 as
amended;

"Block SK 311 JOA" means the joint operating agreement between Murphy Sarawak
and Carigali with respect to Block SK 311 dated 27 January 1999 as amended by
the novation and amendment agreement between Murphy Sarawak, Carigali and
Pertamina dated 16 December 2014;

"Block SK 311 PSC" means the production sharing contract between PETRONAS,
Murphy Sarawak and Carigali with respect to Block SK 311 dated 27 January 1999
as amended;

"Block SK 314A JOA" means the joint operating agreement with respect to Block SK
314A between Murphy Sarawak and Carigali dated 7 May 2013 as amended by the
novation and amendment agreement between Murphy Sarawak, Carigali and Pertamina
dated 16 December 2014;

"Block SK 314A PSC" means the production sharing contract with respect to Block
SK 314A between PETRONAS, Murphy Sarawak and Carigali dated 7 May 2013 as
amended;

"Block SK 405B JOA" means the joint operating agreement with respect to Block SK
405B between Murphy Sarawak, MOECO and Carigali dated 1 November 2017;

"Block SK 405B PSC" means the production sharing contract with respect to Block
SK 405B between PETRONAS, Murphy Sarawak, MOECO and Carigali dated 1 November
2017;



3

 

--------------------------------------------------------------------------------

 

 

 

"Business Day" means any day other than a Saturday, Sunday or any other day on
which banks in Kuala Lumpur, Malaysia, Bangkok, Thailand or New York, United
States of America, are generally closed for business;

"Carigali" means PETRONAS Carigali Sdn. Bhd.;

"Claim" means any claim by Purchaser arising out of a breach of a warranty,
covenant, agreement or indemnity of Seller contained in this Agreement, other
than an Excluded Claim;

"Closing" means the closing of the sale and purchase of the Sale Shares pursuant
to Section 6;

"Closing Date" has the meaning given to it in Section 6.1;

"Closing Payment Amount" has the meaning given to it in Section 6.2(b);

"Closing Statement" means a completed closing statement showing calculation, as
of the Closing Date, of the Closing Payment Amount, prepared by Seller in the
form set out in Exhibit 3  (Adjustments to the Base Consideration – Closing
Statement) and delivered to Purchaser pursuant to Section 6.2(a);

"Commercial Adjustment" means an amount equal to US$[*****];

"Conditions Precedent" has the meaning given to it in Section 5.1(a);

"Confidential Information" has the meaning given to it in Section 14.4(a);  

"Confidentiality Agreement" means the confidentiality agreement between the Sale
Companies and PTTEP dated 7 December 2018;

"ConocoPhillips" means ConocoPhillips Sabah Ltd.;

"Contingent Payment Amount" has the meaning given to it in Section 4.5(a);

"Contract Area" has the meaning given to it in each PSC in respect of each
block;

"Contractor" means, at any time, the party or parties to a PSC or UUOA at that
time (other than PETRONAS);

"Costs" means all costs (including legal and other professional fees and costs),
expenses, penalties or fines, but excluding Indirect Losses except to the extent
incurred to a third party in connection with a claim for which indemnification
is available under this Agreement;

"[*****]" means: [*****];

"CRAC" means the Cost Recovery Appeal Committee established by PETRONAS;

"Crude Oil" has the meaning given to it in the PSCs;



4

 

--------------------------------------------------------------------------------

 

 

 

"Crude Oil Offtake Agreements" means each of:

(a)    the Hengyuan Crude Oil Offtake Agreement;

(b)    the PTT International Kidurong Crude Oil Offtake Agreement;

(c)    the PTT International Kikeh Crude Oil Offtake Agreement;

(d)    the SIETCO Kidurong Crude Oil Offtake Agreement; and

(e)    the SIETCO Kikeh Crude Oil Offtake Agreement;

"Dangerous Substance" means any natural or artificial substance, emission,
chemical, material or thing (whether in a solid, liquid, gas, vapour or other
form) that is defined or regulated as or included in the definition of a
"hazardous" or "toxic" substance, or as a "waste", "hazardous material",
"extremely hazardous substance", "contaminant", "pollution" or words of similar
meaning and regulatory effect under any applicable Environmental Law, or that is
capable and/or deemed capable by law or regulation (alone or in combination) of
causing harm to man or any other living organism or of damaging the Environment
or public health or welfare (including Hydrocarbons and Hydrocarbon products,
controlled, clinical, special or hazardous waste, polluting, toxic or harmful
substances, radiation, noise, vibration, electricity and heat);

"Data Room" means the physical data room at Mandarin Oriental, Kuala Lumpur City
Centre, 50088 Kuala Lumpur, Malaysia;

"Data Room Information" has the meaning given to it in Section 11.2(a)(i);

"Decommissioning Liabilities" means any and all Liabilities and Costs howsoever
arising (whether under Environmental Law, any Environmental Licence, the PSCs,
the JOAs, the UUOAs, public, common, civil or international law or otherwise)
directly or indirectly from, or in connection with, abandoning, dismantling,
decommissioning, removing, disposing, recovering and/or making safe any or all
of the Joint Property or any other property previously or currently owned, held,
used, leased, operated or controlled under or in connection with the PSCs, the
JOAs or the UUOAs (including any platforms, vessels, rigs, pipelines, wells,
subsea equipment, drill cuttings, transportation facilities and all other plant,
equipment, facilities, installations, structures, artificial islands, wells,
boreholes, waste and other offshore and onshore installations and structures)
and all associated equipment, infrastructure or installations and/or any part of
the Environment associated with, connected to or impacted by the Joint Property
(or any other property previously or currently owned, held, used, leased,
operated or controlled under or in connection with the PSCs, the JOAs or the
UUOAs) or otherwise impacted by the carrying on of activities at or with the
Joint Property and/or pursuant to the PSCs, the JOAs or the UUOAs, including any
liability for anticipated and/or necessary continuing insurance, maintenance
and/or monitoring Costs or Liabilities and, in all cases, irrespective of when
such Liabilities or Costs arose or were suffered or incurred and/or when the
relevant action was taken;

"Deposit" has the meaning given to it in paragraph 7 of Exhibit 13  (Additional
Signing Date Actions);

"Designated Expatriate Employees" means those employees of Seller and its
Affiliates (excluding the Sale Companies) notified in writing by Seller to
Purchaser prior to the Signing Date, to whom Purchaser is authorised to make an
offer under the terms of Section 10.9;

"Determination" has the meaning given to it in Section 12.2(c);

"Development Plan" has the meaning given to the term “Development Plan” or
“Field Development Plan”, as applicable, in the PSCs;



5

 

--------------------------------------------------------------------------------

 

 

 

"Disclosure Letter" means the disclosure letter from Seller to Purchaser
executed and delivered on the Signing Date immediately prior to the signing of
this Agreement;

"Disclosure Letters" means the Disclosure Letter and the Supplemental Disclosure
Letter;

"Dispute" has the meaning given to it in Section 14.9(b);

"East Patricia Field" means the gas field delineated in attachment 1 of the
letter issued by PETRONAS dated 25 January 2010 approving the gas holding period
for such field;

"Effective Date" means 00:00 hours Malaysia Standard Time on 1 January 2019;

"Employee" means an individual who is employed by either of the Sale Companies
on the Signing Date; provided that, for the purposes of any provision having
effect after Closing, an "Employee" shall be an individual employed by the Sale
Companies at Closing and those Designated Expatriate Employees who accept the
offer of employment specified in Section 10.9 and shall, for the avoidance of
doubt, exclude any Murphy Employee and any Retained Employee(s);

"Employee Matters Hard Disk" has the meaning given to it in paragraph B.2 of the
Disclosure Letter;

"Encumbrances" means any mortgage, charge, encumbrance, debenture, pledge, lien,
option, claim, equitable right or interest, equity, royalty, net profit
interest, production payment, earned interest, overriding royalty interest,
power of sale, hypothecation, usufruct, retention of title, right of
pre-emption, right of first refusal, right to acquire, assignment by way of
security, trust arrangement for the purpose of providing security or any other
security interest including retention arrangements and any agreement,
arrangement or obligation to create any of the foregoing;

"Environment" means all or any of the following media, alone or in combination:
air (including the air within buildings or other natural or man-made structures
whether above or below ground), water (including water within buildings or other
natural or man-made structures above or below ground, surface waters,
underground waters, ground waters, inland waters, freshwater, coastal and
seawater inside and outside of any territorial limits, international waters and
territorial and controlled waters), land (including land beneath waters and the
sea bed), flora, fauna and any living organisms supported by those media
including man;



6

 

--------------------------------------------------------------------------------

 

 

 

"Environmental Law" means any and all applicable laws, national, federal,
provincial, state or local statutes, regulations, by-laws, directives and other
secondary subordinate legislation, international treaties and conventions, civil
and common law, notices under legislation, judgments, orders, decisions,
interpretations of any laws by any regulatory authority and any codes or
conventions of law and any guidelines and/or codes of practice for industry on
decommissioning onshore and offshore installations and pipelines made under law
and decommissioning programmes having effect from time to time in any relevant
jurisdiction, and concerning or relating to:

(a)    the Environment, human health or welfare, the conditions of the workplace
and/or worker or public health and safety;

(b)    emissions, discharges, releases or escapes into, or the presence in the
Environment of any Dangerous Substance and/or the use, handling, generation,
manufacturing, distribution, collection, transportation, storage, treatment
and/or disposal of any Dangerous Substance;

(c)    the decommissioning, abandonment, removal or making safe of any property,
infrastructure, installation or equipment (including but not limited to
platforms, rigs, pipelines, wells, drill cuttings, transportation equipment and
all other plant, equipment, facilities and offshore and onshore installations
and structures);

(d)    any matter that is regulated, or could give rise to a liability, under
any Environmental Law and/or Environmental Licence; and

(e)    any Remedial Action;

"Environmental Liabilities" means any and all Liabilities and Costs howsoever
arising (whether under Environmental Law, any Environmental Licence, contract,
any PSC, public, common, civil or international law or otherwise) directly or
indirectly from, under or in connection with:

(a)    any Environmental Law and/or Environmental Licence;

(b)    the use, handling, generation, processing, distribution, collection,
transportation, disposal, treatment, storage, recovery, deposit, emission,
discharge, release, leakage, escape into or presence, of any Dangerous Substance
in, on, at, under or from any Joint Property or any other property previously or
currently owned, leased, occupied, used or controlled under any PSC, JOA or UUOA
including platforms, rigs, pipelines, plant, machinery, wells (including well
cuttings), equipment and transportation facilities and all other offshore and
onshore installations or structures; and/or

(c)    any insurance deductible, maintenance and/or monitoring costs and/or any
reinstatement or restoration of any land, foreshore or seabed (wherever
situated) and/or Remedial Action;

"Environmental Licence" means any permit, licence, authorisation, permission,
accreditation, consent, exemption or other approval required or existing in
relation to any Joint Property (and any activities carried on, at or with such
Joint Property) required under or in relation to any Environmental Law;

"Environmental Matters" means any matter or thing which relates to: the
Environment, the presence, use, handling, manufacturing, generation,
distribution, collection, transportation, storage, disposal, remediation,
monitoring, clean-up or release of any Dangerous Substances, human health and
safety and/or the conditions of the workplace, the protection of, and/or
prevention of harm to, or otherwise to the protection of the Environment, the
carrying out of any Remedial Action, and/or any matter or thing which is
regulated under Environmental Law and/or any Environmental Licence;

"Estimated Working Capital Amount" has the meaning given to it in paragraph 1.1
of Exhibit 12  (Working Capital Adjustment);

"Excluded Asset" has the meaning given to it in Section 5.2(b);



7

 

--------------------------------------------------------------------------------

 

 

 

"Excluded Claims" means:

(a)    any claim for indemnification pursuant to Sections [*****] and ‎3.5
(inclusive);

(b)    any Leakage claim pursuant to Section ‎4.4(b); and

(c)    any claim for indemnification pursuant to ‎Exhibit 6  (Taxation);

"Exhibit" means any of the following exhibits to this Agreement:

(a)    Exhibit 1 Sale Company Participating Interests;

(b)    Exhibit 2 Particulars of the Sale Companies;

(c)    Exhibit 3 Adjustments to the Base Consideration – Closing Statement;

(d)    Exhibit 4 Material Contracts;

(e)    Exhibit 5 Material Agreements;

(f)    Exhibit 6 Taxation;

(g)    Exhibit 7 Employee Matters;

(h)    Exhibit 8 FPSO Charter Contract Guarantee;

(i)    Exhibit 9 FPSO O&M Agreement Guarantee;

(j)    Exhibit 10 Locked Box Accounts;

(k)    Exhibit 11 Transition Principles;

(l)    Exhibit 12 Working Capital Adjustment;

(m)   Exhibit 13 Additional Signing Date Actions; and

(n)    Exhibit 14 Presentations;

"Fairly Disclosed" means disclosed in sufficient detail to identify the nature
of the matter disclosed and assess the scope and impact of such matter
disclosed;

"Fixed Term Contract Offer" has the meaning given to it in Section 10.9;

"Fundamental Warranties" means Seller's warranties set out in Sections 7.3 and
7.5;

"GAAP" means U.S. generally accepted accounting principles, consistently
applied;

"GK GSA" means the agreement in relation to the sale and purchase of associated
gas from the Gumusut-Kakap field between PETRONAS, Carigali, Shell Petroleum,
Sabah Shell, ConocoPhillips and Murphy Sabah dated 24 April 2014, as amended by
the novation and amendment agreement between PETRONAS, Carigali, Shell
Petroleum, Sabah Shell, ConocoPhillips, Murphy Sabah and Pertamina dated 16
December 2014;

"GK UUOA" means the Gumusut-Kakap field unitisation and unit operating agreement
between Carigali, Murphy Sabah, Shell Petroleum, Shell Sabah and ConocoPhillips
dated 3 July 2006 as amended by the novation and amendment agreement between
Murphy Sabah, Carigali, Shell Petroleum, Sabah Shell, ConocoPhillips and
Pertamina dated 16 December 2014;

"GK UUOA Voting Agreement" means the voting agreement between Murphy Sabah and
Pertamina dated 18 December 2014;



8

 

--------------------------------------------------------------------------------

 

 

 

"Governmental Entity" means any government entities, including any ministry,
department, agency, regulator, political subdivision or instrumentality thereof
(including PETRONAS), or any court of competent jurisdiction or other
governmental authority (excluding, for the avoidance of doubt, Carigali);

"Gross Negligence or Wilful Misconduct" means, in respect of a person, any act
or failure to act by that person intended to cause, or which was in reckless
disregard of or wanton indifference to harmful consequence that such person
knew, or should have known, such act or failure would have had on the safety or
property of another person or entity, but shall not include any error of
judgement or mistake made by such person in the exercise in good faith of any
function, authority or discretion conferred on such person;

"Guarantee" means the deed of guarantee, in the Agreed Form, entered into
between Guarantor and Seller on the date of this Agreement;

"Guarantor" means PTTEP International Limited, a company organised under the
laws of Thailand, and having its registered office at Energy Complex Building A,
Floor 6, 19-36, 555/1 Vibhavadi Rangsit Road, Chatuchak, Bangkok 10900,
Thailand;

"Hard Disk" has the meaning given to it in paragraph B.1 of the Disclosure
Letter;

"Hengyuan" means Hengyuan Refining Company Berhad;

"Hengyuan Crude Oil Offtake Agreement" means the crude oil term sales agreement
with respect to Kikeh, Kimanis and Kidurong crude oil between Murphy Sabah,
Murphy Sarawak and Hengyuan dated 31 May 2018;

"Hydrocarbons" means oil, gas, condensate and other gaseous and liquid
hydrocarbons or any combination thereof;

"Independent Expert" has the meaning given to it in Section 12.2(b);

"Indirect Losses" means punitive, exemplary, special, aggravated, consequential
or indirect damages and losses, lost profits (whether direct or consequential),
losses caused by business interruption, loss of revenue, loss of business or
other opportunity and internal administration and overhead costs;



9

 

--------------------------------------------------------------------------------

 

 

 

"Intellectual Property" means, in respect of a Sale Company, all intellectual
property owned, used or required to be used by that Sale Company including any
of the following:

(a)    patents, trade and service marks, registered and unregistered design
rights and applications and rights to apply for any of the foregoing; Know How;
copyrights, work of authorship and topography rights and all registrations,
applications, renewals, extension and reversions of any of the foregoing; data
base rights; trade, business, company names, get-up, logos, slogans, internet
domain names and email addresses, and Software; formulae and inventions; trade
secret rights, including all confidential information regarding non-public
discoveries, concepts, ideas, manufacturing and production processes, models,
simulations, process models, scheduling tools and models, blending tools and
models, linear programme tools and models, process and operating manuals,
research and development technology, formulae, inventions, compositions,
processes, techniques, technical and engineering data / reports and information,
procedures, designs, drawings, specifications and rights in Software to the
extent any of the foregoing are contained or embodied in such Software;

(b)    rights in relation to any of the foregoing, including under a licence,
agreement, contract, arrangement, consent, order or statute; and

(c)    all rights and forms of protection of a similar or analogous nature or
having similar effect to any of the foregoing anywhere in the world, which now
or in the future may subsist, including the right to sue for past infringements
of any of the foregoing rights;

"Joint Account" has the meaning given to it in the JOAs;

"Joint Account Contract" shall mean any contract entered into by either of the
Sale Companies in their capacity as Operators under the Joint Operating
Agreements and for which expenditures thereunder are charged to the Joint
Accounts;

"Joint Operating Agreements" or "JOAs" means each of:

(a)    the Block DW 2C JOA;

(b)    the Block H JOA;

(c)    the Block K JOA;

(d)    the Block SK 309 JOA;

(e)    the Block SK 311 JOA;

(f)    the Block SK 314A JOA; and

(g)    the Block SK 405B JOA;

"Joint Property" has the meaning given to it in the JOAs;

"JV Audit Findings Adjustment" means US$[*****];

"Kikeh FPSO Charter Contract" means the FPSO charter contract between Malaysia
Deepwater Floating Terminal (Kikeh) Limited and Murphy Sabah dated 31 January
2005;

"Kikeh FPSO O&M Agreement" means the FPSO operating and maintenance agreement
between Malaysia Deepwater Production Contractors Sdn. Bhd. and Murphy Sabah
dated 31 January 2005;



10

 

--------------------------------------------------------------------------------

 

 

 

"Kikeh GSA" means the gas sales agreement in relation to the sale and purchase
of associated gas from Kikeh Oil Field between PETRONAS, Carigali and Murphy
Sabah dated 23 February 2007 as amended by (i) the side letter between Murphy
Sabah and Carigali dated 25 April 2007, as amended by the side letter between
Murphy Sabah, Carigali and Pertamina dated 24 November 2015; (ii) the side
letter between PETRONAS, Carigali and Murphy Sabah dated 22 July 2010 and (iii)
the novation and amendment agreement between PETRONAS, Carigali, Murphy Sabah
and Pertamina dated 16 December 2014;

"Know How" means all industrial and commercial information and techniques,
(wherever situated) relating to the activities of the Sale Companies and in any
form (including paper, electronically stored data, magnetic media, film and
microfilm) including discoveries, improvements, designs, techniques, computer
programs and test responses and other processes and information (including that
comprised in or derived from formulae, techniques, designs, specifications,
drawings, component lists, manuals, instructions and catalogues);

"Leakage" means any of the following to the extent undertaken by any Sale
Company from the Locked Box Accounts Date up to and including the Closing Date,
excluding any Permitted Leakage:

(a)    any (i) dividend, distribution of capital or income declared or made
(whether in cash or in kind), and (ii) payments made in respect of any share
capital, loans, debt or debt-like securities or other securities of a Sale
Company being issued, redeemed, purchased, reduced, cancelled or repaid, or any
other return of share or loan capital or any other relevant securities (whether
by reduction of capital or otherwise), in each case whether directly or
indirectly, by a Sale Company to or for the benefit of any member of Seller
Group;

(b)    any waiver, discount, deferral or release by any Sale Company of any
amount due or owed to that Sale Company by any member of the Seller Group;

(c)    any payments made (including bonuses and director's, management,
monitoring, service, advisory and professional fees and expenses) directly or
indirectly by a Sale Company to or for the benefit of (or assets transferred to
or liabilities assumed, indemnified or incurred for the benefit of) any member
of the Seller Group;

(d)    any assumption of any liability by, or increase of any liability of, a
Sale Company owed to, or incurred for the benefit of any member of the Seller
Group, in each case without payment of such increase in liability by such member
of the Seller Group;

(e)    any broker's, finder's, financial advisory or similar fee or payment, and
any professional fees or expenses, paid or incurred or owing directly by a Sale
Company in connection with this Agreement or the transactions contemplated by
this Agreement;

(f)    any external third party costs paid or incurred or owing directly in
connection with this Agreement or the transactions contemplated by this
Agreement by a Sale Company to or for the benefit of any member of the Seller
Group;

(g)    any transaction or retention bonuses (or similar payments) paid or agreed
to be paid by a Sale Company in connection with this Agreement or the
transactions contemplated by this Agreement;

(h)    any agreement or arrangement made or entered into by any Sale Company to
do or give effect to any matter referred to in paragraphs (a) to (g) above; and

(i)    any Tax that arises in respect of or in connection with any matter
referred to in paragraphs (a) to (h) (inclusive);



11

 

--------------------------------------------------------------------------------

 

 

 

"Liabilities" means any past, present or future liabilities (including, without
limitation, any Taxes), losses, damages, charges, claims, demands, actions, and
obligations of whatever nature or description, whether deriving from contract,
common law, statute, international treaty, convention or otherwise, whether
actual or contingent, ascertained or unascertained or disputed and whether owed
or incurred jointly or severally, or as principal or surety, but excluding
Indirect Losses except to the extent incurred to a third party in connection
with a claim for which indemnification is available under this Agreement;

"LIBOR" means, for any given day, the rate for deposits in US$ for a one month
period quoted by ICE Benchmark Administration Limited ("ICE") which appears on
the Reuters Screen LIBOR01 page (or such other screen or page as may replace
such screen for the purpose of displaying the rate for deposits in US$ quoted by
ICE) at or about 11:00 a.m., London time, on the relevant London Banking Day.
For purposes of this definition the term "London Banking Day" means any day on
which banks in London are normally open for business, or if such day is not a
London Banking Day, it shall be the rate published for the immediately preceding
London Banking Day.  If for any reason such rate is unavailable, LIBOR shall be,
for any specified period, the rate per annum reasonably determined by the
Parties as the rate of interest at which US Dollar deposits in the approximate
subject amount would be offered by major banks in the London Interbank
Eurodollar market at or about 11:00 a.m. (London, England time);

"Locked Box Accounts" means the unaudited management accounts of each of the
Sale Companies comprising a pro forma adjusted balance sheet for each of the
Sale Companies as at the Locked Box Accounts Date, as set out in Exhibit 10
(Locked Box Accounts);

"Locked Box Accounts Date" means 31 December 2018;

"Longstop Date" means the date occurring twelve (12) months after the Signing
Date (or such later date as Seller and Purchaser may agree upon in writing);

"Long-Term Equity Incentive Amount" means the amount attributable to Seller’s
proportionate share of the unvested equity awards payable to certain Employees
and Designated Expatriate Employees, which shall be calculated in accordance
with Section 10.7(a);

"Losses" means in respect of any matter, event or circumstance, all Liabilities
and Costs arising in connection with such matter, event or circumstance. Any
Loss shall be computed net of any present or future advantages and benefits
related to the relevant matter, including avoided losses and Tax benefits
received by a Party or its Affiliates;

"MAE Notice" has the meaning given to it in Section 12.2(a);



12

 

--------------------------------------------------------------------------------

 

 

 

"Malaysia Statutory Accounts" has the meaning given to it in Section 3.5(b);

"Management Committees":

(a)    with respect to the JOAs, has the meaning given to it in the JOAs; and

(b)    with respect to the Unitisation Agreements, has the meaning given to it
in the Unitisation Agreements;



13

 

--------------------------------------------------------------------------------

 

 

 

"Material Adverse Effect" means, prior to Closing, any event or circumstance
that results in an adverse effect of greater than [*****] of the amount equal to
the Base Consideration on the value of the Sale Shares; provided, however, in no
event shall any of the following be deemed to constitute, nor shall any of the
following be taken into account in determining whether there has been a Material
Adverse Effect:

(a)    changes in global prices of Crude Oil or Natural Gas;

(b)    any change affecting the oil and gas industry as a whole in Malaysia,
provided that such change does not have a disproportionate adverse effect on any
Sale Company compared to other similarly situated companies or entities that
hold participating interests in production sharing contracts in Malaysia;

(c)    any change in the economy or the financial, capital or energy markets
generally in Malaysia or globally, including changes in interest and exchange
rates and monetary policy, provided that such change does not have a
disproportionate adverse effect on any Sale Company compared to other similarly
situated companies or entities that hold participating interests in production
sharing contracts in Malaysia;

(d)    any change in applicable laws or in GAAP or interpretations thereof or
governmental policy or political conditions, provided that such change does not
have a disproportionate adverse effect on any Sale Company compared to other
similarly situated companies or entities that hold participating interests in
production sharing contracts in Malaysia;

(e)    any physical damage to, or any mechanical failure of, any of the Joint
Property, Unit Property or any other property which is utilised for the
production of Crude Oil or Natural Gas from an individual event to the extent
that it is covered by insurance maintained by the Operator or is the result of
normal wear and tear or gradual structural deterioration of materials,
equipment, and infrastructure, or reservoir changes;

(f)    any change in general regulatory or political conditions, including acts
of war, sabotage, armed hostilities or terrorism, embargo, sanctions,
interruption of trade;

(g)    Seller’s compliance with the terms of this Agreement or taking any other
action which Purchaser has expressly consented to or approved in writing;

(h)    events or circumstances directly arising from actions taken by Purchaser
or its Affiliates;

(i)    any act or omission of any Governmental Entity;

(j)    any reduction, reclassification or decrease in the reserves in the
Contract Areas of the PSCs, including as a result of unanticipated depletion or
subsurface conditions;

(k)    any decline in the performance of the wells, equipment, plants or
facilities included or used by the Sale Companies or the unit operator under the
GK UUOA, except to the extent attributable to the Gross Negligence or Wilful
Misconduct of a Sale Company in its capacity as an Operator; and

(l)    the success or failure of drilling operations.

For the avoidance of doubt, a Material Adverse Effect shall not be measured
against any forward-looking statements, financial projections or forecasts
applicable to the Sale Companies or the Sale Company Participating Interests or
the results of any adjustment to the Purchase Price expressly contemplated by
the terms of this Agreement;

"Material Agreements" has the meaning given to it in Section 7.7(b)(i);

"Material Contracts" means those agreements listed in Exhibit 4  (Material
Contracts);

"MDFT" means Malaysia Deepwater Floating Terminal (Kikeh) Limited;



14

 

--------------------------------------------------------------------------------

 

 

 

"MDP" means Malaysia Deepwater Production Contractors Sdn. Bhd.;

"Minimum Financial Commitment" has the meaning given to it in the PSCs;

"Minimum Work Commitment" has the meaning given to it in the PSCs;

"MOECO" means MOECO Oil (Sarawak) Sdn. Bhd.;

"Murphy Employee" means any employee of Seller Group as of Closing;

"Murphy Sabah" means Murphy Sabah Oil Co., Ltd., a company incorporated under
the laws of the Commonwealth of The Bahamas and further details of which are
specified in Exhibit 2  (Particulars of the Sale Companies);

"Murphy Sabah Sale Shares" means the 10,000 shares held by Seller in the capital
of Murphy Sabah representing one hundred percent (100%) of the entire issued
share capital of Murphy Sabah;

"Murphy Sarawak" means Murphy Sarawak Oil Co., Ltd., a company incorporated
under the laws of the Commonwealth of The Bahamas and further details of which
are specified in Exhibit 2  (Particulars of the Sale Companies);

"Murphy Sarawak Sale Shares" means the 10,000 shares held by Seller in the
capital of Murphy Sarawak representing one hundred percent (100%) of the entire
issued share capital of Murphy Sarawak;

"Natural Gas" has the meaning given to it in the PSCs;

"Official" means (a) any officer or employee of, or any other person acting in
an official capacity for or on behalf of, any Governmental Entity or Public
International Organization; (b) any political party; or (c) any candidate for
political office;

"OIL Policy" means the policy of insurance, Policy No.: [*****] Non-U.S. Risks,
incepted by Murphy Oil Corporation and issued by OIL Insurance Limited;

﻿"Ongoing Claims" means any ongoing claim that arose under or in respect of the
OIL Policy in relation to any Sale Company or its respective business, assets,
employees or operations, which arose after the Signing Date and on or prior to
the Closing Date;

"Operations Committees" means the committees established pursuant to Article 4
of the PSCs;

"Operator" means the entity designated as operator under the JOAs, which, as of
the Signing Date, is Murphy Sarawak or Murphy Sabah, as the case requires or as
the unit operator under the UUOAs;

"Other Participant" means, at any time, any Contractor party to a JOA at that
time (other than the Sale Companies) who holds a Participating Interest in that
JOA and associated PSC;

"Participating Interest" means as to a PSC and/or contract the undivided legal
and beneficial interest of a party in the PSC and/or contract and in the rights
and obligations relating to such PSC and/or contract expressed as a percentage
of the total interests of all parties to such PSC and/or contract in such rights
and obligations;

"Party" or "Parties" has the meaning given to it in the introductory paragraphs
to this Agreement;

"Permit" means any authorisation, certificate, approval, permit, licence,
registration or consent issued or required by a Governmental Entity;



15

 

--------------------------------------------------------------------------------

 

 

 

"Permitted Assignee" has the meaning given to it in Section 14.7(b);

"Permitted Encumbrances" means any:

(a)    Encumbrance created by the terms of or arising under (i) the Material
Contracts; (ii) the Material Agreements; (iii) any Joint Account Contract; or
(iv) any contract entered into by Shell Petroleum in its capacity as unit
operator under the GK UUOA, provided that in the case of (iii) and (iv) such
Encumbrance arose in the ordinary course of Petroleum Operations; and

(b)    liens or title retentions or any other right or claim having a similar
effect, in each case arising by operation of applicable law and in the ordinary
course of business;

"Permitted Leakage" means:

(a)    any payments by a Sale Company in the ordinary course of business of
management fees, administration fees, legal fees, technology, know-how, support
or other intra-group recharges in respect of services provided to a Sale Company
by any member of the Seller Group, including allocated corporate overhead
payable to the Seller Group, provided such payments are made substantially
consistent with past practice or as expressly referred to in this Agreement;

(b)    any payments made by a Sale Company to any member of the Seller Group in
connection with and pursuant to the Transition Principles, including any third
party costs paid or incurred in connection with activities to prepare for data
migration and providing any Services (as defined in Exhibit 11  (Transition
Principles));

(c)    any payments by a Sale Company of insurance premium on a pro rata basis
for the OIL Policy from the Locked Box Accounts Date up to and including the
Closing Date;

(d)    any payments made to any member of the Seller Group as expressly required
or expressly contemplated by the terms of this Agreement and any other agreement
entered into between the Parties in connection with this Agreement (including
taking any steps to satisfy the Conditions Precedent);

(e)    emoluments (including salary, bonuses and directors' fees), expenses and
other entitlements or benefits payable to employees, directors, consultants,
advisers or officers of any Sale Company, provided such payments are made
substantially consistent with past practice or as expressly referred to in this
Agreement, including (without double counting) (i) the payment of up to
US$[*****] to eligible Employees and Designated Expatriate Employees in respect
of their annual bonus payment entitlements for calendar year 2018 and (ii) the
2019 merit increase on the terms disclosed in writing by Seller to Purchaser
prior to the Signing Date;

(f)    the payment of any amounts, liabilities or obligations which are provided
for in the Locked Box Accounts;

(g)    any payment by a Sale Company made at the written request of or with the
written consent of, Purchaser;

(h)    without prejudice to Section 5.2(b)(iv), any transfer of the Excluded
Asset; 

(i)    any agreement or arrangement made or entered into by any Sale Company to
do or give effect to any matter referred to in paragraphs (a) to (h) above; and

(j)    any Tax that is the legal responsibility of the relevant Sale Company to
pay or account for such Tax and that arises in respect of or in connection with
any matter referred to in paragraphs (a) to (i) above (inclusive);

“person” means an individual, corporation, company, association, partnership,
state, statutory corporation, Governmental Entity or any other legal entity;

"Pertamina" means PT Pertamina Malaysia Eksplorasi Produksi;



16

 

--------------------------------------------------------------------------------

 

 

 

"Petroleum Operations" has the meaning given to it in the PSCs;

"PETRONAS" means Petroliam Nasional Berhad;

"PETRONAS Approval" means the approval of PETRONAS to the sale of the Sale
Shares to Purchaser in accordance with the terms and conditions of the PSCs;

"Post-Signing Daily Rate Payment" means an amount calculated in accordance with
the following formula:

 

Where:

PSDRP    is the Post-Signing Daily Rate Payment;

C    is the Base Consideration minus (i) the Commercial Adjustment; (ii) the
value attributed to the Excluded Asset (if applicable); (iii) the amount of any
Leakage included as a deduction in the Closing Statement in accordance with
Section ‎4.4(c), (iv) the Deposit; (v) the Retention Program Amount; (vi) the
Long-Term Equity Incentive Amount; (vii) the JV Audit Findings Adjustment;
(viii) the Statutory Accounts Amount; and (ix) plus or minus the Estimated
Working Capital; and

D    is LIBOR plus [*****];

"Pre-emptive Rights" has the meaning given to it in Section 5.2(a);  

"Pre-Signing Daily Rate Payment" means an amount calculated in accordance with
the following formula:

 

Where:

PSDRP    is the Pre-Signing Daily Rate Payment;

A    is the Base Consideration minus (i) the Commercial Adjustment; (ii) the
value attributed to the Excluded Asset (if applicable); (iii) the amount of any
Leakage included as a deduction in the Closing Statement in accordance with
Section 4.4(c); (iv) the Deposit; (v) the Retention Program Amount; (vi) the
Long-Term Equity Incentive Amount; (vii) the JV Audit Findings Adjustment;
(viii) the Statutory Accounts Amount; and (ix) plus or minus the Estimated
Working Capital; and 

B    is LIBOR plus [*****];

"[*****]" has the meaning given to it in Section [*****];  



17

 

--------------------------------------------------------------------------------

 

 

 

"PSCs"  means each of:

(a)    the Block DW 2C PSC;

(b)    the Block H PSC;

(c)    the Block K PSC;

(d)    the Block SK 309 PSC;

(e)    the Block SK 311 PSC;

(f)    the Block SK 314A PSC; and

(g)    the Block SK 405B PSC;

"PTT" means PTT Public Company Limited;

"PTTEP" means PTT Exploration and Production Public Company Limited;

"PTT International" means PTT International Trading Pte. Ltd.;

"PTT International Kidurong Crude Oil Offtake Agreement" means the crude oil
term sales agreement with respect to Kidurong crude oil between Murphy Sarawak
and PTT International dated 31 May 2018;

"PTT International Kikeh Crude Oil Offtake Agreement" means the crude oil term
sales agreement with respect to Kikeh crude oil between Murphy Sabah and PTT
International dated 31 May 2018;

"Public International Organization" means an organization designated as such by
executive order under the laws of the United States of America or as otherwise
defined under any other applicable Anti-Corruption Laws;

"Purchase Price" has the meaning given in Section 4.1;

"Purchaser" has the meaning given to it in the introductory paragraphs to this
Agreement;

"Purchaser Group" means Purchaser and its Affiliates and after Closing, the Sale
Companies;

"Purchaser Party" means each member of Purchaser Group, any Purchaser's
Representative and any successor or assignee of any member of Purchaser Group;

"Purchaser Rights" has the meaning given to it in Section 14.7(b);

"Purchaser's Knowledge Group" means: [††††† ];

"Purchaser's Representatives" means the directors, officers, employees, agents,
consultants, internal and external financial, technical, legal or other advisors
and any representatives of Purchaser and of any of Purchaser's Affiliates;

"Q&A Log" shall mean the specific written enquiries made by Purchaser or
Purchaser’s Representatives and the specific written responses given by Seller
or Sellers’ Representatives, a copy of which is contained in the Hard Disk;



18

 

--------------------------------------------------------------------------------

 

 

 

"Records" means, in relation to each Sale Company, all accounts, books and data
of such Sale Company (including all financial and Tax records, original data
obtained in connection with Petroleum Operations and seismic interpretation
records and maps derived from such original data) in the possession of the Sale
Companies or any member of the Seller Group, but excluding:

(a)    internal communications, memoranda, reports, interpretations and
documents created for any member of Seller Group's use;

(b)    any data which any member of Seller Group is not entitled to sell,
disclose, transfer or otherwise dispose of as a result of confidentiality
obligations to which it is bound or which cannot be provided to Purchaser
because such disclosure or transfer or use by Purchaser or any Sale Company is
unauthorised or prohibited by the agreement under which it was acquired or
because it requires the consent of a third party, or requires the payment of an
additional fee, for which Purchaser has not agreed in writing to pay the fee or
other consideration, as applicable;

(c)    any advice, work product of, or privileged communications with, legal
counsel provided to or for the benefit of any member of Seller Group;

(d)    all corporate, financial, Tax and legal data and records of Seller and
any member of the Seller Group, other than those that relate exclusively to the
Sale Companies;

(e)    any data, information or record that relates exclusively to the Excluded
Assets;

(f)    any records, data, or other information that may contain personal data
that cannot be disclosed without consent pertaining to any of Seller's or its
Affiliates' employees or agents or any other individuals; and

(g)    any data, information and records relating to any potential sale of all
or part of the Sale Companies, including bids received from and records of
negotiations with any third party in connection therewith;

"Registered Agent" means H&J Corporate Services Ltd. of Ocean Centre, Montagu
Foreshore, East Bay Street, P.O. Box SS-19084, Nassau, New Providence, The
Bahamas;

"Remedial Action"  means:

(a)    works or actions limiting, mitigating, remediating, preventing, removing,
cleaning-up, ameliorating or containing the presence or effect of any Dangerous
Substance in or on the Environment; or

(b)    any investigation, sampling or monitoring in connection with any such
works or action;

"Representatives" means Purchaser's Representatives or Seller's Representatives,
as applicable;

"Reserves Auditor" means DeGolyer & MacNaughton or such other independent
professional reservoir and petroleum engineering organization agreed by Seller
and Purchaser that is suitably qualified to conduct independent reserves and
resources assessments and with experience in petroleum basins in offshore
Sarawak and/or Sabah;

"Retained Employee(s)" has the meaning given to it in Section 10.8;

"Retention Program Amount" means an amount of up to US$[*****] payable by the
Sale Companies to certain Employees, Designated Expatriate Employees and
Retained Employee(s) in accordance with the retention program implemented by
Seller in connection with the transactions contemplated by this Agreement;

"Right of Recovery" has the meaning given to it in Section 11.3(a);



19

 

--------------------------------------------------------------------------------

 

 

 

"Rotan Gas Field" means the gas field delineated in attachment 1 of the letter
issued by PETRONAS dated 21 January 2008 approving the gas holding period for
such field;

"Sale Companies" means Murphy Sabah and Murphy Sarawak;

"Sale Company Participating Interests" means Participating Interests in the PSCs
as set forth in Exhibit 1  (Sale Company Participating Interests);

"Sale Shares" means the Murphy Sabah Sale Shares and the Murphy Sarawak Sale
Shares;

"Sanctioned Jurisdiction" means any jurisdiction the subject of comprehensive
Sanctions by a Sanctioning Body;

"Sanctioning Body" means any of the following entities or any Governmental
Entity thereof:

(a)    the United Kingdom, including Her Majesty’s Treasury;

(b)    the United States of America, including the Office of Foreign Assets
Control of the US Department of Treasury, the U.S. Department of Commerce and
the U.S. Department of State;

(c)    the United Nations;

(d)    the European Union or any of its member states;

(e)    the Bahamas;

(f)    Malaysia;

(g)    Hong Kong;

(h)    the People’s Republic of China; or

(i)    Thailand;

"Sanctions" means any directives, laws, rules, orders or regulations in relation
to economic or financial sanctions, trade embargoes and/or restrictive measures
imposed or administered by a Sanctioning Body;

"Seller" has the meaning given to it in the introductory paragraphs to this
Agreement;

"Seller Group" means Seller and its Affiliates (other than a Sale Company);



20

 

--------------------------------------------------------------------------------

 

 

 

"Seller Group Agreements" means all agreements between members of the Seller
Group and any Sale Company, including the following agreements:

(a)    the letter agreement between Murphy Sarawak and Murphy Australia Holdings
Pty Ltd dated 1 January 2016 with respect to the provision of services by Murphy
Sarawak to Murphy Australia Holdings Pty Ltd;

(b)    the letter agreement between Murphy Sarawak and Murphy Australia Holdings
Pty Ltd dated 1 January 2016 with respect to the provision of services by Murphy
Australia Holdings Pty Ltd to Murphy Sarawak;

(c)    the technical services agreement between Murphy Sarawak and Murphy Nha
Trang Oil Co., Ltd. dated 1 January 2015;

(d)    the technical services agreement between Murphy Sabah and Murphy Oil
Corporation dated 1 June 2015;

(e)    the technical services agreement between Murphy Sarawak and Murphy Oil
Corporation dated 1 June 2015;

(f)    the technical services agreement between Murphy Sabah and Murphy
Exploration & Production Company dated 1 January 2015;

(g)    the technical services agreement between Murphy Sabah and Murphy
Exploration & Production Company-International dated 1 January 2015;

(h)    the technical services agreement between Murphy Sabah and Murphy
Exploration & Production Company-USA dated 1 January 2015;

(i)    the technical services agreement between Murphy Sarawak and Murphy
Exploration & Production Company dated 1 January 2015;

(j)    the technical services agreement between Murphy Sarawak and Murphy
Exploration & Production Company-International dated 1 January 2015;

(k)    the technical services agreement between Murphy Sarawak and Murphy
Exploration & Production Company-USA dated 1 January 2015;

(l)    the technical services agreement between Murphy Sarawak and Murphy Nha
Trang Oil Co., Ltd. dated 1 January 2017;

(m)    the technical services agreement between Murphy Sarawak and Murphy Phuong
Nam Oil Co., Ltd. dated 1 January 2017; and

(n)    the technical services agreement between Murphy Sarawak and Murphy Cuu
Long Bac Oil Co., Ltd. dated 1 January 2017;

"Seller's Guarantee" means the deed of guarantee entered into between Seller’s
Guarantor and Purchaser on the date of this Agreement;

"Seller's Guarantor" means Murphy Exploration & Production Company, a company
incorporated in Delaware with its registered office at 300 East Peach Street, El
Dorado, Arkansas, 71731, United States of America;

"Seller's Knowledge" has the meaning given to it in Section 7.2;

"Seller's Representatives" means the directors, officers, employees, agents,
consultants, internal and external financial, technical, legal or other advisors
and any representatives of Seller and of any of Seller's Affiliates;



21

 

--------------------------------------------------------------------------------

 

 

 

"Senior Employee" means any Employee who is a direct report to the Country
Manager of the Sale Companies whose base annual compensation exceeds US$[*****];

"Shell Petroleum" means Sabah Shell Petroleum Company Limited;

"Shell Sabah" means Shell Sabah Selatan Sendirian Berhad;

"SIAC" has the meaning given to it in Section 14.9(b);

"SIETCO" means Shell International Eastern Trading Company;

"SIETCO Kidurong Crude Oil Offtake Agreement" means the crude oil term sales
agreement with respect to Kidurong crude oil between Murphy Sarawak and SIETCO
dated 21 May 2018;

"SIETCO Kikeh Crude Oil Offtake Agreement" means the crude oil term sales
agreement with respect to Kikeh crude oil between Murphy Sabah and SIETCO dated
21 May 2018;

"Signing Date" has the meaning given to it in the introductory paragraphs to
this Agreement;

"SK 309 and SK 311 GSA" means the gas sales agreement between PETRONAS, Carigali
and Murphy Sarawak dated 23 February 2007, as amended by the novation and
amendment agreement between PETRONAS, Carigali, Murphy Sarawak and Pertamina
dated 16 December 2014 and the agreement between PETRONAS, Carigali, Murphy
Sarawak and Pertamina dated 22 February 2017;

"SK405B Incremental Oil" means the net increase, stated in number of barrels of
oil, of SPE-PRMS 2C Cumulative Resources of oil discovered within the Block SK
405B PSC Contract Area as a result of new technical information obtained or
developed during the period from the Effective Date to 31 October 2020, as
certified in accordance with Section 4.5(b);

"SNP GSA" means the upstream gas sales agreement in relation to the sale and
purchase of associated gas from the Siakap North – Petai field, offshore
Malaysia, Deepwater Block K and Deepwater Block G between PETRONAS, Carigali,
Murphy Sabah, Shell Petroleum, Shell Sabah and ConocoPhillips dated 1 February
2014, as amended by the novation and amendment agreement relating to the SNP GSA
between PETRONAS, Murphy Sabah, Carigali, Shell Petroleum, Sabah Shell,
ConocoPhillips and Pertamina dated 16 December 2014;

"SNP UUOA" means the Siakap North-Petai field unitisation and unit operating
agreement between Carigali, Murphy Sabah, Shell Petroleum, Shell Sabah and
ConocoPhillips dated 21 April 2011 as amended by the novation and amendment
agreement relating to the SNP UUOA between Murphy Sabah, Carigali, Shell
Petroleum, Sabah Shell, ConocoPhillips and Pertamina dated 16 December 2014;

"Software" means all computer software and applications, including cloud-based
and mobile applications, which are used or owned by or licensed to, any Sale
Company in connection with its business, assets or operations, including, in
respect of such owned computer software, all visual expressions, screen formats,
report formats and other design features and algorithms used in developing or
incorporated into such computer software and all versions (current and prior) of
the source, object and machine code for such computer software;



22

 

--------------------------------------------------------------------------------

 

 

 

"SPE-PRMS 2C Cumulative Resources" means all 'Reserves' of oil plus the best
estimate scenario of 'Contingent Resources' of oil (that sum of which, for
clarity, includes only those oil volumes estimated to be 'Discovered Petroleum
Initially-In-Place' minus those quantities of oil that are only in the high, and
not the best, estimate scenario of 'Contingent Resources' of oil) as each such
term is defined and corresponding quantities are anticipated or estimated in
accordance with the Petroleum Resources Management System 2007 sponsored by the
Society of Petroleum Engineers (SPE), American Association of Petroleum
Geologists (AAPG), World Petroleum Council (WPC) and Society of Petroleum
Evaluation Engineers (SPEE);

"Statutory Accounts Amount" means the amount determined in good faith (acting
reasonably) by the Parties prior to the Closing Date, to compensate for the
estimated third party costs to be incurred by the Sale Companies in connection
with the preparation and filing of the Malaysia Statutory Accounts and any
interest, penalties or fines associated with their late submission;

"Supplemental Disclosure Letter" has the meaning given to it in Section 7.1(d);

"Tax Return" means any Tax returns, reports, declarations, forms, including
related accounts, computations and attachments and such claims, elections,
surrenders, disclaimers, notices, approvals, incentives and consents and other
documents contemplated by or reflected in or necessary for the preparation of
such documents;

"Taxation Authority" has the meaning given in Exhibit 6  (Taxation);

"Taxes" and "Taxation" means (without limitation) all forms of direct or
indirect taxation and statutory, governmental, state, federal, provincial,
local, government or municipal charges, duties, imposts, contributions, levies
(including social security contributions and any other payroll taxes),
deductions, withholdings or liabilities wherever chargeable and whether of
Malaysia or any other jurisdiction including any additional tax, increases,
additions to tax, penalty, fine, surcharge, interest, charges or costs relating
thereto;

"[*****]" means [*****];

"Third Party Claim" has the meaning given to it in Section 11.6(b);

"Transaction Taxes" means all sales taxes, service taxes, value added tax,
transfer taxes, recording taxes, documentary taxes, registration taxes, stamp
duties, customs duties, and other similar taxes and duties, but excluding, taxes
charged or withholding taxes on actual or deemed income, profit or gain
(including capital gains);

"Transition Principles" means the transition principles set out in Exhibit 11
 (Transition Principles);

"Transition Services Agreement" or "TSA" has the meaning given to it in Exhibit
11  (Transition Principles);

"Tribunal" has the meaning given to it in Section 14.9(c);

"Unit Property" has the meaning given to it in the UUOAs;

"United States Dollars" or "US$" means the lawful currency of the United States
of America;



23

 

--------------------------------------------------------------------------------

 

 

 

"Unitisation Agreements" or "UUOAs" means each of:

(a)    the GK UUOA; and

(b)    the SNP UUOA;

"Work Programme and Budget" means, collectively:

(a)    the work programmes and budgets approved by the Management Committee
under each Joint Operating Agreement;

(b)    the work programmes and budgets approved by the Management Committee
under the GK UUOA;

(c)    the work programmes and budgets approved by the Management Committee
under the SNP UUOA; and

(d)    the work programmes and budgets approved by PETRONAS under each PSC; and

"Working Capital Adjustment" has the meaning given to it in paragraph 1.1 of
Exhibit 12  (Working Capital Adjustment).

﻿

1.2    Terms defined in the singular have a comparable meaning when used in the
plural, and vice versa.





24

 

--------------------------------------------------------------------------------

 

 

 



1.3    Interpretation

(a)    The Exhibits to this Agreement are an integral part of this Agreement and
shall have the same force and effect as if expressly set out in the body of this
Agreement and any reference to this Agreement includes this Agreement and the
Exhibits as a whole.

(b)    The headings used in this Agreement are for convenience only and shall
not be interpreted or construed as having any substantive significance, as
limiting or in any way changing the substantive provisions of any part of this
Agreement or indicating that all of the provisions of this Agreement relating to
any topic are to be found in any particular Section.

(c)    Reference to any Section or an Exhibit shall, unless otherwise provided,
mean a Section or an Exhibit of this Agreement.

(d)    Words such as "hereof", "herein" or "hereunder" refer (unless otherwise
required by the context) to this Agreement as a whole and not to a specific
provision of this Agreement. The ejusdem generis rule does not apply to this
Agreement. Accordingly, the term "including" shall mean "including, without
limitation" and is used in an illustrative, not in a limiting sense and specific
words indicating a type, class or category of thing do not restrict the meaning
of general words following such specific words, such as general words introduced
by the word other or a similar expression. Similarly, general words followed by
specific words shall not be restricted in meaning to the type, class or category
of thing indicated by such specific words. Lists starting with terms such as
"all or any" or "any and all" shall be read as including any combination of the
items listed therein or solely any one of such items.

(e)    References to times of day are to Malaysia Standard Time unless noted
otherwise.

(f)    References to any English legal term for any action, remedy, method of
judicial proceeding, legal document, legal status, court, official or any legal
concept or thing shall in respect of any jurisdiction other than England be
deemed to include what most nearly approximates in the relevant jurisdiction to
the English legal term.

(g)    References to a company shall be construed so as to include any company,
corporation or other body corporate, wherever and however incorporated or
established.

(h)    References to the singular shall be construed so as to include references
to the plural.

(i)    References to any gender shall be construed so as to include any other
gender.

(j)    References, express or implied, to an enactment (which includes any
legislation in any jurisdiction) include:

(i)    that enactment as amended, extended or applied by or under any other
enactment (before or after the Locked Box Accounts Date);

(ii)    any enactment which that enactment re‑enacts (with or without
modification); and

(iii)    any subordinate legislation made (before or after the Locked Box
Accounts Date) under that enactment, including (where applicable) that enactment
as amended, extended or applied as described in Section 1.3(j)(i), or under any
enactment which it re-enacts as described in Section 1.3(j)(ii),





25

 

--------------------------------------------------------------------------------

 

 

 



except to the extent that any legislation or subordinate legislation made or
enacted after the Locked Box Accounts Date would create or increase the
liability of Seller under this Agreement.

(k)    If there is any conflict between the terms of this Agreement and any
other agreement entered into in connection with this Agreement (as between the
Parties), then, unless such other agreement expressly states that it overrides
this Agreement, the terms of this Agreement shall prevail to the extent of the
conflict.

(l)    References to any document being "certified" or a "certified true copy"
mean certified by a director (or in the case of any Sale Company, by its
Registered Agent or a director) of the Party giving such document as a true,
complete, accurate and up-to-date copy of the document and that it remains in
full force and effect and has not been modified, terminated or revoked.

(m)    No rule of construction of documents shall apply to the disadvantage of a
Party, on the basis that the Party drafted this Agreement or any part of it.

Section 2
Sale and Purchase

(a)    Upon the terms and subject to the conditions of this Agreement, with
effect from Closing, Seller shall sell and Purchaser shall purchase the full
legal and beneficial interests in the Sale Shares free from all Encumbrances,
together with all rights attached to them (including all rights to dividends,
distributions or any return of capital) at any time on and from Closing.

(b)    No Party shall be obliged to complete the sale and purchase of any of the
Sale Shares unless the sale and purchase of all of the Sale Shares is completed
simultaneously in accordance with this Agreement.

Section 3
Liability apportionments; Indemnities

3.1    Subject to Closing and Sections 3.2, [*****] and 3.5, Purchaser shall
indemnify and keep indemnified Seller and any other member of Seller Group in
respect of all Liabilities and Costs arising in respect of, in relation to or in
connection with any Sale Company, the Sale Shares, any of the PSCs, any of the
JOAs, any Petroleum Operations or the business, assets or operations of any Sale
Company, including all Environmental Liabilities and Decommissioning
Liabilities, regardless of whether or not such Liabilities or Costs relate to a
period prior to, on or after the Effective Date, provided that this Section 3.1
shall not restrict or limit, or require Purchaser to indemnify Seller for, any
Claim or Excluded Claim by Purchaser pursuant to this Agreement, any claim by
Purchaser for any breach by Seller of any of its covenants or agreements
contained in any other agreement entered into between the Parties in connection
with this Agreement, or any claim against Seller Guarantor in accordance with
the Seller Guarantee. 

3.2    Section 3.1 shall not apply to any Liabilities and Costs if and to the
extent they:

(a)    relate to Taxes for which the Seller is liable pursuant to the indemnity
provided in paragraph 1 of Exhibit 6  (Taxation) or a Block K Tax Refund or
Block SK Tax Refund which is dealt with pursuant to Section 13.2;

(b)    relate to [*****] which shall be dealt with pursuant to Section [*****];





26

 

--------------------------------------------------------------------------------

 

 

 



(c)    arise in relation to any Excluded Asset, which shall be dealt with
pursuant to Section 5.2(b)(iv);

(d)    [*****];

(e)    are the subject of an adjustment to the Purchase Price expressly
contemplated by the terms of this Agreement; or

(f)    are determined by an arbitral tribunal constituted pursuant to Section
‎14.9(c) to have been directly caused or contributed to or increased by the
Gross Negligence or Wilful Misconduct or fraud of any member of the Seller Group
(including by a Sale Company prior to Closing).

3.3    Sections 11.6(b) and 11.6(c) shall apply mutatis mutandis to Sections 3.1
and 10.13, except that all references to (i) "Claim", (ii) "Seller" and (iii)
"Purchaser" shall be construed as if they were references to (i) "any claim for
indemnification pursuant to Section 3.1" or "any claim for indemnification
pursuant to Section 10.13" (as applicable), (ii) "Purchaser" and (iii) "Seller"
respectively, but Seller shall not be required to procure any Sale Company to
undertake any action set out under Section 11.6(c).

3.4    [*****].

3.5    Seller shall:

(a)    subject to Closing, indemnify and keep indemnified Purchaser and any
other member of the Purchaser Group (including the Sale Companies) in respect of
all Costs and Liabilities, including [*****]. Seller shall control the defence
of the [*****], including any settlement or compromise of such [*****], and be
responsible for the legal fees of counsel engaged by Seller in connection with
such claims. Purchaser shall cause each Sale Company to provide reasonable
assistance to Seller in defence of the [*****];

(b)    [*****]; and

(c)    [*****].

3.6    Any amount to be paid in accordance with this Section 3 shall be paid or
reimbursed (as applicable) within [*****] Business Days of receipt of demand
from Seller or Purchaser, as the case may be, and, shall, to the extent
possible, be deemed to be an adjustment of the Purchase Price.

Section 4
Consideration

4.1    Purchase Price 

The consideration for the Sale Shares is:

(a)    the Base Consideration; and

(b)    the Contingent Payment Amount as determined in accordance with Section
4.5,

(together, the “Purchase Price”).





27

 

--------------------------------------------------------------------------------

 

 

 



4.2    Actions on and following the Signing Date

(a)    Each Party shall comply with its respective obligations set forth in
‎Exhibit 13  (Additional Signing Date Actions).

(b)    No later than seven (7) Business Days after the Signing Date:

(i)    Seller shall deliver (or cause to be delivered) to Purchaser at such
address as may be duly notified by Purchaser to Seller no less than two (2)
Business Days after the Signing Date:

(A)    a certified true copy of a secretary’s certificate of the resolutions
passed by the board of directors of Seller approving the terms of and
authorising Seller's execution of this Agreement and all the agreements entered
into in connection with this Agreement by Seller; 

(B)    a certified true copy of a secretary’s certificate of the resolutions
passed by the sole shareholder of Seller approving the resolutions passed by the
board of directors of Seller referred to in Section  4.2(b)(i)(A) above; and

(C)    a certified true copy of a secretary’s certificate of the resolutions
passed by the board of directors of Seller's Guarantor approving the terms of
and authorising Seller's Guarantor's execution of the Seller Guarantee; and

(ii)    Purchaser shall deliver (or cause to be delivered) to Seller in person
on the Signing Date or at the address set out in Section 14.1 (without a copy to
Murphy Oil Corporation):

(A)    a certified true copy of the resolutions of the board of directors of
Purchaser approving the terms of and authorising Purchaser's execution of this
Agreement and all the agreements entered into in connection with this Agreement
by Purchaser; and

(B)    a certified true copy of the minutes of the board of directors meeting of
Guarantor approving the terms of and authorising Guarantor’s execution of the
Guarantee.

4.3    Payment on the Closing Date

At Closing, Purchaser shall pay the Closing Payment Amount to Seller's bank
account specified in Section 4.6(a).

4.4    No Leakage

(a)    Seller warrants to Purchaser that between the Locked Box Accounts Date
and the Signing Date there has not been any Leakage and undertakes that
following the Signing Date and during the period up to and including Closing,
there will not be any Leakage, in each case.

(b)    Seller shall use reasonable endeavours to notify Purchaser in writing
within ten (10) Business Days of it or any other member of the Seller Group
becoming aware of a breach of the warranty or undertaking set out in Section
‎‎4.4(a). 





28

 

--------------------------------------------------------------------------------

 

 

 



(c)    Subject to Closing occurring, Seller undertakes to Purchaser that it
shall pay to Purchaser an amount equal to any Leakage (other than Permitted
Leakage and any other amount adjusted pursuant to Exhibit 12 (Working Capital
Adjustment)), which is agreed by Seller (including in paragraph C.2 of the
Disclosure Letter) or determined by an arbitral tribunal constituted pursuant to
Section 14.9(c), within ten (10) Business Days of such agreement or
determination, provided that if a written notice from Purchaser sent in
accordance with Section 4.4(d) is received prior to delivery of the Closing
Statement in accordance with Section 6.2(a), the amount of any such Leakage
which is agreed by Seller shall be included as a deduction in the Closing
Statement in accordance with Section 6.2(b)(v).

(d)    Seller shall not be liable under Section 4.4(c) unless written notice of
the relevant Leakage is given by Purchaser to Seller on or before the date that
is [*****] after the Closing Date setting out the details of the Leakage and the
amount Purchaser claims is due from Seller. 

(e)    The Seller’s maximum aggregate liability for any breaches of Section
4.4(a) shall not exceed the Base Consideration actually received by Seller.

4.5    Contingent Payment Amount

(a)    In addition to the Closing Payment Amount, Purchaser shall pay to Seller
an amount (the "Contingent Payment Amount") determined as follows:

(i)    if the SK405B Incremental Oil is less than 100 million barrels of oil,
then the Contingent Payment Amount shall be zero;

(ii)    if the SK405B Incremental Oil is equal to or greater than 100 million
barrels of oil, but less than 200 million barrels of oil, then the Contingent
Payment Amount shall be equal to United States Dollars fifty million
(US$50,000,000); and

(iii)    if the SK405B Incremental Oil is equal to or greater than 200 million
barrels of oil, then the Contingent Payment Amount shall be equal to United
States Dollars one hundred million (US$100,000,000).

(b)    Promptly after 31 October 2020, and in any event by no later than 31
December 2020 or unless otherwise agreed by the Parties, Purchaser shall or
shall procure Murphy Sarawak to engage a Reserves Auditor to conduct an
assessment and certification of the resources within the SK 405B PSC Contract
Area as at 31 October 2020. The Reserves Auditor shall be instructed to state in
its report its best estimate of (i) the SPE-PRMS 2C Cumulative Resources of oil
in the Block SK 405B PSC Contract Area as at 31 October 2020, and (ii) the
quantity of SK405B Incremental Oil. Purchaser shall deliver a copy of the
Reserves Auditor's report to Seller within five (5) Business Days of Purchaser
or Murphy Sarawak receiving such report from the Reserves Auditor. The
assessment and findings by the Reserves Auditor in its report shall be final and
binding on the Parties, except in the case of manifest error or fraud.

(c)    Within twenty-eight (28) days from the date the Reserves Auditor's report
is delivered to Purchaser or Murphy Sarawak, Purchaser shall pay the Contingent
Payment Amount (if any) to Seller's bank account specified in Section 4.6(a).

(d)    Nothing in this Section 4.5 is intended to provide or shall be
interpreted as providing Seller with any retention of title or any legal or
beneficial interest in or claim to or any





29

 

--------------------------------------------------------------------------------

 

 

 



Encumbrance over or in respect of the Sale Shares or any Participating Interest
or any part thereof.

4.6    Mode of Payment; Default; Set-off 

(a)    Any payments to be made by Purchaser to Seller under this Agreement shall
be made in United States Dollars by irrevocable wire transfer of immediately
available funds to the following bank account or such other bank account as may
be notified by Seller to Purchaser:

Account Name:        CANAM OFFSHORE LIMITED

Account No.:        [††††† ]
Bank:            [††††† ]
SWIFT Code:        [††††† ]

(b)    Any payments to be made by Seller to Purchaser under this Agreement shall
be made in United States Dollars by irrevocable wire transfer of immediately
available funds to the following bank account or such other bank account as may
be notified by Purchaser to Seller:

Account Name:        PTTEP HK Offshore Limited

Account No.:        [††††† ]
Bank:            [††††† ]
SWIFT Code:        [††††† ]

(c)    Any payment shall be deemed to have been made on confirmation of a bank
remittance in the form of a SWIFT MT 103 evidencing the transfer of the amount
payable (without deduction of any costs or charges, other than those of the
recipient's bank) to the relevant bank account.

(d)    If any Party fails to fully make any payment on the relevant due date, it
shall pay Agreed Interest on the amount not timely paid without prejudice to the
receiving Party’s right to claim additional damages and/or to enforce other
rights for default in accordance with applicable law.

(e)    No Party shall be entitled to exercise any right of set-off or retention
right with respect to any of its payment obligations pursuant to this Agreement.

(f)    All amounts payable under this Agreement shall be paid free and clear of
all withholdings and deductions, save only as may be required by applicable law.
If a Party is required by applicable law to make a deduction or withholding in
respect of any amount payable under this Agreement, it shall, at the same time
as the amount which is the subject of the deduction or withholding is payable,
make a payment of such additional amount as shall be required to ensure that the
net amount received by the relevant Party will equal the full amount which would
have been received by it had no such deduction or withholding been required to
be made.  This Section 4.6(f) shall not apply in respect of the Purchase Price
unless any withholdings and/or deductions arise in connection with Purchaser (i)
being a company organised under the laws of Hong Kong; or (ii) assigning,
delegating, subcontracting or otherwise transferring any of its rights or
obligations under this Agreement.

(g)    Where any amount due and payable under this Agreement or any constituent
part thereof (including the Closing Payment Amount) is denominated in a currency
other than US$, such amount shall be converted into US$ using the mid-point
quoted on the



30

 

--------------------------------------------------------------------------------

 

 

 



Reuters RBSFIX01 at midday (London time) on the last Business Day prior to the
date on which such amount becomes due and payable.

Section 5
Conditions Precedent

5.1    Conditions Precedent to Closing

(a)    The obligation of Seller to sell and of Purchaser to purchase the Sale
Shares on the Closing Date shall be subject to the satisfaction or waiver, in
accordance with the terms of this Agreement, of the following conditions
precedent (the "Conditions Precedent"): 

(i)    all pre-emptive rights granted under the JOAs to Carigali shall have been
waived in writing or expired without exercise; 

(ii)    all pre-emptive rights granted under the Block H JOA, the Block K JOA,
the Block SK 309 JOA, the Block SK 311 JOA and the Block SK 314A JOA to
Pertamina shall have been waived in writing or expired without exercise;

(iii)    the pre-emptive right granted under the Block SK 405B JOA to MOECO
shall have been waived in writing or expired without exercise; 

(iv)    the PETRONAS Approval shall have been received by Seller in relation to
the proposed sale of the Sale Shares pursuant to this Agreement and shall not
contain any unduly burdensome conditions;

(v)    as of the Closing Date, (A) no suit, action or other legal proceeding
shall be pending before any Governmental Entity in Malaysia or arbitrator; and
(B) no injunction, order, award or other decision has been issued, made or
served by any Governmental Entity in Malaysia or an arbitrator and remains in
force, in each case prohibiting or seeking to prohibit any of the transactions
contemplated by this Agreement or ordering or seeking material damages against
Seller, Purchaser, either or both of the Sale Companies or any other member of
the Seller Group or the Purchaser Group;

(vi)    [*****];

(vii)    [*****];  

(viii)    [*****]; and

(ix)    [*****].

The Conditions Precedent in Section 5.1(a)(i) to 5.1(a)(v) may be waived (either
in whole or in part) only with the written consent of Purchaser and Seller.  The
Conditions Precedent in Section  [*****] may be waived (either in whole or in
part) only by Seller in its absolute discretion, [*****].

(b)    Following the Signing Date, each Party shall, and shall procure that each
of its Affiliates shall, use all reasonable endeavours to procure the
satisfaction of the Conditions Precedent, including the execution and
performance of all such other documents, acts and things as may be reasonably
required in order to satisfy the Conditions Precedent as soon as practicable and
in any event by the Longstop Date. Each Party shall keep the other Parties
informed of its progress with regard to the



31

 

--------------------------------------------------------------------------------

 

 

 



satisfaction of the Conditions Precedent. Seller and Purchaser shall each notify
the other promptly upon becoming aware that any of the Conditions Precedent have
been satisfied.

(c)    Purchaser shall promptly cooperate with and provide to Seller all such
information and documentation concerning Purchaser and its Affiliates as may be
reasonably necessary to enable the Seller to prepare and submit all necessary
filings required by PETRONAS for the purposes of obtaining the PETRONAS
Approval, or otherwise in connection with the sale of the Sale Shares as
required under this Agreement and otherwise to satisfy the Conditions Precedent.
No later than three (3) Business Days following the Signing Date, Seller shall
or shall procure the Sale Companies to submit a letter in Agreed Form to
PETRONAS notifying it that Seller or the Sale Companies will be seeking its
approval, following the expiry or waiver of the Pre-emptive Rights and subject
to the satisfaction or waiver of the other Conditions Precedent in this
Agreement, to the sale of all of the Sale Shares to Purchaser.  Within two (2)
Business Days following the satisfaction or waiver of the Conditions Precedent
in Sections 5.1(a)(i) through 5.1(a)(iii) (inclusive), Seller shall or shall
procure the Sale Companies to submit a letter in Agreed Form to PETRONAS
requesting its issuance of the PETRONAS Approval in respect of the sale of all
of the Sale Shares to Purchaser.

(d)    If following the Signing Date:

(i)    the PETRONAS Approval is obtained and it contains conditions that are
viewed as unduly burdensome by the Party against which the conditions are
imposed; or

(ii)    any of the events contemplated in Section 5.1(a)(v) occurs,

the Parties shall meet as soon as reasonably practicable to determine what
actions should be taken to overcome such conditions or events and shall
reasonably cooperate to take all reasonable steps to ameliorate such conditions
or events.  These steps may include jointly meeting with PETRONAS and any third
parties who have taken any action contemplated in Section 5.1(a)(v) and
incurring reasonable expenditures, including the instruction of legal counsel
and advisors to assist in such matters and the commitment of senior management
of Seller Group and Purchaser Group to use all reasonable endeavours to overcome
such conditions or events recognizing the importance of the transactions
contemplated by this Agreement to the Parties.

5.2    Pre-emptive Rights to Purchase and Required Notices

(a)    Seller shall, promptly after the Signing Date and in no event later than
two (2) Business Days after the Signing Date, prepare and send notices in Agreed
Form to the Other Participants notifying them in accordance with the applicable
JOAs of the transactions contemplated by this Agreement and providing them with
the opportunity to exercise their pre-emptive rights under the JOAs (on the same
terms and conditions set forth in this Agreement including Closing pursuant to
Section 6) to which they are a party (collectively, “Pre-emptive
Rights”).  Seller shall use its reasonable endeavours to procure written waivers
of the Pre-emptive Rights to be obtained and delivered prior to Closing,
provided that Seller shall not be required to make payments or undertake
obligations to or for the benefit of the holders of such rights in order to
obtain such waivers. Purchaser shall reasonably cooperate with Seller in seeking
to obtain such waivers of Pre-emptive Rights, including, if requested by Seller,
providing confirmation as to the terms of the transactions contemplated by this
Agreement.





32

 

--------------------------------------------------------------------------------

 

 

 



(b)    If any Pre-emptive Right in respect of the Block SK 405B JOA is properly
exercised, the affected Sale Company Participating Interest shall become an
“Excluded Asset” (and shall be excluded from the transactions contemplated by
this Agreement and the assets, liabilities, revenues and expenses with respect
thereto shall not be taken into account for purposes of determining the Closing
Payment Amount), and:

(i)    the Purchase Price shall be decreased pursuant to Section 6.2(b)(iii) by
the value determined by the Parties for such Sale Company Participating Interest
and such amount shall be excluded from the calculation of the Pre-Signing Daily
Rate Payment and the Post-Signing Daily Rate Payment;

(ii)    the Parties shall amend this Agreement to the extent required to
implement the exclusion of the Excluded Asset;

(iii)    Seller shall retain the consideration for any Excluded Asset paid by
the Other Participant(s);

(iv)    as between the Parties, Seller shall be responsible for all Liabilities
and Costs, including Transaction Taxes, arising in respect of, in relation to or
in connection with the transfer of an Excluded Asset and shall indemnify and
hold harmless the Sale Companies and Purchaser against, any Liabilities or
Costs, including Transaction Taxes, arising in respect of, in relation to or in
connection with the transfer of the Excluded Asset to the applicable Other
Participant(s) in respect of the affected Sale Company Participating Interest,
regardless of whether or not such Liabilities or Costs relate to a period prior
to, on or after the Closing; and

(v)    provided the other Conditions Precedent in Section ‎5.1 have been
satisfied or waived in accordance with the terms of this Agreement, the Parties
shall proceed to Closing in accordance with this Agreement excluding only the
Excluded Asset.

(c)    Seller and Purchaser acknowledge and agree that they are entering into
this Agreement for Purchaser to acquire each Sale Company as a going concern and
for Seller to dispose of all of its operations in Malaysia, including all assets
and all Employees of the Sale Companies, and the Purchase Price and the terms of
this Agreement have been agreed on that basis.

5.3    Regulatory Requirements

In order to obtain the PETRONAS Approval, Purchaser and Seller shall:

(a)    reasonably cooperate in all respects with each other in the preparation
of any filing or notification and in connection with any submission,
investigation or enquiry from PETRONAS or any other Governmental Entity;

(b)    supply to PETRONAS or any other Governmental Entity as promptly as
practicable any additional information requested, provided that all
notifications to, discussions with and requests or enquiries from any
Governmental Entity or PETRONAS relating to the PETRONAS Approval or the
transactions contemplated by this Agreement shall be dealt with by Seller in
consultation with Purchaser, and Seller shall keep Purchaser regularly appraised
of all material meetings with PETRONAS and the matters discussed which relate to
obtaining the PETRONAS Approval, and shall request PETRONAS’s consent for
Purchaser to attend such meetings if it, acting reasonably, believes it is
desirable for Purchaser to attend such meetings; and



33

 

--------------------------------------------------------------------------------

 

 

 



(c)    take all actions reasonably required in order to obtain the PETRONAS
Approval.

5.4    Obligations of Purchaser

Purchaser shall, without prejudice to any other provision of this Section 5,
provide to Seller for submission to any person that Seller may reasonably
request any document which such person may reasonably request to demonstrate
that, following Closing, each Sale Company will continue to have the financial
and/or technical capability to satisfy its obligations under the relevant PSC
and/or the relevant JOA.  Purchaser shall provide such documents as soon as
reasonably practicable provided that Purchaser, acting reasonably, may refuse to
provide or redact information which it believes cannot be disclosed due to
confidentiality restrictions.

Section 6
Closing

6.1    Time and Place for Closing

Closing shall take place at the offices of the Sale Companies at 10 a.m. Kuala
Lumpur, Malaysia time on the day that is ten (10) Business Days after the
Conditions Precedent (other than the Condition Precedent in Section 5.1(a)(v))
have been satisfied or waived or at any other time, place or date as Seller and
Purchaser may mutually agree. The date on which Closing occurs shall be referred
to as the "Closing Date".

6.2    Closing Payment Amount

(a)    At least eight (8) Business Days prior to the Closing Date, Seller will
prepare and deliver to Purchaser the Closing Statement, together with the
underlying supporting calculations.

(b)    The Closing Statement referred to in Section 6.2(a) above shall be in the
form set out in Exhibit 3  (Adjustments to the Base Consideration – Closing
Statement) and will show Seller's calculation of the amount payable by Purchaser
to Seller (the "Closing Payment Amount") calculated (without double counting) as
follows: 

(i)    Base Consideration; minus

(ii)    Commercial Adjustment; minus

(iii)    if applicable, the value attributable to the Excluded Asset determined
by the Parties; minus

(iv)    the amount of the Deposit; minus

(v)    the amount of any Leakage which is agreed by Seller prior to the date on
which the Closing Statement is delivered in accordance with Section 6.2(a);
minus

(vi)    the Retention Program Amount; minus

(vii)    the Long-Term Equity Incentive Amount; minus

(viii)    the JV Audit Findings Adjustment; minus;

(ix)    the Statutory Accounts Amount; plus

(x)    the Adjustment Amount; plus or minus



34

 

--------------------------------------------------------------------------------

 

 

 



(xi)    the Estimated Working Capital Amount.

6.3    Closing Actions

(a)    At or prior to Closing, upon the terms and subject to the conditions of
this Agreement, and subject to the simultaneous performance by Purchaser of its
obligations pursuant to Section 6.3(b), Seller shall deliver (or cause to be
delivered) to Purchaser, the following:

(i)    a copy of the PETRONAS Approval;

(ii)    two original share transfer forms for each of the Murphy Sabah Sale
Shares and Murphy Sarawak Sale Shares in Agreed Form in favour of Purchaser duly
executed by Seller;

(iii)    the existing share certificates relating to the Sale Shares;

(iv)    duly executed letters of resignation and deeds of release, in Agreed
Form, with effect from Closing, of each existing director of each Sale Company;

(v)    a certified true copy of a secretary’s certificate of the resolutions
passed by each Sale Company's directors approving each of the following, subject
only to Closing:

(A)    the registration of the transfer of the Sale Shares to Purchaser;

(B)    the cancellation of the existing share certificates relating to the Sale
Shares and the issuance of new share certificates in the name of Purchaser
evidencing ownership of the Sale Shares;

(C)    the resignations of each existing director of each Sale Company
confirming that they have no claims against the relevant Sale Company for loss
of office, arrears of pay or otherwise howsoever and releasing them from all
liabilities and the appointment of such directors, as may be duly notified by
Purchaser to Seller at least ten (10) Business Days prior to Closing or such
other period as may be agreed between Seller and Purchaser, as a director of
such Sale Company;

(D)    the entry of Purchaser into the register of members of each of the Sale
Companies;

(E)    the change of names of Murphy Sarawak and Murphy Sabah to such names as
may be informed by Purchaser to Seller at least ten (10) Business Days prior to
Closing (or such other period as may be agreed between Seller and Purchaser)
effective as of Closing; and

(F)    the designation of the registered office or registered agent requested by
Purchaser at least ten (10) Business Days prior to Closing (or such other period
as may be agreed between Seller and Purchaser) as the registered office or
registered agent of such Sale Company effective as of Closing;

(vi)    the certificate of incorporation, articles of association, registers of
directors and members, and statutory and minute books of each Sale Company; and





35

 

--------------------------------------------------------------------------------

 

 

 



(vii)    the Hard Disk.

(b)    At or prior to Closing, upon the terms and subject to the conditions of
this Agreement, and subject to the simultaneous performance by Seller of its
obligations pursuant to Section 6.3(a), Purchaser shall deliver (or cause to be
delivered) to Seller the following:

(i)    payment by Purchaser of the Closing Payment Amount in accordance with
Section 4.3; and

(ii)    two original share transfer forms for the Murphy Sabah Sale Shares and
the Murphy Sarawak Sale Shares in Agreed Form duly executed by Purchaser.

(c)    If Seller has failed to perform its obligations under Section 6.3(a),
and/or Purchaser has failed to perform its obligations under Section 6.3(b),
then (in addition to and without prejudice to all other rights or remedies
available to each Party under or pursuant to this Agreement and the right to
claim damages for breach of this Agreement) Closing shall be deferred once for
ten (10) Business Days. If upon the deferred date for Closing a Party does not
comply with its obligations under Section 6.3(a) or 6.3(b) (as the case may be),
the non-defaulting Party (which shall be Seller, in the case of a default by
Purchaser, and Purchaser, in the case of a default by Seller) may terminate this
Agreement by notice to the defaulting Party in accordance with Section 12.1 or
elect to proceed to Closing to the extent practicable. Any election to proceed
to Closing shall be without prejudice to any accrued rights and liabilities of
the Parties and the rights of a Party to claim damages for breach of this
Agreement.

(d)    Purchaser shall cooperate with Seller to (i) provide notices of the sale
and purchase of the Sale Shares in Agreed Form to PETRONAS and each of the Other
Participants and (ii) use reasonable endeavours to ensure that all other
pertinent Governmental Entities and counterparties to the Material Contracts and
Material Agreements have been notified of the sale and purchase of the Sale
Shares, in each case, within five (5) Business Days of the Closing Date.

6.4    Settlement of Intra-Group Balances

(a)    On or prior to Closing, Seller shall cause Seller Group to settle, repay
or pay (as applicable) all inter-company receivables due to the Sale Companies
from any member of Seller Group to a Sale Company.

(b)    Purchaser shall on Closing, or shall procure that each Sale Company shall
immediately on Closing, settle, repay or pay (as applicable) all inter-company
payables due to any member of Seller Group from a Sale Company.

6.5    Working Capital Adjustment

The Working Capital Adjustment shall be calculated in accordance with Exhibit 12
 (Working Capital Adjustment).

﻿

Section 7
Seller'S Warranties

7.1    Scope

(a)    Seller hereby warrants to Purchaser that the statements set forth in
Sections 7.3 through 7.17 (inclusive) are true and accurate. Each warranty shall
be given as of the Signing



36

 

--------------------------------------------------------------------------------

 

 

 



Date except for the Fundamental Warranties and (without duplication) the
warranties set out in Section 7.4(b)  (Locked Box Accounts), Section 7.6
 (Corporate Organisation and Business), Section 7.7(b)(v)  (Material
Agreements), Section 7.7(e)  (Insurance), Section 7.7(h)  (Permits), Section 7.9
 (Litigation), Section 7.12  (Compliance), Section 7.13  (Environmental
Matters), Section 7.14  (Taxes) and Section 7.16  (Brokers; Finders) which shall
be given as of the Signing Date and repeated on the Closing Date. The warranties
in Sections 7.3 through 7.17 (inclusive) do not address Environmental Matters,
which are exclusively governed by the warranties contained in Section 7.7(h)
 (Permits) and Section 7.13  (Environmental Matters), or Tax matters which are
exclusively governed by the warranties contained in Section 7.14  (Taxes), and
Purchaser shall not be entitled to Claim against Seller in relation to
Environmental Matters or Tax matters (as applicable) under any other warranty in
this Section 7. 

(b)    The scope and content of each warranty of Seller contained in this
Section 7 and in any other provision of this Agreement (excluding the warranty
in Section 4.4 which shall be exclusively dealt with in Section 4.4) as well as
Seller's liability arising thereunder shall be exclusively defined and limited
by, and subject to, the provisions of this Agreement (in particular this Section
7 and the limitations on Seller's liabilities and Purchaser's rights and
remedies set forth in Section 11 below), which shall be an integral part of the
respective warranties of Seller. 

(c)    Each of the warranties in Sections 7.3 through 7.17 (inclusive) shall be
construed separately and independently.

(d)    Seller may by no later than three (3) Business Days before Closing
deliver to Purchaser a supplemental disclosure letter (such letter once
acknowledged in writing by Purchaser being the "Supplemental Disclosure Letter")
disclosing matters, events or circumstances which:

(i)    relate to the Seller’s warranties deemed repeated on the Closing Date
pursuant to Section 7.1‎(a) (other than Fundamental Warranties, but excluding
the Fundamental Warranty in Section 7.3(e)); and

(ii)    occurred or arose after the Signing Date,

provided always that no matters, events or circumstances disclosed in the
Supplemental Disclosure Letter shall limit any Claim of Purchaser in respect of
the Seller’s warranties given on the Signing Date.





37

 

--------------------------------------------------------------------------------

 

 

 



7.2    Definitions

"Seller's Knowledge" means the actual knowledge of:

﻿

 

﻿[††††† ]

[††††† ]

[††††† ]

[††††† ]

[††††† ]

[††††† ]

[††††† ]

[††††† ]

[††††† ]

[††††† ]

[††††† ]

[††††† ]

[††††† ]

[††††† ]

[††††† ]

[††††† ]

[††††† ]

[††††† ]

﻿

7.3    Existence and Authorization

(a)    Seller is a company duly incorporated, validly existing and in good
standing under the International Business Companies Act of the Commonwealth of
The Bahamas and has all corporate powers required to carry on its business as
presently conducted.

(b)    This Agreement and all the agreements entered into in connection with
this Agreement by Seller have been duly executed by Seller and constitute legal,
valid and binding obligations of Seller, enforceable against Seller in
accordance with their terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors' rights generally and general principles of
equity.

(c)    The execution and performance by Seller of this Agreement and all the
agreements entered into in connection with this Agreement by Seller and the
consummation of the transactions thereunder are within its corporate powers, do
not violate its articles of association and have been duly authorised by all
necessary corporate action on its part.

(d)    Subject to the satisfaction of the relevant Conditions Precedent, the
execution and performance of this Agreement and all the agreements entered into
in connection with this Agreement by Seller and the consummation of the
transactions thereunder:

(i)    to Seller’s Knowledge, do not violate any applicable law or decision by
any Governmental Entity applicable to the Sale Companies and require no approval
or consent by any Governmental Entity which Seller or any Sale Company has not
obtained; and

(ii)    do not violate any agreement or instrument under which Seller is bound
in relation to the Sale Companies, which will have a materially adverse effect
on any of the Sale Companies.



38

 

--------------------------------------------------------------------------------

 

 

 

(e)    There is no lawsuit in respect of which proceedings have been issued, or
investigation or proceeding in respect of which notice of its commencement has
been given to Seller or, to Sellers’ Knowledge in each case, threatened in
writing against Seller or any Sale Company before or by any Governmental Entity
which in any manner challenges or seeks to prevent, materially alter or
materially delay the transactions contemplated by this Agreement.

(f)    No bankruptcy or insolvency proceedings have been issued with respect to
Seller and Seller is not required to file for bankruptcy or insolvency.  Seller
is solvent under the laws of the Commonwealth of The Bahamas and is able to pay
its debts as they fall due.

7.4    Locked Box Accounts

(a)    The Locked Box Accounts:

(i)    have been prepared under the historical cost convention and in accordance
with GAAP in all material respects;

(ii)    have been prepared in good faith and do not materially misstate the
state of affairs of the Sale Companies as at the Locked Box Accounts Date; and

(iii)    have been prepared on bases and policies of accounting generally
consistent with the equivalent accounts for the prior three (3) financial years.

(b)    Since the Locked Box Accounts Date:

(i)    the business of each Sale Company has been carried on in the ordinary
course;

(ii)    neither Sale Company has issued or agreed to issue any share or loan
capital, or reduced or purchased or agreed to reduce or purchase its share or
loan capital; and

(iii)    no payment has been required to be made by any Sale Company in
substitution for any other party to any Joint Operating Agreement or PSC that
was required to make such payment.

7.5    Sale Shares and Sale Company Participating Interests

(a)    Seller is the legal and beneficial owner of the Sale Shares free from all
Encumbrances.  All Sale Shares are duly authorised and validly issued and
outstanding, fully paid and non-assessable.

(b)    Seller is entitled to sell and transfer to Purchaser the legal and
beneficial ownership of the Sale Shares, subject to and on the terms of this
Agreement.

(c)    The Sale Shares comprise the entire issued share capital of the Sale
Companies, have been properly and validly issued and are fully paid up.  There
are no other issued and outstanding equity interests in the Sale Companies, and
there are no outstanding warrants, options or other securities or rights
convertible into or exchangeable for any equity interests in any Sale
Company.  There is no agreement whereby any person has the right (exercisable
now or in the future and whether contingent or not) to call for allotment,
conversion, issuance, sale or transfer of any share or loan capital in either of
the Sale Companies.





39

 

--------------------------------------------------------------------------------

 

 

 



(d)    The legal and beneficial interest in the Sale Shares is, at Closing,
being sold and transferred to Purchaser pursuant and subject to the terms and
conditions of this Agreement free from Encumbrances.

(e)    The Sale Companies hold the legal and beneficial ownership of their
respective Sale Company Participating Interests free from all Encumbrances other
than Permitted Encumbrances.

(f)    No Sale Company owns any shares in any subsidiary or any Participating
Interest other than the Sale Company Participating Interests.

7.6    Corporate Organisation and Business

(a)    The details of the Sale Companies set out in Exhibit 2  (Particulars of
the Sale Companies) are true, accurate and complete in all material respects.

(b)    Each Sale Company is duly incorporated, validly existing and in good
standing under the International Business Companies Act of the laws of the
Commonwealth of The Bahamas and has all corporate powers required to carry on
its business as presently conducted.

(c)    No meeting has been convened or resolution passed for the winding up or
administration of a Sale Company or for a provisional liquidator to be appointed
in respect of a Sale Company.

(d)    To Seller’s Knowledge, no petition has been presented or order made for
the winding up or administration of a Sale Company or for a provisional
liquidator to be appointed in respect of a Sale Company.

(e)    No Sale Company is bankrupt, insolvent, or unable to pay its liabilities,
and has not stopped paying its liabilities as they fall due.

(f)    Each Sale Company is duly registered as a foreign company under the laws
of Malaysia, and is not registered and has no branch office in any jurisdiction
other than the Commonwealth of The Bahamas and Malaysia.

7.7    Petroleum Operations

(a)    Material Contracts

(i)    Seller has disclosed true, accurate and complete copies of the Material
Contracts, and to Seller’s Knowledge, all amendments thereto.

(ii)    No notice of termination has been received by a Sale Company with
respect to any Material Contract.

(iii)    To Seller’s Knowledge, the Sale Companies are not, and the other
parties to the Material Contracts are not, in breach or default of any
conditions or obligations in any of the Material Contracts, which would,
individually or in aggregate, reasonably be expected to result in a liability in
excess of US$[*****] to any Sale Company.

(iv)    To Seller’s Knowledge, no Sale Companies have received written notice
within the last two (2) years of any breach of the terms of any of the Material
Contracts by any party to the Material Contracts which would, individually or in
aggregate,



40

 

--------------------------------------------------------------------------------

 

 

 

reasonably be expected to result in a liability in excess of US$[*****] to any
Sale Company.

(v)    Each of the Material Contracts is validly existing and in force and
effect.

(vi)    To Seller’s Knowledge, all Minimum Work Commitments and Minimum
Financial Commitments under the PSCs which are required to have been performed
have been fulfilled (subject to any extension granted).

(vii)    As of the Signing Date, neither Sale Company has given notice to resign
as Operator, and no vote to remove any Sale Company as Operator under any JOA or
the SNP UUOA is pending.

(b)    Material Agreements

(i)    Exhibit 5  (Material Agreements) contains a true, accurate and complete
list of all Joint Account Contracts: (i) which, to Seller’s Knowledge, are
validly existing and currently in full force and effect; and (ii) pursuant to
which expenditure of over US$[*****] is reasonably expected to be incurred
during the term of such contracts ("Material Agreements"). 

(ii)    Seller has disclosed true, accurate and complete copies of the Material
Agreements, and, to Seller’s Knowledge, all material amendments thereto.

(iii)    No notice of termination has been received by a Sale Company with
respect to any Material Agreement.

(iv)    To Seller’s Knowledge, the Sale Companies are not, and the other parties
to the Material Agreements are not, in breach or default of any material
conditions or material obligations in any of the Material Agreements, which
would, individually or in aggregate, reasonably be expected to result in a
liability in excess of US$[*****] to any Sale Company.

(v)    Other than the Material Contracts and the Material Agreements, there are
no other documents, instruments or arrangements which create any of the
following in relation to the Sale Company Participating Interests:

(A)    an area of mutual interest binding upon the Sale Companies;

(B)    a unitisation;

(C)    except for the SK 309 and SK 311 GSA, the GK GSA, SNP GSA, the Block H
GSA and the Kikeh GSA and the PSCs, any Natural Gas offtake or sales agreement
which bind the Sale Companies in relation to the disposal of Natural Gas;

(D)    except for the Crude Oil Offtake Agreements, any Crude Oil offtake or
term sales agreement (excluding spot sales agreements) which bind the Sale
Companies in relation to the disposal of Crude Oil; or

(E)    an overriding royalty, profit sharing, participation, consortium,
partnership or other agreement the effect of which is that the effective
economic interest of a Sale Company in any Joint Property differs from the Sale
Company Participating Interest in respect of that Joint Property.



41

 

--------------------------------------------------------------------------------

 

 

 



(c)    Work Programmes and Budgets

Seller has disclosed to Purchaser prior to the Signing Date, the Work Programmes
and Budgets for each of the PSCs for the calendar years 2016 through 2019
(inclusive), together with, to Seller’s Knowledge, any material amendments
thereto and, to Seller’s Knowledge, those documents are true and accurate
copies.

(d)    Management Committee and Operations Committee meetings

To Seller’s Knowledge, it has disclosed to Purchaser prior to the Signing Date,
copies of minutes of all meetings held of any Management Committee and
Operations Committee since 1 January 2016 and those documents are true and
accurate copies.

(e)    Insurance

(i)    True, accurate and complete copies of all current polices of insurance
taken out by the Sale Companies, including in their capacity as Operators for
the benefit of all parties to the JOAs have been disclosed to Purchaser prior to
the Signing Date and all premiums due on such policies have been paid, and, to
Seller’s Knowledge, the insured under all such policies has complied with the
terms and conditions of the relevant policy.

(ii)    There are no claims outstanding under any such insurance policies.

(iii)    To Seller’s Knowledge, all such policies of insurance are valid, in
full force and effect, and enforceable, and neither Seller nor any Sale Company
has received any written notice that such insurance policies are not in full
force and effect.

(iv)    There are no claims outstanding under the OIL Policy.

(f)    Sole Risk

No sole risk operations are currently being proposed or undertaken or have been
conducted under the Joint Operating Agreements or the Unitisation Agreements.

(g)    Finance

(i)    To Seller’s Knowledge, the Sale Companies have no current indebtedness in
respect of borrowings from third parties (other than normal trade credit and
excluding any amounts standing to the credit of any Joint Account received from
Other Participants) and are not a party to any credit, loan or other financial
facilities.

(ii)    To Seller's Knowledge, (A) all guarantees issued or given by any Sale
Company that are currently in force have been disclosed in the Data Room
Information; and (B) no Sale Company has granted an indemnity in favour of a
third party other than pursuant to Joint Account Contracts entered into in the
ordinary course of business.

(iii)    Details of all bank accounts maintained or used by the Sale Companies
(including, in each case, the name and address of the bank with whom the account
is kept and the number of the accounts) are set out in the Data Room
Information.





42

 

--------------------------------------------------------------------------------

 

 

 



(h)    Permits

To Seller’s Knowledge, except as would, individually or in the aggregate, not
reasonably be expected to result in a liability in excess of US$[*****], all
Permits which are material to the conduct of Petroleum Operations by the Sale
Companies have been obtained by the relevant Sale Company and have been complied
with in all material respects.

7.8    Property

Seller has disclosed to Purchaser prior to the Signing Date, copies of all
property leases and tenancy agreements that are material to the conduct of
Petroleum Operations by the Sale Companies and to which they are a party.

7.9    Litigation

No Sale Company is engaged, and to Seller’s Knowledge no Operator under the
UUOAs or any other person in respect of which any Sale Company would,
individually or in the aggregate, be contractually liable is engaged in any
litigation, arbitration or other legal proceedings involving an amount in excess
of US$[*****] (exclusive of legal fees) to such Sale Company.

7.10    Employees

(a)    Seller has disclosed to Purchaser prior to the Signing Date a list of the
positions and years of service of all Employees and the positions of all
personnel provided by third party manpower service providers.  Seller has
disclosed accurate details of the types and categories, and the aggregate value
of benefits (including both contractual and customary) enjoyed by Employees.
There are no unvested equity award stock transfers or payments that the Sales
Companies are liable for except as disclosed by Seller to Purchaser in writing
prior to the Signing Date.

(b)    No Sale Company is a party to any labor or collective bargaining contract
that pertains to Employees.  To Seller’s Knowledge, other than the Covered
Employee Claims, no Sale Company is engaged in any litigation, arbitration,
prosecution or other legal proceedings concerning labor matters, except for such
actions that would not, individually or in the aggregate, reasonably be expected
to involve an amount in excess of US$[*****] (exclusive of legal fees).

(c)    Seller has disclosed to Purchaser prior to the Signing Date template
contracts and terms and conditions of employment generally applicable to all
Employees and, to Seller's Knowledge, no Employees are subject to any materially
different terms and conditions other than these template contracts.

(d)    To Seller’s Knowledge, there are no employment agreements with any
Employee which provide that a change in control of a member of the Sale
Companies will terminate the employment agreement or entitles an Employee to
receive any payment solely as a result of such change of control.

7.11    Employee Policies

(a)    Other than as specified in Exhibit 7  (Employee Matters), the Sale
Companies do not maintain any employee policies, schemes, plans or practices.



43

 

--------------------------------------------------------------------------------

 

 

 

(b)    True, accurate and complete copies of employee policies in Exhibit 7
 (Employee Matters) have been disclosed.

(c)    Other than as specified in Exhibit 7  (Employee Matters), no Sale Company
is a party to nor does it participate in or contribute to any scheme, agreement
or arrangement (including any ex gratia amounts) for the provision of any
pension, retirement, lump sum, death, incapacity, ill-health, disability,
accident or other like benefits.

7.12    Compliance 

(a)    To Seller's Knowledge, the Sale Companies have, at all times in the past
[*****], (i) complied in all material respects with, and (ii) maintained and
adhered to policies and procedures that are reasonably designed to ensure
compliance by the Sale Companies with, AML Laws, Anti-Corruption Laws and
Sanctions.

(b)    To Seller’s Knowledge, neither of Seller nor the Sale Companies, nor any
of their respective directors, officers or employees, with respect to any
activities undertaken in connection with the Sale Companies or the transactions
contemplated by this Agreement, have paid, lent, given or gifted, have made an
offer or promise to pay, loan, gift or give a payment of money or anything of
value or have authorised any such offer, promise, payment, loan or gift, in any
event directly or indirectly to or for the use or benefit of any Official, or
any other person while knowing that all or a portion of such money or thing or
value would be offered, given, paid, loaned or promised, directly or indirectly,
to or for the use or benefit of any Official, for any of the following purposes:
(i) influencing any act or decision of such Official, in his or its official
capacity; (ii) inducing such Official to do or omit to do any act in violation
of the lawful duty of such Official; (iii) inducing such Official to use his or
its influence with any Governmental Entity, Public International Organization or
political party, to affect or influence any act or decision of such entity,
organization or party; or (iv) securing any improper advantage; in all cases in
order to assist Seller or Sale Companies in connection with their activities
related to the Sale Companies or the transactions contemplated by this Agreement
and in violation of applicable Anti-Corruption Laws.

(c)    To Seller's Knowledge, neither the Sale Companies nor any of their
respective directors, officers or employees, with respect to any activities
undertaken by the Sale Companies or the transactions contemplated by this
Agreement are the subject of any investigation, proceeding, or enforcement
action or have been notified in writing of any intention to investigate by any
Governmental Entity in relation to an allegation involving a violation of any
applicable AML Laws, Anti-Corruption Laws and Sanctions.

7.13    Environmental Matters 

(a)    To Seller’s Knowledge, the Sale Companies have not received written
notice within the last [*****] from any Governmental Entity of any infringements
of Environmental Law applicable to Petroleum Operations (as in force on the
Signing Date) where such infringement could, individually or in the aggregate,
reasonably be expected to involve potential liability in an amount in excess of
US$[*****] to either or both of the Sale Companies.

(b)    To Seller’s Knowledge, the Sale Companies have not received written
notice within the last [*****] of any lawsuit or formal administrative
proceeding issued before or by any Governmental Entity and brought against any
Sale Company (as defendant and in its capacity as Operator under the JOAs or SNP
UUOA) the subject matter of which is an infringement of Environmental Law
applicable to the Petroleum Operations where such infringement could,
individually or in the aggregate, reasonably be expected to involve



44

 

--------------------------------------------------------------------------------

 

 

 

potential liability in an amount in excess of US$[*****] to either or both of
the Sale Companies.

(c)    Except for any matter that could not, individually or in the aggregate,
reasonably be expected to involve potential liability in an amount in excess of
US$[*****] to either or both of the Sale Companies, to Seller's Knowledge, (i)
each Sale Company has complied in all material respects with all applicable
Environmental Laws in the conduct of Petroleum Operations.

(d)    In relation to the Block SK 309 PSC and the Block SK 311 PSC, all
required abandonment cess payments have been made in accordance with such PSCs.

7.14    Taxes

(a)    Each Sale Company has paid, deducted or withheld prior to Closing all
Taxation for which such Sale Company has become liable to pay prior to
Closing.  To Seller’s Knowledge, no Sale Company is liable to pay, deduct or
withhold any penalty, fine, surcharge or interest in connection with Taxation.  
 

(b)    Each Sale Company has made all material Tax Returns it is required by law
to make. To Seller’s Knowledge, the Tax Returns have been submitted within the
prescribed time limits and were complete and correct in all material respects
and are not currently the subject of any dispute with any Taxation Authority. 

(c)    There are no Taxes due or liabilities or obligations in relation to Taxes
to comply with in respect of the Sale Companies in any jurisdiction outside
Malaysia.

(d)    To the Seller´s Knowledge, each Sale Company is in possession and control
of all records and documentation that it is obliged to hold, preserve and retain
by law for the purposes of any Tax and of sufficient information to enable it to
compute correctly its liability to tax in so far as it relates to any event
occurring on or before Closing or its tax basis in any asset held on or before
Closing.

(e)    No Sale Company is liable to account for Taxation of any other person nor
has it entered into any indemnity, guarantee or covenant under which that Sale
Company has agreed to pay or discharge any amount equivalent to or by reference
to any other person's liability to Tax.

(f)    Each Sale Company has only ever been resident for Tax purposes in
Malaysia and has never carried on any trade or had any sources of income or
profit outside Malaysia.

(g)    There is no material claim, audit, action, suit or proceeding pending,
or, to Seller's Knowledge, threatened in writing, against or with respect to
either Sale Company in respect of any Taxation or Tax Return.

(h)    Since the Locked Box Accounts Date, no Sale Company has changed, varied
or deviated from its Tax policies and methods of calculation of Tax.

(i)    None of the Sale Companies have entered into a transaction outside the
ordinary course of business since the Locked Box Accounts Date which could give
rise to a material liability to Taxation.

(j)    The Locked Box Accounts make full provision or reserve for the period
ending on the Locked Box Accounts Date for all Tax assessed or liable to be
assessed on the Sale Companies, or for which the Sale Companies are accountable
at that date, whether or not



45

 

--------------------------------------------------------------------------------

 

 

 

the Sale Companies have (or may have) the right of reimbursement against any
other person.

7.15    Intellectual Property

(a)    True complete and accurate particulars of all registered Intellectual
Property owned by a Sale Company have been Fairly Disclosed.

(b)    To Seller’s Knowledge, no activities of any Sale Company infringe or in
the [*****] prior to the Signing Date infringed any Intellectual Property rights
of a third party, which infringement would, individually or in the aggregate,
involve potential liability involving an amount in excess of
US$[*****] (exclusive of legal fees) to a Sale Company.

(c)    To Seller's Knowledge, a change in control of any of the Sale Companies
will not adversely affect or allow the termination of any license to use any
material Intellectual Property used by any Sale Company, save for the matters
set out in Section 9.7(a)(iv).

7.16    Brokers; Finders

Purchaser shall not, and no Sale Company shall, have any responsibility,
liability or expense for any broker’s, finder’s, financial advisory or similar
fee or commission in connection with this Agreement or any agreement or
transactions contemplated hereby based in any way on any agreement, arrangement
or understanding made by or authorised on behalf of Seller or, prior to Closing,
by either or both of Sale Companies.

7.17    Q&A Log

The responses given by Seller or on behalf of Seller by Seller’s Representatives
in the Q&A Log have been prepared in good faith.

7.18    No Other Warranties

(a)    The Parties agree that Seller makes no representations or warranties
whatsoever (and whether express, statutory or implied), other than as expressly
set out in this Agreement. In particular, Seller makes no representation or
warranty whatsoever (and whether express, statutory or implied), as to:  

(i)    any Hydrocarbon reserves attributable to the Sale Company Participating
Interests (including quality, quantity, recoverability, deliverability and
marketability);

(ii)    any geological formation or drilling prospect;

(iii)    any geological, seismic, geophysical, engineering, technical, fiscal,
economic or other data, interpretations, opinions, forecasts, budgets,
projections or evaluations provided by or on behalf of Seller or Seller’s
Representatives;

(iv)    any budgets, financial models or financial projections (including
reserve statements, future or forecast costs, production forecasts, the price of
any offtake, revenue or profits or any economic models provided in the Data
Room);

(v)    any estimate or forecast of value, future revenue, expenditures, cost
recovery entitlements attributable to any of the PSCs, any of the JOAs, any
Petroleum Operations, or the business, assets and operations of any Sale
Company;





46

 

--------------------------------------------------------------------------------

 

 

 



(vi)    the costs of and prospects for further development in relation to any of
the PSCs, any of the JOAs, any Petroleum Operations, or the business, assets and
operations of any Sale Company;

(vii)    the maintenance, repair, condition, quality, working order, design or
marketability, suitability, fitness for purpose or future performance or
capability of any property, plant or equipment, contracts, pipelines, subsea
equipment, wells, FPSO and FPS vessels, sub-surface or surface rights forming
part of or relating to the PSCs, or to any work programmes or Development Plans
in respect thereof (including Joint Property);

(viii)    the contents, character or nature of any descriptive memorandum,
reports, brochures, models, charts or statements prepared by any petroleum
engineering consultant or any other third parties;

(ix)    any other materials or information that may have been made available or
communicated to Purchaser or any Purchaser's Representative in connection with
the transactions contemplated by this Agreement or any discussion or
presentation relating thereto;

(x)    whether agreements expressed to be in a draft form made available to
Purchaser or Purchaser's Representatives will be entered into by the proposed
parties, or if entered into, will contain any of the terms detailed in such
agreements;

(xi)    the amount of any costs eligible for the calculation of cost recovery or
profit crude oil and profit natural gas under the PSCs or the outcome of any
pending appeal in respect of such costs before the CRAC and Seller shall not be
liable for any breach of any warranty for any loss resulting from the denial of
cost recovery by PETRONAS of any expenditure made by a Sale Company;

(xii)    any financial or other markets;

(xiii)    any forecasts, estimates, projections, economic models, statements of
intent or opinion provided to Purchaser or Purchaser’s Representatives on or
before the Signing Date (including any documents in the Data Room);

(xiv)    any Tax matters, other than the warranties set out in ‎Section 7.14; or

(xv)    the outcome or amount recoverable in any litigation, arbitration or
other legal proceedings.

(b)    No separate warranty is given in respect of the accuracy or completeness
of any information in the Disclosure Letters, in any Exhibit, the Data Room or
any other disclosure whatsoever (including any statements of opinion or belief)
and nothing in the Disclosure Letters, the Exhibits, in the Data Room or
otherwise disclosed shall imply any representation, warranty or undertaking not
expressly given elsewhere in this Agreement or extend the scope of the
warranties in this Section 7. Neither the fact that a matter has been disclosed
in the Disclosure Letters, any Exhibit, in the Data Room or otherwise nor the
form, nature or extent of any such disclosure shall constitute, imply or form
the basis of any obligation to make a disclosure in respect of any matter
arising in connection with this Agreement nor constitute, imply or form the
basis of a minimum standard of disclosure (whether as to form, nature, extent or
materiality) which must be satisfied in order for any disclosure to be Fairly
Disclosed for the purposes of this Agreement. 



47

 

--------------------------------------------------------------------------------

 

 

 



Section 8
Purchaser's Warranties

Purchaser hereby warrants to Seller that the statements set forth in
Sections 8.1,  8.2,  8.3 and 8.4 are true and accurate, in each case as of the
Signing Date and as of the Closing Date, except if a warranty is expressly made
only as of the Signing Date or only as of the Closing Date.

8.1    Existence and Authorization of Purchaser

(a)    Purchaser is a company duly incorporated and validly existing under the
laws of Hong Kong and has all corporate powers required to carry on its business
as presently conducted.

(b)    Purchaser is a subsidiary of Guarantor.

(c)    The execution and performance by Purchaser of this Agreement and all the
agreements entered into in connection with this Agreement by Purchaser are
within Purchaser's corporate powers, do not violate the articles of association
or by-laws of Purchaser and have been duly authorised by all necessary corporate
action on the part of Purchaser.

(d)    This Agreement and all the agreements entered into in connection with
this Agreement by Purchaser have been duly executed by Purchaser and constitute
legal, valid and binding obligations of Purchaser, enforceable against Purchaser
in accordance with their terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors' rights generally and general principles of
equity.

(e)    Subject to the satisfaction of the Conditions Precedent, the execution
and performance of this Agreement and all the agreements entered into in
connection with this Agreement by Purchaser and the consummation of the
transactions thereunder by Purchaser (i) as of the Signing Date, require no
approval or consent by any Governmental Entity which Purchaser has not obtained
and (ii) as of the Signing Date and the Closing Date, do not violate any
agreement or instrument binding on Purchaser.

(f)    As of the Signing Date and, except as disclosed in writing by Purchaser
to Seller on or before Closing, as of the Closing Date, there is no lawsuit in
respect of which proceedings have been issued, or investigation or proceeding in
respect of which notice of its commencement has been given to Purchaser or, to
Purchaser's knowledge in each case, threatened in writing against Purchaser
before or by any Governmental Entity which in any manner challenges or seeks to
prevent, alter or materially delay the transactions contemplated by this
Agreement.

(g)    No bankruptcy or insolvency proceedings have been issued with respect to
Purchaser, and Purchaser is not required to file for bankruptcy or insolvency.
 Purchaser is not insolvent or unable to pay its debts within the meaning of any
applicable bankruptcy, insolvency or similar laws binding on Purchaser.

8.2    Purchase for Own Investment; Due Diligence

(a)    Purchaser is purchasing the Sale Shares for investment for its own
account and not with a view to any sale or other disposal thereof. Purchaser is
not acting in the interest or for the account of any third party.

(b)    Purchaser has had the opportunity to:





48

 

--------------------------------------------------------------------------------

 

 

 



(i)    review all information relating to the Sale Companies, the Sale Shares,
the PSCs, the JOAs, the Petroleum Operations and the business, assets and
operations of the Sale Companies;

(ii)    seek external independent advice in relation to the Sale Companies, the
Sale Shares, the PSCs, the JOAs, the Petroleum Operations and the business,
assets and operations of the Sale Companies;

(iii)    conduct due diligence investigations into the Sale Companies, the Sale
Shares, the PSCs, the JOAs, the Petroleum Operations and the business, assets
and operations of the Sale Companies; and

(iv)    conduct a site visit and physical inspection, or viewing, as applicable,
of the Bintulu Onshore Receiving Facilities, the ‘Caspian Sea’ FSO, the Kikeh
FPSO and certain offshore well platforms, including WPPB (West Patricia B
Production Platform), SAPA (South Acis Production Platform), SNPA (Serendah
Production Platform), SNAA (Serendah Accommodation Platform) and BESA (Belum
Satellite Platform).

(c)    Purchaser has made its own independent investigation, analysis and
evaluation of the geological, geophysical and engineering interpretations,
reserve statements, production forecasts, economic valuations, assessment of
cost recovery entitlements and prospects for exploration, appraisal, development
and production in respect of the Sale Companies, the Sale Shares, the Material
Contracts, the Petroleum Operations and the business, assets and operations of
the Sale Companies.

(d)    Purchaser has entered into this Agreement and any other agreement entered
into between the Parties in connection with this Agreement after satisfactory
inspection and investigation of the affairs relating to the Sale Shares,
including a detailed review of: (i) all data, documents or other information
made available by Seller or any Seller's Representative to Purchaser or any of
Purchaser's Representatives in the Data Room; (ii) any other data, documents or
other information communicated or sent in writing (including by email, and
attachments to emails) by Seller or any Seller’s Representative to Purchaser or
any of Purchaser’s Representatives (including the Q&A Log); and (iii) the
Disclosure Letter.

8.3    Financial and Other Capabilities

(a)    Purchaser Group has sufficient knowledge and experience in financial and
business matters, the upstream industry and its regulation, so as to be capable
of evaluating the merits and risks of Purchaser’s investment in the Sale Shares.

(b)    Purchaser Group has, at the Signing Date, and as of the Closing Date will
have, sufficient available funds to enable it to make all payment of the Closing
Payment Amount required to be made by Purchaser under this Agreement.

(c)    Purchaser Group has, and as of the Closing Date will have, the necessary
technical and financial capability, personnel and resources to fulfil its
obligations under this Agreement.

8.4    Compliance

To the actual knowledge of Purchaser’s Knowledge Group, neither Purchaser nor
any of its directors, officers or employees with respect to any activities
undertaken in connection with the Sale Companies have paid, lent, given or
gifted, have made an offer or promise to pay, loan,



49

 

--------------------------------------------------------------------------------

 

 

 



gift or give a payment of money or anything of value or have authorised any such
offer, promise, payment, loan or gift, in any event directly or indirectly to or
for the use or benefit of any Official, or any other person while knowing that
all or a portion of such money or thing or value would be offered, given, paid,
loaned or promised, directly or indirectly, to or for the use or benefit of any
Official, for any of the following purposes: (i) influencing any act or decision
of such Official, in his or its official capacity; (ii) inducing such Official
to do or omit to do any act in violation of the lawful duty of such Official;
(iii) inducing such official to use his or its influence with any Governmental
Entity, Public International Organization or political party, to affect or
influence any act or decision of such entity, organization or party; or (iv)
securing any improper advantage; in order to assist Purchaser in connection with
its activities related to the Sale Companies or the transactions contemplated by
this Agreement or otherwise in Malaysia in violation of any provision of
applicable Anti-Corruption Laws.

Section 9
Covenants

9.1    Interim Period Covenants

Except to the extent required to comply with applicable laws and the Material
Contracts, the Material Agreements and any Joint Account Contract (including any
confidentiality obligations binding on Seller and/or any of its Affiliates,
including the Sale Companies) or any request or directive of PETRONAS or any
other Governmental Entity with which Seller reasonably believes it or the Sale
Companies are required to comply or otherwise as may be approved in writing by
Purchaser (such approval not to be unreasonably withheld, delayed or conditioned
and shall be considered granted if Purchaser fails to respond within five (5)
Business Days (unless a shorter time period is reasonably required by the
circumstances and such shorter time is specified in Seller’s notice)), Seller
covenants with Purchaser that it shall, and it shall cause the Sale Companies
to, during the period commencing on the Signing Date and ending on Closing:

(a)    carry on the business of the Sale Companies in the ordinary course of
business;

(b)    comply in all material respects with all applicable laws (including
Environmental Laws), unless such non-compliance would not adversely affect the
business of the Sale Companies or result in a fine or penalty in excess of
US$[*****] to a Sale Company;

(c)    not sell, charge, transfer, assign or create any Encumbrances over the
Sale Shares or Sale Company Participating Interests (other than Permitted
Encumbrances) or agree to do the same;

(d)    promptly provide Purchaser with copies of:

(i)    any new agreement entered into by a Sale Company that would have been a
Material Agreement had it been entered into on or prior to the Signing Date;

(ii)    any amendment to a Material Contract or any material amendment to a
Material Agreement;

(iii)    the agenda and any materials accompanying the agenda after receipt or
issuance thereof for any meeting of any Operations Committee or Management
Committee and any minutes of such meeting;

(iv)    any material amendment to a Work Programme and Budget approved by
PETRONAS pursuant to the PSCs in respect of calendar year 2019; and



50

 

--------------------------------------------------------------------------------

 

 

 



(v)    any written notice of any pending litigation, arbitration or other legal
proceedings received by a Sale Company, or issued by a Sale Company, which has
or could, be reasonably be expected to involve an amount in excess of US$[*****]
(exclusive of legal fees) to a Sale Company;

(e)    not propose or approve the voluntary relinquishment or voluntary
surrender of any part of a Contract Area;

(f)    promptly notify Purchaser upon:

(i)    receipt of a written notice of default or termination by any Sale Company
from (A) any Governmental Entity in respect of any PSC; (B) Other Participants
in respect of any JOA; (C) any counterparty to a Material Contract; and (D) any
counterparty to a Material Agreement which is notified to the Other Participants
by the Sale Companies; or

(ii)    the occurrence of any event that Seller considers is material and
outside the ordinary course of business and which could reasonably be expected
to have an adverse effect on the Sale Companies and which is (A) notified to the
Other Participants by the Sale Companies in accordance with the terms of the JOA
(B) or notified to Murphy Sabah by Shell Petroleum in its capacity as unit
Operator under the GK UUOA;

(g)    not propose, vote in favour of, or commit to any new operation or
increase in cost of an existing operation (i) beyond those approved in the 2019
Work Programme and Budget in respect of any PSC; or (ii) which represent,
individually or in the aggregate, an increase of [*****] or more of the total
annual expenditure of such Work Programme and Budget for such PSC except
accordance with Section 9.2(b);

(h)    not cause or permit either Sale Company to give notice to resign as
Operator or vote in favor of the removal of any Operator;

(i)    not agree to any material amendment or termination of a Material
Contract, or termination of a Material Agreement, provided that this shall not
prevent (i) the termination for cause of a Material Agreement in accordance with
the terms thereof, and (ii) [*****];

(j)    provide Purchaser with details of any matter relating to or affecting the
Material Contracts or Material Agreements on which Seller is entitled to vote at
a Management Committee meeting and, prior to exercising its vote in respect of
such matter, consult (to the extent reasonably practicable) with Purchaser in
advance of any meeting, provided that such consultation obligation shall not
oblige Seller to act or exercise its voting rights in accordance with the
instructions of Purchaser and Seller shall retain absolute discretion in respect
of the manner in which it exercises its vote at such Management Committee
meetings;

(k)    not:

(i)    make any material amendment to the terms of employment or engagement or
benefits of any Employee or Designated Expatriate Employee (except that this
shall not restrict any Sale Company from increasing salaries, wages and related
benefits made in the ordinary course of its business and substantially
consistent with past practice or as otherwise Fairly Disclosed in the Disclosure
Letter or in the Data Room Information) or employ any Senior Employee unless due
to a vacancy arising in such position; or terminate the employment of any Senior



51

 

--------------------------------------------------------------------------------

 

 

 



Employee or Designated Expatriate Employee (other than for cause, including
by reason of performance or misconduct, or unless not to do so would, in the
reasonable opinion of Seller, damage the business of the Sale Companies or the
transactions contemplated by this Agreement or any other agreement entered into
between the Parties in connection with this Agreement), provided that this
paragraph shall not apply to any Retained Employee(s);

(ii)    extend the term of any Employee on a fixed term employment agreement
whose term expires after the Signing Date and prior to Closing for a period in
excess of twelve (12) months [*****]; and

(iii)    provide, or agree to provide, a gratuitous payment, discretionary bonus
or retention bonus to any Employee except (i) 2019 annual discretionary short
term incentive plan up to an amount of US$[*****]; (ii) long term incentive
awards made or paid in the first quarter of each year; and (iii) the Retention
Program Amount,

provided that this Section 9.1(k) shall not otherwise restrict the exercise of
any rights, howsoever arising, including without limitation, any disciplinary
rights, against any Employee or Designated Expatriate Employee; and

(l)    not make any proposal for or vote in favour of or otherwise approve: 

(i)    any winding up or liquidation of a Sale Company; 

(ii)    any change in the articles of association of a Sale Company;

(iii)    the creation or issue of any share capital of a Sale Company, or the
giving of or agreement to give any option in respect of any share capital of a
Sale Company;

(iv)    the repayment or redemption or reduction of any share or loan capital of
a Sale Company;

(v)    entering into any lease of real property, except for renewals of not more
than twelve (12) months of any existing lease, provided that any such renewal is
on substantially the same terms;

(vi)    any scheme or plan of arrangement, reconstruction, amalgamation, merger
or demerger of a Sale Company;

(vii)    the borrowing of money or the incurring of any other indebtedness in
the nature of borrowing from or to any entity other than in the ordinary course
of the business of a Sale Company and in a manner substantially consistent with
past practice, or providing any guarantees, or providing any indemnities other
than for the benefit of the Sale Companies;

(viii)    the creation, grant or issue, or agreement to create, grant or issue
any Encumbrance, other than Permitted Encumbrances, over any of the business,
assets or operations of a Sale Company other than in the ordinary course of its
business;

(ix)    the failure to take any action required to maintain or comply with the
conditions of cover under any insurance policies;



52

 

--------------------------------------------------------------------------------

 

 

 



(x)    the declaration, payment or making of any dividend or other distribution;

(xi)    a sale or transfer of any of the assets of a Sale Company other than in
the ordinary course of business and provided that such sales and transfers are
not in the aggregate in excess of US$[*****];

(xii)    any cancellation, release or assignment of any material indebtedness
owed to a Sale Company or any claims held by it except, in each case, in the
ordinary course of business; and

(xiii)    the initiation or settlement of any litigation, arbitration,
prosecution or other legal proceedings (other than normal debt collection)
involving an amount in excess of US$[*****] to a Sale Company, provided that
this provision shall not apply to any action taken in respect of any litigation,
arbitration, prosecution or other legal proceeding that is taken in accordance
with the terms of the relevant JOA and has been approved by the Other
Participants to the JOA or the initiation or settlement of any arbitration or
other legal proceeding against any Other Participant in connection with the
transactions contemplated by this Agreement; and

(xiv)    any agreement by a Sale Company to do any of the matters referred to in
Sections 9.1(l)(i) to 9.1(l)(xiii) (inclusive).

9.2    Exceptions to Interim Period Covenants

The provisions of Section 9.1 (other than Sections 9.1(b) and 9.1(c)) shall not
apply in respect of, and shall not operate so as to restrict the Seller or any
member of the Seller Group (including the Sale Companies) from undertaking any
of the following:

(a)    any act, omission or other matter required or to the extent expressly
contemplated or permitted under this Agreement, including the taking of steps
reasonably necessary to satisfy the Conditions Precedent;

(b)    any act, omission or other matter which is required to be undertaken by
the Sale Companies to comply with any Work Programme and Budget approved under
and in accordance with the Material Contracts;

(c)    any act, omission or other matter undertaken by the Sale Companies in
response to any emergency in which case the Sale Companies shall be entitled to
take all actions as are permitted to be taken by the Operator or a party, as
applicable, under the terms of the Material Contracts in respect of such
emergency and the Sale Companies shall notify Purchaser of such actions when it
notifies the relevant Management Committee under the respective JOA or promptly
upon it receiving notice from the Operator; 

(d)    the entry into of any agreements on an arm’s length basis for the sale of
Hydrocarbons, including on a spot or term basis, provided that such term
agreements have a term of not more than [*****]; and

(e)    without prejudice to Seller’s obligations under Section 9.1 in respect of
voting for or approving certain matters, any act, omission or other matter it is
required to take pursuant to a decision of a Management Committee.





53

 

--------------------------------------------------------------------------------

 

 

 



9.3    Insurance

The Parties acknowledge and agree to each of the following:

(a)    After Closing, no insurance coverage is or will be provided to or for the
benefit of any Sale Company or in relation to the business, assets or operations
of any Sale Company under any insurance policy (including all reinsurance,
self-insurance programmes, matching deductible policies, financial
responsibility filings and similar documents) of Seller Group. Notwithstanding
the foregoing or Closing, the coverage in relation to the Ongoing Claims will
continue to benefit the relevant Sale Company.

(b)    Save in relation to any Ongoing Claims and as provided for in Section
9.3(c), no claims regarding any matter whatsoever, whether arising from events
occurring prior to, at or after Closing, may be made against or with respect to
the OIL Policy by any Purchaser Party or any persons or entities subrogated to
the rights thereof, and no Purchaser Party shall have the right to claim
directly under the OIL Policy.

(c)    Subject to Section 9.3(d), in the event that Seller is or becomes aware
of any event or matter arising on or after the Signing Date but before Closing
in respect of which a claim may be made under the OIL Policy:

(i)    Seller shall cause the relevant member of the Seller Group to file a
claim against the OIL Policy in respect of such event or matter;

(ii)    keep Purchaser informed of the claim’s progress; and

(iii)    pay Purchaser an amount equal to the amount actually recovered by
Seller under the OIL Policy (net of any Tax attributable to or incurred in
respect of the amount recovered and less any costs and expenses of recovery
incurred by Seller or any member of Seller Group).

(d)    Seller shall not be required to make any claims on behalf of a Sale
Company under or with respect to the OIL Policy regarding any event or matter to
the extent that any Sale Company has a right of recovery against insurance taken
out by the Sale Company in respect of such event or matter.

9.4    Survival of Insurance Obligations

Each of the provisions set out in Section 9.3 shall continue in force after
Closing as to the Parties and all of their respective successors or assignees.

9.5    Business Information

(a)    After the Signing Date, Seller shall not remove any Records from the
possession or control of the Sale Companies.  Within sixty (60) days from the
Closing Date, Seller shall deliver to Purchaser any Records which are not in the
possession or control of each Sale Company.

(b)    Following Closing, each of the following will apply: 

(i)    Seller Group may (subject to applicable law and the confidentiality
obligations under any applicable Material Contract) retain copies of all
Records, documents, books and records relating to each Sale Company, provided
that such Records are not provided to or exchanged with a third party for
commercial gain;





54

 

--------------------------------------------------------------------------------

 

 

 



(ii)    Purchaser shall ensure that each Sale Company retains any Records for
six (6) years or such longer period as may otherwise be required by applicable
law;

(iii)    Purchaser shall ensure that each Sale Company provides Seller Group
with access to the Records on reasonable prior notice, and any other documents,
books and records to the extent required for preparation of financial and/or Tax
statements of any member of Seller Group or to deal with any obligations,
including those imposed by applicable law, arising from Seller’s prior ownership
of the Sale Shares and the right to make copies thereof (provided such copying
will only be permitted if it is in accordance with applicable law and will not
breach any confidentiality obligations affecting such Records); and

(iv)    if any member of the Purchaser Group (including the Sale Companies)
becomes aware that it is in possession of any documents, books, records or data
belonging to any operations of the Seller Group, or which are excluded from the
definition of Records, Purchaser shall, upon becoming aware of such, promptly
notify Seller and return or destroy such information at the request of Seller.

(c)    Purchaser agrees and acknowledges that all documents and records, whether
in paper or electronic form, held by any of the Sale Companies or any employee,
agent or officer of any Sale Company, at or prior to Closing which relate to the
discussions or negotiations between the Parties in connection with this
Agreement and any other agreement entered into between the Parties in connection
with this Agreement shall belong to Seller and Seller shall be entitled to
retain possession thereof. If any member of the Purchaser Group becomes aware
after Closing that any of such documents or records are in the possession or
control of any member of Purchaser Group, Purchaser shall procure that they are
immediately returned to Seller or, as Seller may direct, destroyed and Purchaser
shall not, and shall procure that no member of Purchaser Group shall, use or
disclose any such documents and records for any purpose whatsoever.

9.6    Seller Group Agreements

The Seller Group Agreements shall be terminated prior to and with effect from
Closing such that no Losses, including payment of any compensation by any Sale
Company, arise from or in connection with such agreements.

9.7    Change of Name; Intellectual Property

(a)    Purchaser shall ensure that: 

(i)    as soon as reasonably practicable after Closing, but in any event not
more than fourteen (14) days after Closing, each Sale Company shall commence and
diligently pursue all legal, regulatory and administrative formalities to record
and give effect to the change of its corporate name to a name not incorporating
the word "Murphy".  Such formalities shall include:

(A)    lodging with the Companies Commission of Malaysia the relevant form
prescribed under the Companies Act 2016 for the change of name of the relevant
Sale Company within fourteen (14) days from the date of such change of name;





55

 

--------------------------------------------------------------------------------

 

 

 



(B)    notifying the relevant Malaysian Governmental Entities of the change of
name of the relevant Sale Company, including, without limitation, PETRONAS, the
Inland Revenue Board, the Employees’ Provident Fund and the Social Security
Organisation; and

(C)    lodging with the Companies Registry of the Commonwealth of the Bahamas
all documentation required to effect the change of name of each Sale Company
within fourteen (14) days from the date of such change of name;

(ii)    as soon as reasonably practicable after Closing, but in any event not
more than twenty-one (21) days after Closing, each Sale Company must deliver to
Seller:

(A)    duly certified copies of all resolutions making the relevant name
changes; and

(B)    proof of the lodgments and notifications referred to in Section 9.7(a)(i)
above;

(iii)    subject to Section 9.7(a)(iv), the Sale Companies do not at any time
after Closing adopt, use or carry on business under any name incorporating the
word "Murphy" or any word resembling the same provided that for a period of
twelve (12) months from the Closing Date it shall be permissible for the Sale
Companies to have reference to being formerly known as Murphy Sabah and Murphy
Sarawak in accordance with generally accepted administrative practices in
Malaysia for changes in the name of foreign branch companies registered in
Malaysia;

(iv)    within one hundred and twenty (120) days of Closing, all trade or
service names or marks, business names, logos or domain names used, held or
owned by any member of Seller Group is removed from all sites, signage (whether
on production facilities, pipelines or otherwise), sales literature or other
promotional material and all other assets whatsoever of each Sale Company, and
each Sale Company shall, to the extent reasonably practicable, deliver to Seller
reasonable proof of such change upon written request and Purchaser shall bear
all costs of complying with this Section 9.7(a)(iv); and

(v)    subject to Section 9.7(a)(iv), the Sale Companies shall not, at any time
after Closing, hold themselves out as being part of or in any way as being
connected with Seller Group.

9.8    Transition Principles

The Parties agree to comply with the Transition Principles during the period
commencing on the Signing Date until the later of:





56

 

--------------------------------------------------------------------------------

 

 

 



(a)    Closing; and

(b)    the execution of the Transition Services Agreement,

or until termination of this Agreement if this Agreement terminates prior to
Closing.

Section 10
EMPLOYEES AND BENEFITS

10.1    Contact with Employees

No member of Purchaser Group shall, without the prior written consent of Seller,
between the Signing Date and Closing, contact any Employee, officer or director
of the Sale Companies unless it is expressly contemplated by the terms of this
Agreement and shall not, in any way, seek to direct, influence or control the
management, conduct or operation of all or any part of the Sale Companies.

10.2    Non-Solicitation 

(a)    Purchaser agrees that it shall not, and shall procure that no member of
Purchaser Group shall, between the Signing Date and the date that is [*****]
after the Closing Date, directly or indirectly (i) solicit; (ii) entice away
from the employment of any member of Seller Group; or (iii) offer to employ or
engage (in any capacity), any individual who is a Murphy Employee with respect
to whom any member of Purchaser Group or Purchaser’s Representatives came into
contact with in connection with the discussions or negotiations between the
Parties in connection with this Agreement and any other agreement entered into
between the Parties in connection with this Agreement, other than:

(i)    as a result of a bona fide general advertisement; or

(ii)    such individual has made an unsolicited approach to Purchaser or any
member of Purchaser Group.

(b)    Seller agrees that it shall not, and shall procure that no member of
Seller Group shall, between the Signing Date and the date that is [*****] after
the Closing Date, directly or indirectly (i) solicit; (ii) entice away from the
employment of a Sale Company; or (iii) offer to employ or engage (in any
capacity), any Employee (other than a Retained Employee), other than:

(i)    as a result of a bona fide general advertisement; or

(ii)    such individual has made an unsolicited approach to Seller or any member
of Seller Group.

10.3    Employment Liabilities

Subject to Section 10.13, the Sale Companies shall remain the sole employer of
their respective Employees after Closing and shall continue to be solely
responsible for all payment, benefits, tax and social security contributions and
other employment liabilities to, or in respect of, all of their respective
Employees, and Purchaser shall procure that the Sale Companies shall discharge
the same. As of Closing, neither Seller nor any member of Seller Group shall
have or assume any liability either alone or jointly with any Sale Company (or
any member of Purchaser Group) in respect of any liabilities or obligations owed
to any of the Employees (howsoever and whenever arising). Purchaser shall have
no responsibility or



57

 

--------------------------------------------------------------------------------

 

 

 

liability in respect of any Designated Expatriate Employee(s) who elect(s) not
to accept the offer of employment made pursuant to Section 10.9.

10.4    [*****]

10.5    No Terminations

For [*****] following the Closing Date, Purchaser shall not cause or permit the
Sale Companies to terminate the employment of any Employee other than for
“cause” excluding, for the avoidance of doubt, any Employees on fixed-term
contracts, who may be terminated at the end of the applicable fixed term.

10.6    Bonuses

Purchaser undertakes that the Employees shall receive annual bonuses for the
year of the Closing no less than they would have received pursuant to the annual
bonus plan of the Sale Companies in effect immediately prior to the Closing and
in no event shall Purchaser reduce their target annual bonuses for such year.

10.7    Equity Award Payments

(a)    Seller shall be responsible for the Long-Term Equity Incentive Amount,
which has been estimated as of the date of this Agreement to be US$[*****] based
on the allocation methodology that has been agreed between the Parties prior to
the date of this Agreement. This estimated amount may be adjusted prior to
Closing as soon as is reasonably practicable once it is known which Designated
Expatriate Employees have accepted offers of employment from Purchaser in
accordance with Section 10.9 and shall be mutually agreed in writing between the
Parties.

(b)    Purchaser shall cause the Sale Companies to make the cash payments in
respect of unvested equity awards to certain Employees at the times and in the
amounts agreed between the Parties, which shall be consistent with the data
provided by Seller to Purchaser in the Employee Matters Hard Disk.

10.8    Retained Employee(s)

Seller may cause some or all of the employees of the Sale Companies notified in
writing by Seller to Purchaser prior to the Signing Date to be transferred to
Seller or a member of the Seller





58

 

--------------------------------------------------------------------------------

 

 

 



Group (other than the Sale Companies) prior to the Closing (the employee(s) who
are so transferred, the “Retained Employee(s)”).  Seller shall bear all costs
associated with the Retained Employee(s), and such individuals shall not be
treated as “Employees” for the purposes of this Agreement.

10.9    [*****].  

10.10    [*****].

10.11    Seller Plans

Effective as of the Closing, each Sale Company shall cease to be a participating
employer in all benefit plans and policies of the Seller and its Affiliates that
are not plans maintained solely by one or more of the Sale Companies. 

10.12    Communication with respect to this Agreement

Nothing in this Agreement shall restrict Seller, the Sale Companies and/or other
members of Seller Group before Closing from informing or consulting the
Employees regarding the transactions contemplated by this Agreement as they
shall think fit, provided that Seller shall consult with Purchaser to arrange
and agree upon the communication plan for the joint ‘town hall’ meeting with the
Employees and Designated Expatriate Employees that will occur after the signing
of this Agreement.

10.13    Purchaser Indemnity with respect to Employee and Benefit Matters 

Subject to Closing, Purchaser unconditionally releases (and shall procure that
each other member of Purchaser Group unconditionally releases) and shall
indemnify and keep indemnified Seller and any other member of Seller Group in
respect of all Liabilities and Costs arising as a result of any breach of any of
Purchaser's undertakings set out in this Section 10.

Section 11
LIMITATIONS OF LIABILITY

11.1    Liability of Seller and Purchaser for a Breach

(a)    Seller shall have no liability to Purchaser in respect of a Claim or
Excluded Claim pursuant to Exhibit 6  (Taxation) if and to the extent that a
limitation set out in this Section 11 applies and provided at all times and in
each case that Seller shall not be





59

 

--------------------------------------------------------------------------------

 

 

 



obliged to make any payment in respect of such claim if it has remedied the
relevant breach within sixty (60) days after Seller has been notified of such
claim pursuant to Section 11.6. Any compensation payments made by Seller
pursuant to this Agreement shall be deemed, so far as possible, to be
adjustments of the Purchase Price.

(b)    Seller shall only be liable in respect of any claim under this Agreement
(other than an Excluded Claim pursuant to Exhibit 6  (Taxation)) if and to the
extent that such claim is admitted by Seller or determined by an arbitral
tribunal constituted pursuant to Section 14.9(c).

(c)    Nothing in this Section 11 shall restrict or limit the general obligation
at law of Purchaser to mitigate any Losses.

11.2    Disclosed or Known Matters

(a)    Seller shall not be liable for a Claim (other than a Claim for breach of
a Fundamental Warranty) if and to the extent the fact, matter, event or
circumstance giving rise to such Claim:  

(i)    has been Fairly Disclosed in writing in the data, documents or other
information made available by Seller or any of Seller’s Representatives to
Purchaser or Purchaser’s Representatives in (A) the Data Room; or (B) in any
response by Seller or any Seller's Representative to questions submitted by
Purchaser or any of Purchaser's Representatives as detailed in the Q&A Log
(together, the "Data Room Information"), the contents of each of which are on
the Hard Disk and the Employee Matters Hard Disk;

(ii)    has been Fairly Disclosed in this Agreement (including any Exhibits
hereto), and any other agreement entered into between the Parties in connection
with this Agreement prior to or contemporaneously with entering into this
Agreement, or the Disclosure Letter;

(iii)    in respect of the warranties deemed repeated at Closing, has been
Fairly Disclosed in the Supplemental Disclosure Letter (if any) delivered to
Purchaser in accordance with Section 7.1(d);

(iv)    is done or omitted to be done pursuant to and in accordance with this
Agreement, any Exhibit attached hereto or any other agreement entered into
between the Parties in connection with this Agreement;

(v)    has been Fairly Disclosed prior to the Signing Date and specifically in
connection with the preparation, evaluation and/or negotiation of the
transactions contemplated by this Agreement in:

(A)    any written correspondence exchanged from Seller or any of Seller's
Representatives to Purchaser or any of Purchaser’s Representatives that have
been engaged by Purchaser for the purposes of the transactions contemplated by
this Agreement; or

(B)    any oral disclosure by Seller or any of Seller's Representatives during
any of the scheduled management, expert or functional presentations listed in
Exhibit 14 (Presentations), provided that in the event of any conflict between
the oral disclosure and any written disclosure pursuant



60

 

--------------------------------------------------------------------------------

 

 

 

to Sections 11.2(a)(i) to 11.2(a)(iv) (inclusive) above, then such written
disclosure shall prevail to the extent of such conflict,

and in each case where the subject matter of that written correspondence or oral
disclosure is within the stated technical expertise or functional role of one or
more of such individuals receiving the relevant written correspondence or oral
disclosure (as the case may be); or

(vi)    has been actually known to any member of Purchaser's Knowledge Group
prior to the Signing Date, including knowledge as a result of any due diligence
investigation by Purchaser or any Purchaser’s Representative.

(b)    Seller shall not be liable for a Claim or Excluded Claim if and to the
extent that:

(i)    such Claim arises or is increased as a result of the passing of, or any
change (including any retrospective change) in, the interpretation of, any law
or regulation, or in the administrative practice, of any Governmental Entity or
regulatory body enacted after or coming into effect after (A) with respect to
any Claim under any warranty in Sections 7.3 to 7.17, the Signing Date; and (B)
in all other cases, the Effective Date;

(ii)    the Loss attributable to such Claim has been recovered by Purchaser
under any other term of this Agreement or any other document referred to herein
or to the extent that the subject of the Claim has been or is made good or is
otherwise compensated for without cost to Purchaser and accordingly Purchaser
may only recover once in respect of the same Loss;

(iii)    the matter is provided or reserved for in the Commercial Adjustment,
the Closing Statement, the Working Capital Adjustment or the Locked Box
Accounts;

(iv)    it arises or is increased as a result of any voluntary act or omission
of Purchaser or Purchaser Group save where such act or omission (i) is required
by any applicable laws; (ii) is taken pursuant to the terms of this Agreement or
any other agreement entered into between the Parties in connection with this
Agreement; (iii) is carried out on its behalf by or under direction of or with
the written consent of a member of the Seller Group; or (iv) occurs pursuant to
an obligation entered into by a Sale Company including the Material Contracts,
the Material Agreements or the Joint Account Contracts prior to the Locked Box
Accounts Date; or

(v)    the Loss results from the denial of cost recovery by PETRONAS for any
expenditure made by a Sale Company.

(c)    All matters, facts and circumstances Fairly Disclosed to Purchaser or any
of Purchaser's Representatives apply to each of the warranties given by Seller
(excluding the Fundamental Warranties except in accordance with Section 7.1(d))
and Purchaser agrees that it shall not, and shall procure that Purchaser's
Representatives shall not, be entitled to claim that any fact, matter or
circumstance has not been disclosed to it by reason of any fact, matter or
circumstance Fairly Disclosed not being specifically related to any particular
warranty.  Accordingly, such warranties given by Seller are made and given
subject to all matters, facts and circumstances Fairly Disclosed to Purchaser or
any of Purchaser's Representatives and all matters, facts and circumstances
Fairly Disclosed shall apply to all such warranties given by Seller and shall
not be limited in any way to any specific warranty.



61

 

--------------------------------------------------------------------------------

 

 

 

(d)    Save in respect of any indemnity relating to Taxation in Exhibit 6
 (Taxation), in calculating the liability of Seller under this Agreement (i)
there shall be taken into account the extent to which Purchaser's rights to
Crude Oil or Natural Gas will be increased as a result of the matter giving rise
to such liability qualifying for cost recovery under the PSCs; and (ii) Taxation
will be increased as a result of the increase referred to in paragraph (i) of
this Section 11.2(d). The effect of the events in paragraphs (i) and (ii) of
this provision shall be determined by reference to the economic value of such
effects having regard to their likely timing, the time value of money and the
probability of their occurrence.

(e)    Purchaser confirms to Seller that, prior to the Signing Date, no member
of the Purchaser’s Knowledge Group has knowledge of any breach of any warranty
given by Seller under Section 7.

11.3    Right of Recovery

(a)    If Purchaser or any member of Purchaser Group has a right of recovery
(whether by insurance, payment, discount, credit, relief or otherwise) against a
person, including any Other Participant or PETRONAS or an insurer, in respect
(in whole or in part) of a matter which has given rise to a Claim or Excluded
Claim (a "Right of Recovery"), Purchaser shall:

(i)    notify Seller of the Right of Recovery as soon as reasonably practicable
following it coming to the notice of Purchaser or any member of Purchaser Group
(provided that delay in notice shall only relieve Seller of any liability to the
extent the liability is increased);

(ii)    to the extent within its control, seek to exercise each Right of
Recovery; and

(iii)    keep Seller reasonably informed of the material progress and provide
Seller with copies of all material correspondence and documentation.

(b)    If and to the extent that Purchaser or any member of Purchaser Group has
a Right of Recovery and Purchaser actually recovers an amount from such third
party, the amount of the Claim or Excluded Claim shall be reduced to the extent
of the amount recovered (less any reasonable out of pocket expenses incurred by
Purchaser or any member of Purchaser Group in recovering the amount and any Tax
attributable to or suffered in respect of the amount recovered).

(c)    If Seller pays an amount to Purchaser in respect of a Claim or Excluded
Claim and Purchaser or any member of Purchaser Group subsequently recovers from
a third party including an insurer, any Other Participant or PETRONAS an amount
which relates (in whole or in part) to the matter that gave rise to such claim,
Purchaser shall notify Seller of that fact and the amount recovered and:

(i)    if the amount paid by Seller to Purchaser is less than the amount
recovered from the third party, Purchaser must pay Seller an amount equal to the
amount that Seller paid to Purchaser (less any reasonable out of pocket expenses
incurred by Purchaser or any member of Purchaser Group in recovering the amount
and any Tax attributable to or suffered in respect of the amount recovered); and

(ii)    if the amount paid by Seller to Purchaser is more than the amount
recovered from the third party, Purchaser must pay Seller an amount equal to the
amount recovered from the third party (less any reasonable out of pocket
expenses



62

 

--------------------------------------------------------------------------------

 

 

 

incurred by Purchaser or any member of Purchaser Group in recovering the amount
and any Tax attributable to or suffered in respect of the amount recovered).

11.4    Thresholds and Aggregate Amounts of Seller's Liability

(a)    Seller shall only be liable for any Losses arising out of a Claim if and
to the extent the Loss with respect to an individual Claim exceeds an amount of
US$[*****] (exclusive of legal fees), and then only be liable if all recoverable
Losses for any such Claims (excluding any Claims below US$[*****] (exclusive of
legal fees)) exceed an aggregate amount of US$[*****] (in which case Seller
shall be liable for the full amount of all such Claims and not only the excess
amount above US$[*****]). 

(b)    Subject to Section 11.4(c) and Section 11.4(d), Seller's aggregate
liability arising out of or in connection with this Agreement, including for all
Claims (other than those arising out of or in connection with a breach of the
Fundamental Warranties), shall be limited to an aggregate amount equal to
[*****].

(c)    Seller’s aggregate liability arising out of or in connection with all
claims for indemnification pursuant to Section [*****] and Exhibit 6
 (Taxation), shall be limited to an aggregate amount equal to [*****].

(d)    Seller's aggregate liability arising out of or in connection with a
breach of the Fundamental Warranties shall, together with Seller's liability
arising in respect of all other Claims, Excluded Claims and all claims of
whatever kind under this Agreement, be limited to an aggregate amount equal to
[*****].

11.5    Limitation Periods

(a)    All claims of Purchaser under or in connection with this Agreement shall
be time-barred upon expiration of the following periods and Seller shall have no
liability in respect of any claim unless written notice of such claim in
accordance with Section 11.6(a) shall have been given by Purchaser to Seller:

(i)    in the case of any Claim (other than a Claim under the Fundamental
Warranties, the warranties set forth in Section ‎7.13  (Environmental Matters)
and the warranties set forth in Section ‎7.14  (Tax)), by not later than [*****]
after the Closing Date;

(ii)    in the case of any Claim under the Fundamental Warranties and any Claim
under the warranties set forth in Section ‎7.13  (Environmental Matters), by not
later than [*****] after the Closing Date;

(iii)    in the case of any Claim under the warranties set forth in Section
‎‎7.14  (Tax), by not later than [*****] after the expiration of the applicable
statute of limitations applicable to the underlying liability; and

(iv)    in the case of Sellers’ indemnity contained in Section [*****], by not
later than the date which is [*****] after the Closing Date.

(b)    Subject to Sections 11.3 and 11.6(a), with respect to a Claim or Excluded
Claim (other than Seller’s indemnity contained in paragraph 1 of Exhibit 6
 (Taxation) in respect of which the provisions in Exhibit 6  (Taxation) shall
apply), any limitation period arising pursuant to this Agreement shall be
suspended only if and as long as a notice of claim is timely filed with SIAC in
accordance with Section 14.9 within nine (9) months after notice has been given
by Purchaser in accordance with Section 11.6(a).



63

 

--------------------------------------------------------------------------------

 

 

 



(c)    Without prejudice to the other provisions of this Section 11, Seller
shall have no liability to Purchaser in respect of any contingent liability, and
Purchaser shall not be entitled to make a Claim under this Agreement in respect
of any contingent liability, until such time as it becomes an actual liability
and is due and payable.

11.6    Compensation Procedures

(a)    In the event that Purchaser becomes aware of any breach of a warranty,
covenant or agreement of Seller contained in this Agreement (other than Seller’s
indemnity contained in paragraph 1 of Exhibit 6  (Taxation) in respect of which
the provisions in Exhibit 6  (Taxation) shall apply) that may result in a claim
being made by Purchaser under this Agreement, Purchaser shall promptly (and in
any event within fifteen (15) Business Days, provided that delay in notice shall
only relieve Seller of any liability to the extent the liability is increased)
notify Seller of such breach in writing, describe its claim in reasonable detail
and provide relevant information in its possession in relation to such claim to
Seller in order to enable Seller to review and assess whether a breach has
occurred and, to the extent then feasible, set forth the estimated amount of
such claim (including, to the extent possible, its calculation of the Loss
thereby alleged to have been suffered by it). Seller shall have the right to
remedy the breach within sixty (60) days following such notice, and Purchaser
shall reasonably cooperate with and assist Seller in such remedy. Any applicable
limitation period arising pursuant to this Agreement shall be suspended during
such sixty (60)-day period.

(b)    In the event that any action, claim, demand or proceeding that may result
in a claim being made by Purchaser under this Agreement is asserted or announced
by any third party (including any Governmental Entity) against Purchaser or any
Purchaser Affiliate (other than Seller’s indemnity contained in paragraph 1 of
Exhibit 6  (Taxation) in respect of which the provisions in Exhibit 6
 (Taxation) shall apply) (a "Third Party Claim"), Purchaser agrees, and shall
cause all Purchaser Affiliates, (i) as soon as practicable upon becoming aware
(and in any event within fifteen (15) Business Days, provided that delay in
notice shall only relieve Seller of any liability to the extent the liability is
increased or Seller is prejudiced in its ability to defend the Third Party
Claim) to notify Seller by written notice of such Third Party Claim, (ii) to
permit Seller and Seller's Representatives to participate in all meetings,
discussions and correspondence with the third party, (iii) to promptly provide
Seller with copies of any correspondence received from or sent to any third
party in connection with the Third Party Claim, (including any questions or
information requests by any competent court or authority), (iv) to provide
Seller access, upon reasonable advance notice and during normal business hours,
to all relevant books and records, other information, premises and personnel and
(v) not to provide the third party with information, nor to acknowledge or
settle the Third Party Claim, nor to agree to any allegations or findings of the
relevant third party or otherwise to concede any fact or circumstance without
Seller's prior written consent (such consent not to be unreasonably withheld).

(c)    In addition, subject to Purchaser being indemnified by Seller against any
reasonable costs, losses and expenses (i) incurred by Purchaser prior to the
Seller assuming conduct of any claim pursuant to this Section 11.6(c) and (ii)
which are subsequently incurred by Purchaser as a result of any act or omission
of Seller in relation to the liability or alleged liability to the third party
asserting such claim.  Seller shall have the right, at any time during the
proceedings, to assume the control of the defence of the Third Party Claim. In
such case, Seller may defend the claim by all appropriate actions and shall have
the sole power to direct and control such defence. In particular, (i) Seller may
appoint and instruct counsel (who shall be empowered by Purchaser or the
relevant Sale Company by such documents as reasonably requested by Seller) and
(ii) Purchaser agrees, and shall cause each Sale Company, to litigate or settle
the Third Party Claim



64

 

--------------------------------------------------------------------------------

 

 

 



in accordance with Seller's instructions and to comply with any other directions
of Seller in relation to the defence of the Third Party Claim. Purchaser shall,
and shall cause each Sale Company to, provide such assistance as Seller may
reasonably require in the defence of any Third Party Claim.

(d)    Seller shall not be liable for a claim to the extent that a Loss in
connection with such claim arises or is increased as a result of the failure by
Purchaser to comply with its obligations under Section ‎11.6(b) or ‎11.6(c).

(e)    No action by Seller or Seller's Representatives in connection with the
defence of any Third Party Claim shall be construed as an acknowledgement
(whether express or implied) of Purchaser's claim under this Agreement or of any
underlying facts related to such claim. 

(f)    Seller and Purchaser shall ensure that any information exchanged under or
in connection with this Section 11.6 shall only be used by the respective other
Party for the purpose of this Agreement and is kept confidential with respect to
all other purposes in accordance with the terms of this Agreement.

(g)    To the extent that any information exchanged under or in connection with
this Section 11.6 is privileged:

(i)    no privilege shall be waived by reason of or as a result of its being
exchanged under or in connection with this Section 11.6; and

(ii)    if a third party requests disclosure by the recipient of that
information, the recipient shall or, if the recipient is an Affiliate of a
Party, the relevant Party shall procure that the recipient shall, promptly
notify the provider of the information and, to the extent it can do so, itself
assert privilege in opposition to that disclosure request.

11.7    Benefit

Subject to Section 14.7(b), the rights of Purchaser to make or bring a claim are
personal to Purchaser and may not be assigned or otherwise transferred to any
other person.

11.8    No Additional Rights or Remedies

(a)    Purchaser agrees that its sole rights and remedies with respect to any
Claim shall be damages, and that such damages shall be subject to any and all
limitations set out in this Agreement and that Purchaser expressly waives any
and all other rights and remedies in respect of any Claim save for those
specifically provided for in this Agreement. For the avoidance of doubt, the
Parties agree that any and all warranties given in Sections 4.4(a),  7.3 to 7.17
are given solely as a warranty and are not given as representations nor, except
as provided in Section 4.4(a), do they constitute an indemnity or covenant to
pay in respect of any loss arising as a result of a breach of any warranty, as
such, damages in respect of any breach of a warranty shall be assessed in a
manner consistent with this position and not on an indemnity basis, and in any
event and at all times subject to the limitations set out in this Agreement.

(b)    No Party shall have any right to rescind, cancel or otherwise terminate
this Agreement or exercise any right or remedy which would have a similar
effect, except for the termination rights set forth in Section 12.





65

 

--------------------------------------------------------------------------------

 

 

 



Section 12
Termination

12.1    Termination Rights

(a)    This Agreement may only be terminated prior to Closing and, in such
circumstances, by written notice to the other Party given within five (5)
Business Days after the termination right has arisen, as follows:

(i)    by either Party if Closing has not occurred by the Longstop Date;

(ii)    by either Party pursuant to Section 6.3(c) without any further reminder
or prior notice being required;

(iii)    by either Party, if Carigali or Pertamina validly exercises its
pre-emptive rights listed in Section 5.1(a)(i) or 5.1(a)(ii); or

(iv)    by Purchaser, if a MAE Notice is delivered to Seller by Purchaser
pursuant to Section 12.2(a) and:

(A)    Seller does not notify Purchaser that it disagrees that a Material
Adverse Effect has occurred within the time period specified in Section 12.2(b);
or

(B)    the Independent Expert determines, in accordance with Sections 12.2(c) to
12.2(h) (inclusive), that a Material Adverse Effect has occurred.

Other than as set out above, neither Party shall have a right (including any
right under common law or any right in respect of a Claim, other than in the
case of fraud) to delay or defer Closing, either before or after Closing, to
rescind or terminate or fail to perform this Agreement and shall not be entitled
to treat the other Party as having repudiated this Agreement.

12.2    Termination by Purchaser for a Material Adverse Effect

(a)    If before Closing Purchaser considers that a Material Adverse Effect has
occurred, Purchaser shall be entitled to notify Seller of the same (such notice
a "MAE Notice").  Any MAE Notice shall include reasonable details as to why
Purchaser considers that such Material Adverse Effect has occurred.

(b)    If, within twenty (20) Business Days after a MAE Notice has been
delivered by Purchaser, Seller notifies Purchaser that it disagrees that a
Material Adverse Effect has occurred or is subsisting, the issue of whether a
Material Adverse Effect has occurred shall be referred by Seller and Purchaser
to an independent expert (the "Independent Expert") for determination.  The
Independent Expert shall be appointed and shall carry out an expert
determination in accordance with Sections 12.2(c) to 12.2(h) (inclusive).  The
expert determination shall be conducted, and the Independent Expert's decision
shall be written, in the English language.

(c)    The Independent Expert shall be a barrister who has been called to the
Bar of England and Wales for at least fifteen (15) years and with experience in
handling disputes arising from corporate transactions in the oil and gas
industry, the identity of whom shall be agreed between Seller and Purchaser or,
failing such agreement within ten (10) Business Days of the initial notification
by Seller or Purchaser to the other of its intention to make a reference to the
Independent Expert pursuant to this Section 12.2,



66

 

--------------------------------------------------------------------------------

 

 

 



shall be a barrister satisfying the requirements set out above who is appointed
by the President for the time being of The Law Society of England and Wales (the
"Appointing Authority") on the written application of either Seller or
Purchaser.  Prior to his appointment, the Independent Expert shall declare all
current and past associations with either Party and confirm that he is
impartial, independent and not aware of any conflicts of interest.  The
Independent Expert shall endeavour to make his determination (the
"Determination") as to whether or not a Material Adverse Effect has occurred
within twenty (20) Business Days but no later than thirty (30) Business Days
from the date of his appointment, provided that failure to do so shall not
invalidate the Determination.  The Independent Expert shall act as an expert and
not as an arbitrator and the Arbitration Act 1996 shall not apply. The
Determination shall:

(i)    be in writing;

(ii)    state the reasons upon which it is based; and

(iii)    in the absence of fraud or manifest error, be final and binding on the
Parties for all purposes of this Agreement.

(d)    If the Independent Expert dies, resigns or becomes unwilling or incapable
of acting or fails to reach a determination, either Party may apply to the
Appointing Authority to discharge the Independent Expert and appoint a
replacement Independent Expert with the required expertise pursuant to the
abovementioned procedure.

(e)    Insofar as the Independent Expert considers necessary for the purposes of
determining whether or not a Material Adverse Effect has occurred, the
Independent Expert shall be entitled to:

(i)    take into consideration and interpret any provision of this Agreement;

(ii)    in the absence of agreement between Seller and Purchaser, determine the
procedure to be followed by the Independent Expert, insofar as such procedure is
not set out herein; and

(iii)    request comments, data, information, documents and/or submissions to
enable him to make his Determination, and Seller and Purchaser shall comply
promptly with such requests.

All comments, data, information, documents and submissions provided to the
Independent Expert in writing by Seller or Purchaser shall be copied
simultaneously to the other Party.  All matters concerning the process and the
result of the determination by the Independent Expert shall be kept confidential
among the parties and the Independent Expert.  Each Party shall act reasonably
and co-operate fully in the expeditious conduct of such expert determination and
otherwise knowingly do anything to hinder or prevent the Independent Expert from
reaching their determination.

(f)    The Independent Expert may instruct valuers and/or other professional
advisers to the extent that he considers it necessary to do so in order to make
the Determination.  Each Party shall bear the costs and expenses of all
advisers, witnesses and employees retained by it for the purposes of the
Determination.  The fees and expenses of the Independent Expert (including the
reasonable fees and expenses of any valuers and/or other professional advisers
duly instructed by him) and any fees payable to the Appointing Authority shall
be borne between Seller on the one hand and Purchaser on the other hand in equal
shares unless the Independent Expert otherwise determines.



67

 

--------------------------------------------------------------------------------

 

 

 



(g)    The Independent Expert may, at the request of Seller or Purchaser or on
his own motion, require statements or appearances by Party witnesses.  No
meeting between the Independent Expert and a Party shall take place unless both
Seller and Purchaser have had notice of such meeting and have been given a
reasonable opportunity to attend such meeting.  The language to be used in
relation to the Determination shall be English and any documents which are not
in the English language and which are to be provided to the Independent Expert
shall be provided to the Independent Expert in their original form together with
an English translation.

(h)    If:

(i)    the Independent Expert determines that a Material Adverse Effect has not
occurred; or

(ii)    Purchaser notifies Seller that it waives its right to terminate this
Agreement in respect of a Material Adverse Effect which exists or which it
considers to exist (including those found in a Determination to exist),

then, without prejudice to any other termination of this Agreement, the Closing
Date shall, if the Conditions Precedent have been satisfied or waived on the
date of the Determination referred to in Section 12.2(h)(i) or the date of the
notice from Purchaser referred to in Section 12.2(h)(ii), be five (5) Business
Days following such Determination or notice (as applicable), provided that if
such date would fall after the Longstop Date, the Longstop Date shall be
amended, to the day following such date. 

(i)    In the event that Purchaser terminates this Agreement pursuant to this
Section 12.2, such termination shall be the sole and exclusive remedy available
to Purchaser and shall preclude the making of any Claim by Purchaser under this
Agreement in respect of the Material Adverse Effect for which this Agreement was
terminated, provided that the terms of Sections 12.3(b) shall apply.

12.3    Effects of Termination

(a)    Upon termination in accordance with Section 12.1 all rights and
obligations of the Parties hereunder shall terminate save for (A) those set out
in the provisions of Section 1  (Definitions), Section 11  (Limitations of
Liability), this Section 12.3  (Effects of Termination) and Section 14
 (Miscellaneous) which shall survive any termination of this Agreement and
(B) all accrued rights and liabilities of the Parties in respect of damages for
non-performance of any obligation falling due for performance or otherwise for
breach of contract prior to such termination which shall continue to exist. 

(b)    Within ten (10) Business Days after the date of termination, Purchaser
shall return (or, in the case of information provided other than in physical
form, delete and destroy without keeping any copies) the Data Room documents and
any other information relating to the Sale Shares, Seller or any of its
Affiliates (including the Sale Companies) which has been made available or
supplied to Purchaser or any Purchaser's Representative by Seller or any
Seller's Representative before the date of termination and shall confirm in
writing to Seller that it has returned (or, to the extent applicable, deleted
and destroyed) all such documents and information. In addition, in case of
termination, Purchaser agrees to continue to comply with its obligations under
Section 14.4 in respect of the Confidentiality Agreement



68

 

--------------------------------------------------------------------------------

 

 

 

for the longer of (i) the period provided for in such Confidentiality Agreement
and (ii) the period ending three years after the effective date of termination
of this Agreement.

Section 13
Taxation

13.1    Tax Indemnity

Exhibit 6  (Taxation) shall apply, conditioned upon the occurrence of Closing,
in respect of Taxation with effect from the Closing Date.

13.2    Tax Refunds

(a)    Subject to Closing, Purchaser shall procure that the Sale Companies take
at the Seller’s sole cost and expense (but not including Purchaser’s internal
management time) all reasonable and prompt steps to enforce the recovery of the
Block SK Tax Refund and the Block K Tax Refund from the relevant Taxation
Authority and shall keep Seller informed of the progress of all action taken and
provide Seller with copies of all relevant correspondence and documentation.

(b)    Subject to Closing, Purchaser shall, and shall ensure that the relevant
Sale Company shall, at the Seller’s sole cost and expense (but not including
Purchaser’s internal management time) take any action Seller may reasonably
request in connection with enforcing the recovery of the Block SK Tax Refund and
the Block K Tax Refund from the relevant Taxation Authority. 

(c)    In accordance with Section 13.2(e) below, Purchaser shall pay to Seller
an amount equal to the Block SK Tax Refund or Block K Tax Refund received by any
Sale Company, less any costs and expenses incurred by Purchaser and/or the Sale
Companies pursuant to Section ‎13.2(a) and ‎13.2(b) (but not including
Purchaser’s internal management time) which have not been reimbursed by Seller
on or prior to such date.

(d)    Purchaser shall procure that all necessary steps are taken within a
reasonable time (and taking into account of any time limits) to maximize
recovery of the Block SK Tax Refund and the Block K Tax Refund.

(e)    Purchaser shall pay, or procure that the relevant Sale Company pays, the
relevant amount in accordance with Section 13.2(c) to Seller within fifteen (15)
Business Days after receipt of the Block SK Tax Refund or Block K Tax Refund. 

Section 14
Miscellaneous

14.1    Notices

    All notices, requests and other communications hereunder in connection with
this Agreement shall be made in writing in the English language and delivered by
hand, by courier, by fax, or by email to the person at the address set forth
below, or such other person or address as may be designated by the respective
Party to the other Parties in the same manner. A notice given



69

 

--------------------------------------------------------------------------------

 

 

 

under any provision of this Agreement shall be deemed to have been served only
if and when it has actually been delivered to the address of the Party set forth
below.

To Seller:

Canam Offshore Limited
C/O Murphy Oil Corporation

Attn. [††††† ]

Law Department

300 East Peach Street
El Dorado, Arkansas 71730
USA

Fax: [††††† ]

Email: [††††† ]


﻿

with a copy to:

Murphy Oil Corporation
Attn. [††††† ]
Business Development
9805 Katy Fwy, Suite G-200

Houston, Texas 77024
USA
Fax: [††††† ]

Email: [††††† ]

To Purchaser:

PTTEP HK Offshore Limited
Attn. [††††† ]
Room 1901, 19/F Lee Garden One
33 Hysan Avenue
Causeway Bay, Hong Kong
Email: [††††† ]

﻿

with a copy to:

PTT Exploration and Production Public Limited

Attn. [††††† ]

Energy Complex Building A, Floor 6, 19-36

555/1 Vibhavadi Rangsit Road

Chatuchak Bangkok 10900

Thailand

Email: [††††† ]

14.2    Time that notice or communication is deemed given

Unless there is evidence that it was received earlier, a notice or other
communication that complies with Section 14.1 is deemed given:

(a)    if delivered by hand or courier, at the time of delivery, except as
provided in Section 14.3;





70

 

--------------------------------------------------------------------------------

 

 

 



(b)    if sent by fax, on production of written confirmation of complete
transmission from the machine from which the fax was sent to the recipient's fax
number, except as provided in Section 14.3; or

(c)    if sent by email, on receipt of an automated delivery receipt or
confirmation of receipt from the relevant server, except as provided in Section
14.3.

14.3    Effect of delivery before 9.00 a.m. and/or after 5.00 p.m. or on a
non-Business Day

(a)    If deemed delivery under Section 14.2 of a notice or other communication
delivered by hand or courier or sent by fax or email occurs before 9:00 a.m. on
a Business Day, the notice or other communication is deemed delivered at 9:00
a.m. on that day.

(b)    If deemed delivery under Section 14.2 of a notice or other communication
delivered by hand or courier or sent by fax or email occurs after 5:00 p.m. on a
Business Day or on a day which is not a Business Day, the notice or
communication is deemed to have been given at 9:00 a.m. on the next Business
Day.

14.4    Announcements; Confidentiality; Non-Solicitation

(a)    Each Party agrees that the existence and terms of this Agreement and all
information furnished or disclosed to the Parties or any of their respective
Affiliates in connection with the transactions contemplated by this Agreement,
including any agreement entered into pursuant to this Agreement (including
Records retained by Seller pursuant to Section 9.5(b)), and the negotiations
(including due diligence) relating to this Agreement and the agreements referred
to in it and any confidential information regarding the other Parties (except
information in the public domain or lawfully held by a Party prior to the
Signing Date other than under the Confidentiality Agreement) ("Confidential
Information") shall be held confidential by the Parties and shall not be
divulged in any way by a Party to any third party without the prior written
approval of the other Parties provided that a Party may, without such approval,
disclose such Confidential Information to:

(i)    any professional consultants, upon obtaining a similar undertaking of
confidentiality (but excluding any right to make further disclosure) from such
consultants (provided, however, that in the case of outside legal counsel, such
Party shall only be required to procure that such legal counsel is bound by an
obligation of confidentiality);

(ii)    any Governmental Entity lawfully requesting such information;

(iii)    the extent required pursuant to any legal or arbitration proceedings
arising out of this Agreement or any other agreement entered into under or
pursuant to this Agreement;

(iv)    any of its Affiliates, and PTT in the case of Purchaser, upon obtaining
a similar undertaking of confidentiality from such Affiliates and PTT, as the
case may be;

(v)    its employees, subject to the disclosing Party taking sufficient
precautions to ensure such information is kept confidential;

(vi)    in the case of Seller, any of the lenders to its Affiliates which are
required to be notified of the terms of the transactions contemplated by this
Agreement;





71

 

--------------------------------------------------------------------------------

 

 

 



(vii)    the extent required by any applicable laws, or the requirements of any
recognised stock exchange on which the shares or other securities of the
relevant Party or any of Seller Group or Purchaser Group, as the case requires,
are listed or traded;

(viii)    the other parties to the Material Contracts and PETRONAS to the extent
required to satisfy the Conditions Precedent,

provided that prior to disclosure or use of any information pursuant to Sections
14.4(a)(ii) or 14.4(a)(vii), the Party concerned shall promptly notify the other
Parties of such requirement with a view to providing the other Parties an
opportunity to contest such disclosure or use to the extent permitted by
applicable law or otherwise agree the timing and content of such disclosure or
use. Notwithstanding the other provisions hereof, and for the avoidance of
doubt, Murphy Oil Corporation shall be entitled to disclose the existence, terms
and conditions of this Agreement and any other agreement entered into by the
Parties in connection with this Agreement, and the full text of this Agreement,
in a Current Report on Form 8-K or Form 10-Q filed with the Securities and
Exchange Commission in accordance with the requirements thereof, provided that
not less than 48 hours prior to making such disclosure of the Form 10-Q it will
consult with Purchaser as to the commercially sensitive text to be proposed for
redaction and consider any comments provided by Purchaser.

(b)    No Party shall, and each Party shall procure that none of its Affiliates
shall, issue or make any public announcement or statement regarding this
Agreement or its terms or the transactions contemplated hereby without the prior
written consent of the other Parties (such consent not to be unreasonably
withheld or delayed) except (i) to third parties holding Pre-emptive Rights that
may be applicable to the transactions contemplated hereby or (ii) where such
announcement or statement is required to comply with applicable laws or the
requirements of any recognised stock exchange on which the shares or other
securities of the relevant Party or any of Seller Group or Purchaser Group, as
the case requires, are listed or traded (and in such circumstances, any such
announcement or statement shall be made, to the extent permissible, after
providing the other Party with a reasonable opportunity to provide its comments
on such announcement or statement, and the disclosure made shall be no more
extensive in scope and nature than the minimum standard required by the relevant
laws, rules or regulations, as the case may be).

14.5    Costs and Expenses

(a)    Other than as expressly set out in this Agreement, each Party shall pay
its own expenses, including the costs of its advisors, incurred in connection
with this Agreement.

(b)    Purchaser shall be liable for any Transaction Taxes, including any
related interest or penalties, arising solely in connection with the acquisition
of the Sale Shares.  For the avoidance of doubt, Purchaser shall not be and
neither Sale Company shall be liable for any Transaction Taxes in connection
with any Excluded Asset, which shall be dealt with pursuant to Section
5.2(b)(iv).

14.6    Entire Agreement; Amendments and Waivers

(a)    This Agreement (including all Exhibits hereto) and any other agreement
entered into between the Parties in connection with this Agreement contain the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes all prior agreements and all understandings (regardless of
whether express or implied at law or





72

 

--------------------------------------------------------------------------------

 

 

 



by custom, usage, course of dealing or otherwise) with respect thereto, except
as expressly set forth otherwise herein. 

(b)    It is agreed that:

(i)    no Party has relied on or shall have any claim or remedy arising under or
in connection with any statement, representation, warranty or undertaking made
by or on behalf of the other Party (or any of its Affiliates or Representatives)
in relation to the transactions contemplated by this Agreement that is not
expressly set out in this Agreement or any other agreement entered into between
the Parties in connection with this Agreement;

(ii)    any terms or conditions implied by law in any jurisdiction in relation
to the transactions contemplated by the this Agreement or any other any other
agreement entered into between the Parties in connection with this Agreement are
excluded to the fullest extent permitted by law or, if incapable of exclusion,
any right or remedies in relation to them are irrevocably waived;

(iii)    the only right or remedy of a Party in relation to any provision of
this Agreement or any other agreement entered into between the Parties in
connection with this Agreement shall be for breach of this Agreement or such
other agreement entered into between the Parties in connection with this
Agreement; and

(iv)    except for any liability in respect of a breach of this Agreement or any
other agreement entered into between the Parties in connection with this
Agreement, no Party (nor any of its Affiliates or Representatives) shall owe any
duty of care or have any liability in tort or otherwise to any other Party (or
any of its Affiliates or Representatives) in relation to the transactions
contemplated by this Agreement or any other agreement entered into between the
Parties in connection with this Agreement.

(c)    Nothing in this Agreement shall limit any liability for (or remedy in
respect of) fraud.

(d)    Any provision of this Agreement (including this Section 14.6(d)) may be
amended or waived only if such amendment or waiver is by written instrument
executed by all Parties and explicitly referring to this Agreement. No waiver by
any Party of any one or more defaults by another Party in the performance of any
provision of this Agreement shall operate and be construed as a waiver of any
future default or defaults by the same Party whether such default is of a like
or of a different character. Delay in exercising or non-exercise of any right,
power or remedy shall not be considered a waiver of that right, power or remedy
nor shall it otherwise affect that right, power or remedy.

14.7    Obligors; Assignments; Third Party Beneficiaries

(a)    Unless expressly agreed otherwise, no provision of this Agreement shall
bind, or result in any obligation or liability being assumed by or guarantee
being given by, any (direct or indirect) shareholder of Seller, Seller's
Affiliates or any of such shareholder's Affiliates (other than Seller).

(b)    No Party may assign, delegate, subcontract or otherwise transfer,
including the entry into of any arrangement whereby another person is to
perform, any of its rights or obligations under this Agreement without the prior
written consent of each other Party, except that all or any of the rights or
benefits of or conferred on Purchaser under this





73

 

--------------------------------------------------------------------------------

 

 

 



Agreement ("Purchaser Rights") may be assigned to and between any wholly-owned
Affiliate of PTTEP ("Permitted Assignee") provided that if such Permitted
Assignee subsequently ceases to be a member of the Purchaser Group, Purchaser
shall procure that, prior to its ceasing to be such a member, such Permitted
Assignee shall assign so much of the benefit of Purchaser Rights as has been
assigned to it to Purchaser or another member of the Purchaser Group. No such
assignment shall increase the liability of Seller under this Agreement. 

(c)    This Agreement shall be binding on and benefit the successors and
permitted assigns of the Parties.

(d)    A person who is not party to this Agreement may not enforce any of its
terms under the Contracts (Rights of Third Parties) Act 1999, save that: (i)
each member of Seller Group shall be entitled to enforce the terms of Sections
3.1,  9.3(c) and 10.13 and paragraph 5 of Exhibit 6  (Taxation); (ii) Seller's
Representatives shall be entitled to enforce the terms of Section 14.12; and
(iii) each member of Purchaser Group shall be entitled to enforce the terms of
Sections [*****] and 3.5. Notwithstanding the foregoing, the Parties may amend
or vary this Agreement in accordance with its terms without the prior consent of
any member of Seller Group and/or Purchaser Group.

14.8    Further Assurances

Notwithstanding any of the specific undertakings in this Agreement, each Party
shall and shall procure that each of its Affiliates shall upon written request,
at its own expense, at all times from the Signing Date do or procure the doing
of all such acts and execute and deliver or procure the execution and delivery
of all such deeds and documents reasonably necessary to implement, give effect
to, fully perform and carry out the terms of, and to vest in each Party the
benefit of this Agreement and each of the other agreements entered into between
the Parties in connection with this Agreement. 

14.9    Governing Law, Dispute Resolution and Waiver of Sovereign Immunity

(a)    This Agreement and any non-contractual obligations arising from or in
connection with it shall be governed by, and construed in accordance with,
English law.

(b)    Any dispute, controversy or claim arising out of or in relation to this
Agreement and/or any agreement or document entered into pursuant to or in
connection with this Agreement excluding the determination of the Working
Capital Adjustment by the Independent Auditor pursuant to Exhibit 12  (Working
Capital Adjustment), including any dispute regarding the existence, validity,
invalidity, termination, breach or enforceability thereof (including
non-contractual disputes, controversies or claims) (a "Dispute"), shall be
resolved exclusively and finally by arbitration administered by the Singapore
International Arbitration Centre (“SIAC”) in accordance with the Arbitration
Rules of the SIAC in force at the time of the Dispute arising and being
referred.

(c)    The arbitral tribunal (the “Tribunal”) shall be composed of three
arbitrators. The claimant(s) shall jointly nominate one arbitrator and the
respondent(s) shall jointly nominate one arbitrator.  The President of the Court
of Arbitration of SIAC shall appoint the third arbitrator who will be the
presiding arbitrator. In the absence of either or both of the claimant(s) and
the respondent(s) nominations having been made within twenty-eight (28) days of
the filing of the notice of arbitration, the President of the Court of
Arbitration



74

 

--------------------------------------------------------------------------------

 

 

 

of SIAC shall (in addition to appointing the third arbitrator) appoint an
arbitrator to fill any such vacancy and shall designate one of them to act as
the presiding arbitrator.

(d)    Singapore shall be the seat of the arbitration and the language of the
arbitration shall be English.

(e)    Purchaser irrevocably waives and agrees not to plead or claim in respect
of its obligations under this Agreement any existing or future immunity
(sovereign or otherwise) from any legal action, suit or arbitration proceeding,
from jurisdiction of any court or Tribunal (including any interim relief
applications) or from set-off or any legal process (whether service or notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment, enforcement of any arbitration amount or otherwise) with
respect to themselves or any of their property.

14.10    Severability and Invalidity

    The provisions contained in this Agreement shall be enforceable
independently of each of the others and should any provision of this Agreement,
or any provision incorporated into this Agreement in the future, be or become
invalid or unenforceable, the validity or enforceability of the other provisions
of this Agreement shall not be affected thereby. The invalid or unenforceable
provision shall be deemed to be substituted by a suitable and equitable
provision which, to the extent legally permissible, comes as close as possible
to the intent and purpose of the invalid or unenforceable provision. The same
shall apply if any provision of this Agreement is invalid or unenforceable
because of the scope of any time period or performance stipulated herein; in
this case a legally permissible time period or performance shall be deemed to
have been agreed which comes as close as possible to the stipulated time period
or performance. Furthermore, in the event a provision of this Agreement is or
becomes invalid in any respect under the law of a jurisdiction, that shall not
affect its legality, enforceability or validity of such provision under the law
of any other jurisdiction.

14.11    Counterpart Execution

(a)    This Agreement may be executed in any number of counterparts, and by the
Parties to it on separate counterparts, and each such counterpart shall be
deemed an original Agreement for all purposes but all the counterparts shall
together constitute one and the same instrument; provided that no Party shall be
bound to this Agreement unless and until all Parties have executed a
counterpart. 

(b)    Transmission of an executed counterpart of this Agreement by email (in
PDF, JPEG or other agreed format) shall take effect as delivery of an executed
counterpart of this Agreement. If either method of delivery is adopted, without
prejudice to the validity of the agreement made, each Party shall, upon request,
provide the other with the original of such counterpart as soon as reasonably
practicable thereafter.

14.12    No Claims

(a)    Purchaser shall not, and shall procure that its Affiliates shall not,
make any claim against any Seller's Representative, and Seller shall not, and
shall procure that its Affiliates shall not, make any claim against any
Purchaser's Representative, in each case in connection with any
misrepresentation or untrue statement made in connection with this Agreement or
the proposed sale by Seller and acquisition by Purchaser of the Sale Shares or
any of the information of whatever nature relating to the transactions
contemplated by this Agreement, the Sale Shares, Seller or any of its Affiliates
(including the Sale Companies) made available to Purchaser or to any Purchaser's
Representative in any form, in each case



75

 

--------------------------------------------------------------------------------

 

 

 

irrespective of the negligence of the relevant person, but provided that nothing
in this Section 14.12(a) shall purport to exclude any liability for fraud.

(b)    Seller irrevocably waives all rights and claims which it may have against
any Sale Company or any of its officers or employees in respect of any
misrepresentation, inaccuracy or omission in or from any information or advice
given by it or any Employee to Seller to enable it to give any of the Seller's
warranties in this Agreement and any agreement entered into or in connection
with this Agreement or to prepare the Data Room Information and Disclosure
Letters or to assume any of the obligations assumed or to be assumed by it under
or pursuant to this Agreement and any agreement entered into or in connection
with this Agreement, but provided that nothing in this Section 14.12(b) shall
purport to exclude any liability for fraud.

14.13    Language

    The language of this Agreement and the transactions envisaged by it is
English and all notices to be given in connection with this Agreement must be in
English. All demands, requests, statements, certificates or other documents or
communications to be provided in connection with this Agreement and the
transactions envisaged by it must be in English or accompanied by a certified
English translation; in this case the English translation prevails unless the
document or communication is a statutory or other official document or
communication.

14.14    Rights

    The rights of each Party under this Agreement are cumulative and not
exclusive of rights and remedies provided by law, other than those expressly
excluded under this Agreement. Except as expressly provided in this Agreement,
no failure or delay by any Party in exercising any right or remedy relating to
this Agreement or any other agreement entered into between the Parties in
connection with this Agreement shall affect or operate as a waiver or variation
of that right or remedy or preclude its exercise at any subsequent time. No
single or partial exercise of any such right or remedy shall preclude any
further exercise of it or the exercise of any other remedy.

14.15    No Merger

The covenants, representations, warranties and indemnities contained in this
Agreement shall survive Closing and shall not merge in any of the other
agreements entered into in connection with this Agreement notwithstanding any
rule of law, equity or statute to the contrary and such rules are hereby waived.

14.16    Standstill

Purchaser shall not, and shall not cause any members of the Purchaser Group or
any of Purchaser's Representatives to, directly or indirectly communicate
(whether such communication is oral or written) with PETRONAS or any Other
Participant regarding the transactions contemplated by this Agreement except
with the prior written consent of Seller until the earlier of:

(a)    Closing; or

(b)    termination of this Agreement.





76

 

--------------------------------------------------------------------------------

 

 

 

Seller:

CANAM OFFSHORE LIMITED

﻿

By:     _______________________

Name:    [††††† ]    

Title:    [††††† ]    





77

 

--------------------------------------------------------------------------------

 

 

 



Purchaser:

PTTEP HK OFFSHORE LIMITED

﻿

By:    _______________________

Name:    [††††† ]_____

Title:    [††††† ]_______________

﻿

 

78

 

--------------------------------------------------------------------------------

 

 

 

﻿

Exhibit 6
TAXATION

In this ‎Exhibit 6  (Taxation), the following definitions shall have the
following meanings:

"Accounts Relief" means a Relief which has been treated as an asset in preparing
the Locked Box Accounts and/or the Closing Statement;

"Event" means any payment, act, transaction including the execution of this
Agreement and Closing.  Any reference to an Event occurring on or before a
particular date shall include Events that, for Tax purposes, are deemed to have,
or are treated or regarded as having, occurred on or before that date;

"First Transferred Interests" has the meaning given to it in the Pertamina SPA;

"Liability for Taxation" means any liability of the Sale Companies to make a
payment of (or in respect of) Tax regardless of whether such liability is
primarily payable by the Sale Companies and/or whether the Sale Companies has or
may have any right of reimbursement against or right of recovery from any other
person or persons, in which case the amount of the Liability for Taxation shall
be the amount of the actual payment and also:

(c)    the loss of an Accounts Relief; and

(d)    the utilisation or setting off against a Liability for Taxation or
against income, profits or gains earned, accrued or received on or before
Closing of any Purchaser's Relief, in circumstances where, but for such
utilisation or setting off, the relevant Sale Company would have had a Liability
for Taxation in respect of which Purchaser would have been able to make a claim
against Seller under this Agreement;

and so that the amount of the Liability for Taxation will be (i) in the case of
sub-paragraph (a), where the Accounts Relief lost was a right of repayment of
Tax, the amount of the repayment which would otherwise have been obtained and in
all other cases, the amount of Tax which could have been saved on the basis of
the Tax rates current at Closing; or (ii) in the case of sub-paragraph (b) the
amount of Tax which has been saved in consequence of the utilisation or set off
of the Purchaser's Relief;

“Overprovision” means the amount by which any provision for Tax in the Locked
Box Accounts is overstated;

“Pertamina SPA” means the sale and purchase agreement dated 30 September 2014
between the Sale Companies, Pertamina and PT Pertamina (Persero);

“Purchaser’s Relief” means:

(e)    any Accounts Relief;

(f)    Relief of the Sale Companies which arises in respect of an accounting
period occurring after the Locked Box Accounts Date; and

(g)    any Relief, whenever arising, of Purchaser or any member of the Purchaser
Group other than the Sale Companies;

"Refund" means any refund, credit or repayment of Taxation actually received by
a Sale Company (or credited against a liability of a Sale Company to make an
actual payment of Tax for which the Seller would not have been liable to make
payment under paragraph 1 of this Exhibit 6  (Taxation) or in respect of the Tax
Warranties) that has arisen in respect of gross receipts, income, profits or
gains



77

 

--------------------------------------------------------------------------------

 

 

 

earned, accrued or received by the Sale Companies in respect of an accounting
period occurring before the Locked Box Accounts Date (excluding any such Refund
that is a Purchaser's Relief or a Block SK Tax Refund or Block K Tax Refund);

"Relief" means any loss, relief, allowance, credit, exemption, set-off, right to
repayment, trading expenses or any deduction in computing income, profits or
gains for the purposes of Tax or other relief of a similar nature granted by or
available in relation to Tax or any deduction in computing income, profits or
gains for the purposes of Tax;

"Saving" means the reduction or elimination of any liability of the relevant
Sale Company to make an actual payment of Tax in respect of which Seller would
not have been liable to make a payment under paragraph 1 of this Exhibit 6
 (Taxation) or in respect of the Tax Warranties by the use of any Relief arising
wholly as a result of a Liability for Taxation in respect of which Seller has
made payment or by the use of a Seller’s Relief;

"Seller’s Relief" means any Relief of the Sale Companies which arises at any
time on or prior to the Locked Box Accounts Date other than a Purchaser’s
Relief;

"Tax Claim" means a self-assessment, claim, assessment, notice, demand or other
document issued or action taken by and on behalf of a Taxation Authority, the
preparation or submission of any assessment, self assessment, notice, letter or
other document by the Sale Companies or Purchaser or any other matter of
circumstance from which it appears that the Sale Companies or Purchaser may be
liable or is sought to be made liable to make a payment to the Taxation
Authority or to another person (whether or not the payment is primarily payable
by the Sale Companies and whether or not the Sale Companies have or may have a
right of reimbursement against another person) or may be denied or sought to be
denied a Relief for which Seller is or may be liable under this Agreement;

"Tax Dispute" means any Tax Claim where conduct is delegated to Seller pursuant
to paragraph 7 of this Exhibit 6  (Taxation) or where the Sale Companies are
requested to take any action pursuant to paragraph 7.1 of this Exhibit 6
 (Taxation);

"Tax Warranties" means the warranties set forth in ‎Section 7.14 of this
Agreement;

"Taxation Authority" means any government, state or municipality or any local,
state, federal, or other authority, body or official anywhere in the world
exercising a fiscal, revenue, customs or excise function (including, but not
limited to, the Inland Revenue Board of Malaysia and the Royal Malaysian Customs
Department); and

“Transferred Interests” has the meaning given to it in the Pertamina SPA.

1.    Covenant

1.1    Subject to paragraph 2, Seller agrees to pay to Purchaser an amount equal
to any:

(a)    Liability for Taxation resulting from or by reference to:

(i)    any Event occurring on or before the Closing; or

(ii)    gross receipts, income, profits or gains earned, accrued or received (or
deemed to be earned, accrued or received for Tax purposes) by the Sale Companies
on or before the Closing;

(b)    [*****];





78

 

--------------------------------------------------------------------------------

 

 

 

(c)    any Liability for Taxation which is primarily the liability of another
person (the "Primary Person") for which a Sale Company is liable in consequence
of:

(i)    the Primary Person failing to discharge such Tax Liability; and

(ii)    such Sale Company at any time before Closing:

(A)    being a member of the same group of companies as the Primary Person; or

(B)    having control of, being controlled by, or being otherwise connected
with, the Primary Person or being controlled by the same person as the Primary
Person,

for any Tax purpose; and

(d)    any Liability for Taxation resulting from or by reference to any release,
forgiveness, repayment or other settlement on or before Closing of any loan or
other receivable owed by or to any Sale Company; and

(e)    costs and expenses reasonably and properly incurred by Purchaser or the
Sale Companies in connection with any Liability for Taxation in respect of which
Seller is liable under this Exhibit 6  (Taxation) (excluding any such costs and
expenses incurred in connection with contesting a Tax Claim or proceeding with a
Tax Dispute in respect of which Seller has notified Purchaser in writing that it
no longer wishes to contest such Tax Claim or pursue such Tax Dispute) or
successfully taking or defending any action under this Exhibit 6  (Taxation).

1.2    The Seller shall pay the relevant amount in accordance with this
paragraph 1 to Purchaser in cleared and immediately available funds on the date
which shall be on or before the tenth Business Day after the date of the demand
for such amount.

2.    Exclusions

2.1    Subject to paragraph 2.3, Seller shall not be liable under paragraph 1.1
above to the extent that:

(a)    it arises as a result of any transaction occurring in the ordinary course
of business of the relevant Sale Company in the period between the Locked Box
Accounts Date and Closing;

(b)    provision or reserve in respect of the liability is made or reflected in
the Locked Box Accounts and/or the Closing Statement;

(c)    the liability is or arises in connection with any Transaction Taxes
solely in connection with the acquisition of the Sale Shares;

(d)    such liability was discharged on or before Closing;

(e)    such liability is a liability of the Sale Companies to make a payment of
Taxation in circumstances where the Sale Companies have already collected,
invoiced or deducted an amount on account of such Taxation and are holding that
amount in preparation for making a payment to the relevant Taxation Authority on
the due date;





79

 

--------------------------------------------------------------------------------

 

 

 



(f)    it arises or is increased as a consequence of any change (including any
retrospective change), after the Closing, in the law (including subordinate
legislation), rule or regulation or judicial interpretation thereof or in the
generally published interpretation or practice of the Taxation Authority or to
the extent that such Taxation arises or is increased by a change in the rate of
Taxation after the Closing;

(g)    it arises as a result of a change after Closing in the:

(i)    date to which the Sale Companies makes up its accounts; or

(ii)    bases upon which the accounts of the Sale Companies are prepared,

except where such change is made and is necessary in order to comply with
generally accepted accounting principles where such principles were not complied
with as at Closing;

(h)    such liability would not have arisen but for any transaction, act or
omission carried out by Purchaser or the Sale Companies (after Closing), other
than a transaction, act or omission which:

(i)    was required by law;

(ii)    was effected under a legally binding obligation of the Sale Companies
entered into or created on or before Closing; or

(iii)    was in the ordinary course of business of the Sale Companies as carried
on at Closing;

(i)    the liability has been recovered by Purchaser under the Tax Warranties or
under another provision under this Agreement or any other agreement entered into
between the parties in connection with this Agreement;

(j)    the liability would not have arisen but for an act carried out by Seller
prior to Closing at the written request or with the written approval of
Purchaser (excluding the Purchaser’s written approval to transfer an Excluded
Asset, an act or transaction taken in accordance with Section 9.1  (Interim
Period Covenants) of this Agreement or paragraph 6 (Tax Computations) of this
Exhibit 6  (Taxation) or this Agreement, or paragraph 7 (Conduct of Claims) of
this Exhibit 6  (Taxation), or any other agreement entered into between the
parties in connection with this Agreement);

(k)    any Relief (other than a Purchaser’s Relief) is available or is made
available for no consideration by a member of the Seller Group to relieve or
mitigate such Taxation;

(l)    such liability arises by virtue of any claim, election, surrender or
disclaimer made or notice or consent given or by virtue of any other thing done
after Closing by or on behalf of a member of the Purchaser Group (including the
disclaimer of whole or part of any Relief) other than where the making, giving
or doing of such thing was taken into account in the preparation of the Locked
Box Accounts;

(m)    such liability would not have arisen but for, or has been increased by, a
failure or omission by the Sale Companies to make any valid claim, election,
surrender or disclaimer or give any notice or consent or do any other thing
after Closing the making, giving or doing of which was taken into account in
computing any provision or reserve for Taxation or otherwise in preparing the
Locked Box Accounts or was otherwise requested by Seller



80

 

--------------------------------------------------------------------------------

 

 

 

provided that Seller has notified Purchaser of any such action which needs to be
taken at least twenty (20) Business Days prior to the date on which it must be
done;

(n)    any income, profits or gains to which the liability is attributable were
earned or received by or accrue to the Sale Companies on or before the Locked
Box Accounts Date but were not reflected in the Locked Box Accounts or to the
extent the liability arises because the assets of the Sale Companies are greater
than, or the liabilities are less than, those taken into account in computing
the provision or reserve for Taxation in the Locked Box Accounts provided that
this sub-paragraph 2.1(n) shall only apply in respect of any income, profit or
gains to the extent that the relevant Sale Company retains the benefit of such
income, profits or gains at Closing (either as available cash or where such
income profit or gains has been expected by the relevant Sale Company in the
ordinary course of business);

(o)    such liability arises as a result of a failure of Purchaser to comply
with any of its obligations under this Agreement save to the extent that such
failure arises as a result of the failure by the Seller to comply with its
respective obligations pursuant to this Agreement;

(p)    it relates to interest and penalties to the extent that such interest and
penalties are attributable to the unreasonable delay or default by Purchaser,
any member of the Purchaser Group, or after Closing, the Sale Companies;

(q)    such liability arises in respect of, by reference to or in consequence of
any income, profits or gains earned, accrued or actually received or any Event
not in the ordinary course of the Sale Companies business after the Locked Box
Accounts Date and on or before Closing but where the Sale Companies have the
benefit of such income, profits or gains and such benefit is retained by the
Sale Companies at Closing; and

(r)    the liability would not have arisen or would have been reduced but for a
cessation of trade or material change in the nature or conduct of a trade
carried on by the Sale Companies in either case occurring after Closing.

2.2    Paragraph 1 of this Exhibit 6  (Taxation) does not apply to a liability
unless specific written notice of such liability specifying in reasonable detail
the circumstances giving rise to such liability has been served on Seller on or
prior to the date falling twenty one (21) Business Days after the expiration of
the statute of limitations applicable to the underlying liability.

2.3    Paragraphs 2.1(a), 2.1(h), 2.1(j) or 2.1(q) of this Exhibit 6  (Taxation)
 shall not apply to limit the liability of the Seller pursuant to paragraph 1 in
respect of any Liability for Taxation arising as a result of or by reference to
the circumstances or Events referred to in paragraph 1.1(d).

3.    Recovery from Third Parties

3.1    Where Seller has made a payment under paragraph 1 or under the Tax
Warranties and Purchaser or Sale Companies become entitled to recover from
another person, any amount in respect of such liability, Purchaser shall or
procure that the Sale Companies shall:

(a)    notify Seller of its entitlement as soon as reasonably practicable; and

(b)    if so requested by Seller, and subject to Purchaser and the Sale
Companies being indemnified by Seller against all losses (including additional
Taxation), costs and expenses which may be properly and reasonably incurred,
take or procure that the Sale Companies take all reasonable and prompt steps to
enforce that recovery against the person in question



81

 

--------------------------------------------------------------------------------

 

 

 

(keeping Seller informed of the progress of all action taken and providing
Seller with copies of all relevant correspondence and documentation).

3.2    If Purchaser or the Sale Companies recovers an amount referred to in
paragraph 3.1, Purchaser shall account to Seller within fifteen (15) Business
Days of recovering any such amount for the lesser of:

(a)    any amount recovered (including any related interest or repayment
supplement) less any Tax suffered in respect of that amount and any reasonable
costs and expenses of recovery (save to the extent that amount has already been
satisfied by the indemnity provided for in paragraph 3.1(b)); and

(b)    the amount paid by Seller under paragraph 1 or under the Tax Warranties
in respect of the liability in question.

4.    Overprovisions, Refunds and Savings

4.1    If the auditors for the time being of the Sale Companies certify (at the
sole cost and expense of Seller) that there has been an Overprovision, Refund or
Saving then such Overprovision, Refund or Saving:

(a)    shall first be set off against any payments then due from Seller under
paragraph 1 of this Exhibit 6  (Taxation) or in respect of the Tax Warranties;
and

(b)    (to the extent there is any excess) shall be set off against any
payment(s) already made or subsequently due under paragraph 1 of this Exhibit 6
 (Taxation) or for breach of Tax Warranty in chronological order until
exhausted, provided that to the extent that such Overprovision, Refund or Saving
is set off against any payment already made by Seller (and not previously
refunded under this sub-clause), it will promptly be repaid to Seller.

4.2    If Purchaser or the Sale Companies discovers that there has been an
Overprovision, Refund or Saving, Purchaser shall as soon as reasonably
practicable give written notice thereof to Seller such notice to include
reasonably sufficient details of such Overprovision, Refund or Saving and
Purchaser will use its reasonable endeavours to procure that the auditors for
the time being of the Sale Companies deal expeditiously with a request for a
determination as to whether an Overprovision, Refund or Saving has arisen or
will arise and will procure that the Sale Companies provide all assistance,
documents and other information as may be reasonably required by the
aforementioned auditors for that purpose.

4.3    After the Sale Companies’ auditors produce any certificate under this
paragraph 4, Seller or Purchaser, may, at any time, request the auditors for the
time being of the Sale Companies to review (at the expense of the party making
the aforementioned request) that certificate in the light of all relevant
circumstances, including any facts of which they were not or it was not aware,
and which were not taken into account, at the time when such certificate was
produced, and to certify whether, in their opinion, the certificate remains
correct or whether, in light of those circumstances, it should be amended.

4.4    If the auditors make an amendment to an earlier certificate and the
amount of the Overprovision, Refund or Saving is revised, that revised amount
shall be substituted for the previous amount and any adjusting payment that is
required shall be made by or to Seller (as the case may be) as soon as
reasonably practicable.

4.5    If any dispute arises as to whether there is or has been any
Overprovision, Refund or Saving, such dispute shall be referred for
determination to a firm of chartered accountants agreed between Seller



82

 

--------------------------------------------------------------------------------

 

 

 

and Purchaser (or failing such agreement to the Sale Companies’ auditor), who
shall act as expert and not as arbitrator (the cost of the determination being
shared equally by Seller and Purchaser).

4.6    Purchaser shall procure that all reasonable steps are taken within a
reasonable time to maximise an Overprovision, Refund or Saving.

5.    Purchaser’s Secondary Liabilities

From and after the Locked Box Accounts Date, Purchaser shall be liable for, and
shall indemnify and hold harmless Seller and its Affiliates from and against,
(i) any Taxes (other than Transaction Taxes) incurred with respect to the Sale
Companies and the Sale Shares and attributable to periods beginning after the
Locked Box Accounts Date; (ii) any Taxes of Purchaser or any member of the
Purchaser Group; and (iii) any Transaction Taxes arising solely in connection
with the acquisition of the Sale Shares, excluding in respect of any Taxes for
which the Purchaser could make a claim against the Seller under paragraph 1 or
for breach of any Tax Warranty.

6.    Tax Computations

Pre-Closing Accounting Periods

6.1    Subject to and in accordance with the provisions of this paragraph 6,
Seller or its duly authorised agents shall (at the Sale Companies’ sole cost and
expense):

(a)    prepare and deal with (or procure the preparation and dealing with) all
computations and returns relating to Taxation; and

(b)    prepare and deal with all other matters which relate to the computations
and returns detailed in paragraph 6.1(a) above, including correspondence,

in respect of all accounting periods (the “Pre-Closing Accounting Periods”) of
the Sale Companies ending on or before Closing (“Pre-Closing Tax Documents”).

6.2    Purchaser shall procure that the Sale Companies shall make such claims,
surrenders, disclaimers and elections or give such notice or consent or do such
other thing as were taken into account in computing a provision for Tax in the
Locked Box Accounts relating to the Pre-Closing Tax Documents.

6.3    Seller or its duly authorised agents shall deliver all Pre-Closing Tax
Documents that are required to be authorised and signed by the Sale Companies to
Purchaser for authorising and signing prior to submission.  The Seller shall
take into account and incorporate any reasonable comments of the Purchaser on
the Pre-Closing Tax Documents.  If a time limit applies in relation to the
submission of any of the Pre-Closing Tax Documents, Seller shall ensure that
Purchaser receives the relevant Pre-Closing Tax Documents no later than thirty
(30) Business Days before the expiry of the time limit.

6.4    Purchaser shall forward the Pre-Closing Tax Documents delivered to it
under paragraph 6.3 for review to the Seller at least fifteen (15) Business Days
prior to the intended submission date, which shall be no later than the
statutory filing date.  Purchaser shall procure that the Pre- Closing Tax
Documents shall be authorised and submitted to the relevant Taxation Authority
without amendment or with such amendments as Seller agrees (acting reasonably)
and shall give Seller or its agents all such assistance as may be required to
agree the Pre-Closing Tax Documents with the relevant Taxation Authority.





83

 

--------------------------------------------------------------------------------

 

 

 



6.5    Seller shall procure that:

(a)    Purchaser is kept properly informed of the progress of all material
matters relating to the Taxation affairs of the Sale Companies in relation to
the Pre-Closing Accounting Periods;

(b)    Purchaser receives copies of all written material correspondence to, or
from, any Taxation Authority insofar as it is relevant to the matters referred
to in paragraph 6.5(a) above; and

(c)    any reasonable comments of Purchaser are taken into account in relation
to matters referred to in paragraph 6.5(a) above.

6.6    Purchaser shall procure that Seller is as soon as reasonably practicable
sent a copy of any communication from any Taxation Authority insofar as it
relates to the Pre-Closing Tax Documents or related Taxation affairs of the Sale
Companies.

Straddle Period

6.7    Subject to paragraph 6.1, Purchaser or its duly authorised agents shall
(at the Sale Companies’ sole cost and expense):

(a)    prepare, submit and deal with (or procure the preparation and submission
of and dealing with) all computations and returns relating to Taxation; and

(b)    prepare and deal with all other matters which relate to the computations
and returns detailed in paragraph 6.7(a) above, including correspondence,

in respect of the accounting period (“Straddle Period”) in which Closing takes
places (“Straddle Period Tax Documents”); and

(c)    deal with all other matters which relate to Taxation including, without
limitation, any correspondence, enquiry, dispute, negotiation or settlement
involving a Taxation Authority in respect of the Straddle Period.

6.8    To the extent that any liability which may arise pursuant to paragraph 1
or in respect of the Tax Warranties may be affected, Purchaser shall procure
that:

(a)    Seller is kept fully informed of the progress of all matters relating to
the Taxation affairs of the Sale Companies in relation to the Straddle Period;

(b)    Seller receives copies of all written correspondence to, or from, any
Taxation Authority insofar as it is relevant to the matters referred to in
paragraph 6.8(a) above;

(c)    Seller receives drafts of any of the Straddle Period Tax Documents which
are to be submitted within a reasonable period of time considering the nature of
the document. If a time limit in relation to the submission of any of the
Straddle Period Tax Documents, Purchaser shall ensure that Seller receives the
relevant Straddle Period Tax Documents no later than twenty (20) Business Days
before the expiry of the time limit; and

(d)    Any reasonable comments of Seller are taken into account and incorporated
into any documentation in relation to such matters provided that Seller’s
comments are received





84

 

--------------------------------------------------------------------------------

 

 

 



no later than fifteen (15) Business Days after the draft Straddle Period Tax
Documents have been received by the Seller pursuant to paragraph 6.8(c).

6.9    Notwithstanding any other provision in this paragraph 6 and save always
as may be required by law, Purchaser shall not and shall procure that no member
of the Purchaser Group or any of its directors, employees or agents shall,
without the prior written consent of Seller (not to be unreasonably withheld or
delayed), submit any correspondence or return or send any other document to a
Taxation Authority where any member of the Purchaser Group or any of its
directors, employees or agents is aware or could reasonably be expected to be
aware that submitting such correspondence or return or sending such document or
doing such other thing will or is likely to:

(a)    give rise to, or increase, a Tax Claim under this Agreement; or

(b)    otherwise materially adversely affect the Taxation position of any member
of the Seller Group;

without first affording Seller a reasonable opportunity to comment thereon and
without taking account of and incorporating any reasonable comments received.

6.10    For the avoidance of doubt:

(a)    where any matter relating to Tax gives rise to a Tax Claim, the
provisions of paragraph 7 shall take precedence over the provisions of this
paragraph 6;

(b)    the provisions of this paragraph 6 shall not prejudice the rights of
Purchaser to make a Tax Claim under this Agreement in respect of a Liability for
Taxation.

6.11    Purchaser shall provide (and shall procure that the Sale Companies
provide) Seller or any member of the Seller Group with such information and
assistance, including without limitation such access to its books, accounts and
records, which Seller or any member of the Seller Group may reasonably require
for the purpose of preparing or submitting any Tax returns in respect of
accounting periods ending on or before Closing or which relate to any extent to
a period before Closing or any Event occurring on or before Closing or any
related computations, notices, claims, elections, documents or correspondence.

7.    Conduct of Claims

7.1    If the Sale Companies or Purchaser receives or becomes aware of a Tax
Claim which it reasonably considers may result in Seller becoming liable to make
a payment under paragraph 1 or in respect of the Tax Warranties the Purchaser
shall, as soon as reasonably practicable (in any event within ten (10) Business
Days) of receiving or becoming aware of a Tax Claim, give notice of the Tax
Claim to the Seller, such notice to include reasonably sufficient details of
such Tax Claim, the due date for any payment and the time limits for any appeal
and, so far as practicable the amount of any claim or intended claim against
Seller under this Agreement.

7.2    In relation to any Tax Claims notified to Seller pursuant to paragraph
7.1 and subject to paragraph 7.3, Purchaser shall, and shall ensure that the
Sale Companies will, take any action Seller may reasonably request to avoid,
dispute, resist or compromise the Tax Claim if Seller has indemnified the
Purchaser and the Sale Companies against any additional Tax and costs and
expenses which Purchaser or Sale Companies may reasonably and properly incur in
connection with the taking of action pursuant to this paragraph.





85

 

--------------------------------------------------------------------------------

 

 

 



7.3    Seller shall have conduct of and shall manage any Tax Claim upon the
following terms or such other terms which Purchaser and Seller may specifically
agree in writing:

(a)    all written communication pertaining to the Tax Dispute which are
transmitted to the relevant Taxation Authority shall be copied to Purchaser; and

(b)    Seller shall keep Purchaser informed of the material progress of any Tax
Dispute.

7.4    Seller’s rights under paragraph 7.3 shall cease and Purchaser shall be
free to reasonably settle, compromise or deal with any Tax Claim and/or Tax
Dispute if Seller notifies Purchaser or the Sale Companies to the effect it no
longer wishes to pursue the Tax Dispute.



86

 

--------------------------------------------------------------------------------